 



Exhibit 10.1
 
 
Third Amended and Restated Credit Agreement
Dated as of November 20, 2006,
among
The Lamson & Sessions Co.,
The Guarantors from time to time parties hereto,
the Lenders from time to time parties hereto,
National City Bank and
JPMorgan Chase Bank, N.A.,
as Co-Syndication Agents,
LaSalle Bank National Association,
as Documentation Agent,
and
Bank of Montreal,
as Administrative Agent
 
 
BMO Capital Markets, as Sole and Lead Arranger and Sole Book Runner





--------------------------------------------------------------------------------



 



Table of Contents

              Section   Heading   Page  
 
           
Section 1.
  The Credit Facilities     1  
 
           
Section 1.1.
  Revolving Credit Commitments     1  
Section 1.2.
  Letters of Credit     2  
Section 1.3.
  Intentionally Omitted     6  
Section 1.4.
  Applicable Interest Rates     6  
Section 1.5.
  Minimum Borrowing Amounts     8  
Section 1.6.
  Manner of Borrowing Loans and Designating Applicable Interest Rates     8  
Section 1.7.
  Swing Loans     11  
Section 1.8.
  Interest Periods     12  
Section 1.9.
  Maturity of Loans     13  
Section 1.10.
  Prepayments     13  
Section 1.11.
  Default Rate     14  
Section 1.12.
  Evidence of Indebtedness     15  
Section 1.13.
  Funding Indemnity     15  
Section 1.14.
  Commitment Terminations     16  
Section 1.15.
  Substitution of Lenders     17  
Section 1.16.
  Increase in Commitments     17  
 
           
Section 2.
  Fees     18  
 
           
Section 2.1.
  Fees     18  
 
           
Section 3.
  Place and Application of Payments     19  
 
           
Section 3.1.
  Place and Application of Payments     19  
 
           
Section 4.
  The Collateral and Guaranties     20  
 
           
Section 4.1.
  Collateral     20  
Section 4.2.
  Deposit Account Agreements     21  
Section 4.3.
  Liens on Real Property     22  
Section 4.4.
  Guaranties     22  
Section 4.5.
  Further Assurances     22  
 
           
Section 5.
  Definitions; Interpretation     22  
 
           
Section 5.1.
  Definitions     22  
Section 5.2.
  Interpretation     37  
Section 5.3.
  Change in Accounting Principles     37  
 
             -i- 


 



--------------------------------------------------------------------------------



 



              Section   Heading   Page  
 
           
Section 6.
  Representations and Warranties     37  
 
           
Section 6.1.
  Organization and Qualification     37  
Section 6.2.
  Subsidiaries     37  
Section 6.3.
  Authority and Validity of Obligations     38  
Section 6.4.
  Use of Proceeds; Margin Stock     39  
Section 6.5.
  Financial Reports     39  
Section 6.6.
  No Material Adverse Change     39  
Section 6.7.
  Full Disclosure     39  
Section 6.8.
  Trademarks, Franchises, and Licenses     39  
Section 6.9.
  Governmental Authority and Licensing     40  
Section 6.10.
  Good Title     40  
Section 6.11.
  Litigation and Other Controversies     40  
Section 6.12.
  Taxes     40  
Section 6.13.
  Approvals     40  
Section 6.14.
  Affiliate Transactions     40  
Section 6.15.
  Investment Company     41  
Section 6.16.
  ERISA     41  
Section 6.17.
  Compliance with Laws     41  
Section 6.18.
  Other Agreements     42  
Section 6.19.
  Solvency     42  
Section 6.20.
  No Default     42  
 
           
Section 7.
  Conditions Precedent     42  
 
           
Section 7.1.
  All Credit Events     42  
Section 7.2.
  Effective Date     43  
 
           
Section 8.
  Covenants     44  
 
           
Section 8.1.
  Maintenance of Business     44  
Section 8.2.
  Maintenance of Properties     44  
Section 8.3.
  Taxes and Assessments     45  
Section 8.4.
  Insurance     45  
Section 8.5.
  Financial Reports     45  
Section 8.6.
  Inspection     47  
Section 8.7.
  Borrowings and Guaranties     47  
Section 8.8.
  Liens     48  
Section 8.9.
  Investments, Acquisitions, Loans, and Advances     49  
Section 8.10.
  Mergers, Consolidations and Sales     51  
Section 8.11.
  Maintenance of Subsidiaries     52  
Section 8.12.
  Dividends and Certain Other Restricted Payments     52  
Section 8.13.
  ERISA     52  
Section 8.14.
  Compliance with Laws     53  
Section 8.15.
  Burdensome Contracts With Affiliates     54  
Section 8.16.
  No Changes in Fiscal Year     54  
Section 8.17.
  Formation of Subsidiaries     54  
Section 8.18.
  Change in the Nature of Business     54  
 
             -ii- 


 



--------------------------------------------------------------------------------



 



              Section   Heading   Page  
 
           
Section 8.19.
  Use of Loan Proceeds     54  
Section 8.20.
  No Restrictions on Subsidiary Distributions     54  
Section 8.21.
  Financial Covenants     54  
 
           
Section 9.
  Events of Default and Remedies     55  
 
           
Section 9.1.
  Events of Default     55  
Section 9.2.
  Non-Bankruptcy Defaults     57  
Section 9.3.
  Bankruptcy Defaults     58  
Section 9.4.
  Collateral Account for Undrawn Letters of Credit and other Obligations     58
 
Section 9.5.
  Additional Remedies in Bond Documents     59  
Section 9.6.
  Notice of Default     59  
Section 9.7.
  Expenses     59  
 
           
Section 10.
  Change in Circumstances     59  
 
           
Section 10.1.
  Change of Law     59  
Section 10.2.
  Unavailability of Deposits or Inability to Ascertain, or Inadequacy of, LIBOR
    60  
Section 10.3.
  Increased Cost and Reduced Return     60  
Section 10.4.
  Lending Offices     61  
Section 10.5.
  Discretion of Lender as to Manner of Funding     62  
 
           
Section 11.
  The Administrative Agent     62  
 
           
Section 11.1.
  Appointment and Administrative Authorization of Administration        
 
  Agent     62  
Section 11.2.
  Administrative Agent and its Affiliates     62  
Section 11.3.
  Action by Administrative Agent     62  
Section 11.4.
  Consultation with Experts     63  
Section 11.5.
  Liability of Administrative Agent; Credit Decision     63  
Section 11.6.
  Indemnity     64  
Section 11.7.
  Resignation of Administrative Agent and Successor Agent     64  
Section 11.8.
  L/C Issuers and Swing Line Lender.     65  
Section 11.9.
  Hedging Liability and Funds Transfer, Deposit Account, and        
 
  Credit/Purchasing Card Liability Arrangements     65  
Section 11.10.
  Designation of Additional Agents     65  
Section 11.11.
  Authorization to Release or Subordinate or Limit Liens     66  
Section 11.12.
  Authorization to Enter into, and Enforcement of, the Collateral        
 
  Documents     66  
 
           
Section 12.
  The Guarantees     66  
 
           
Section 12.1.
  The Guarantees     66  
Section 12.2.
  Guarantee Unconditional     67  
Section 12.3.
  Discharge Only upon Payment in Full; Reinstatement in Certain        
 
  Circumstances     68  
 
             -iii- 


 



--------------------------------------------------------------------------------



 



              Section   Heading   Page  
 
           
Section 12.4.
  Subrogation     68  
Section 12.5.
  Waivers     69  
Section 12.6.
  Limit on Recovery     69  
Section 12.7.
  Stay of Acceleration     69  
Section 12.8.
  Benefit to Guarantors     69  
Section 12.9.
  Guarantor Covenants     69  
 
           
Section 13.
  Miscellaneous     69  
 
           
Section 13.1.
  Withholding Taxes     69  
Section 13.2.
  No Waiver, Cumulative Remedies     71  
Section 13.3.
  Non-Business Days     71  
Section 13.4.
  Documentary Taxes     71  
Section 13.5.
  Survival of Representations     71  
Section 13.6.
  Survival of Indemnities     71  
Section 13.7.
  Sharing of Set-Off     71  
Section 13.8.
  Notices     72  
Section 13.9.
  Counterparts     73  
Section 13.10.
  Successors and Assigns     73  
Section 13.11.
  Participants     73  
Section 13.12.
  Assignments     74  
Section 13.13.
  Confidential Information     76  
Section 13.14.
  Amendments     77  
Section 13.15.
  Headings     78  
Section 13.16.
  Costs and Expenses; Indemnification     78  
Section 13.17.
  Set-off     79  
Section 13.18.
  Entire Agreement     79  
Section 13.19.
  Governing Law     79  
Section 13.20.
  Severability of Provisions     80  
Section 13.21.
  Excess Interest     80  
Section 13.22.
  Construction     80  
Section 13.23.
  Lender’s Obligations Several     80  
Section 13.24.
  Submission to Jurisdiction; Waiver of Jury Trial     80  
Section 13.25.
  USA Patriot Act     81  
Section 13.26.
  Equalization of Loans and Commitments     81  
Section 13.27.
  Amendment and Restatement     81  
Section 13.28.
  Removal of Lender and Assignment of Interests     82  
 
             -iv- 


 



--------------------------------------------------------------------------------



 



         
Exhibit A
  —   Notice of Payment Request
Exhibit B
  —   Notice of Borrowing
Exhibit C
  —   Notice of Continuation/Conversion
Exhibit D-1
  —   Revolving Note
Exhibit D-2
  —   Swing Note
Exhibit D-3
  —   Term Note
Exhibit E
  —   Compliance Certificate
Exhibit F
  —   Additional Guarantor Supplement
Exhibit G
  —   Commitment Amount Increase Request
Exhibit H
  —   Assignment and Acceptance
Schedule 1
  —   Commitments
Schedule 1.2
  —   Existing Letters of Credit
Schedule 6.2
  —   Subsidiaries
Schedule 6.8
  —   Trademarks, Franchises, and Licenses
Schedule 8.7/8.8
  —   Permitted Indebtedness; Permitted Liens
Schedule 8.9
  —   Permitted Investments, Loans, and Advances in Foreign Subsidiaries

 -v- 

 



--------------------------------------------------------------------------------



 



Third Amended and Restated Credit Agreement
     This Third Amended and Restated Credit Agreement is entered into as of
November 20, 2006, by and among The Lamson & Sessions Co., an Ohio corporation
(the “Borrower”), the Subsidiaries from time to time party to this Agreement, as
Guarantors, the several financial institutions from time to time party to this
Agreement, as Lenders, National City Bank and JP Morgan Chase Bank, N.A., as
Co-Syndication Agents, LaSalle Bank National Association, as Documentation
Agent, and Bank of Montreal, Chicago branch, as Administrative Agent, as
provided herein. All capitalized terms used herein without definition shall have
the same meanings herein as such terms are defined in Section 5.1 hereof.
Preliminary Statement
     A. Harris N.A. has given notice of its intention to resign as Agent and the
parties have agreed to substitute Bank of Montreal, Chicago branch, for Harris
N.A. as Administrative Agent and, in connection therewith, to replace Harris
N.A. as a Lender with BMO Capital Markets Financing, Inc. In addition, the
Borrower and certain other parties set forth above previously entered into a
certain Second Amended and Restated Credit Agreement dated as of June 29, 2005,
as amended (the “Prior Credit Agreement”). The Borrower has requested that the
aggregate commitments under the Prior Credit Agreement be extended and amended,
and certain other amendments be made to the Prior Credit Agreement and, for the
sake of clarity and convenience, that the Prior Credit Agreement be restated in
its entirety as so amended, and the Lenders have agreed to such requests on the
terms and conditions of this Agreement.
     B. On the date hereof, Harris N.A. will assign all of its loans and
commitments (in such capacity, the “Departing Lender”) to the other Lenders
hereunder, and certain other financial institutions will join the Credit
Agreement as Lenders.
     Now, Therefore, in consideration of the mutual agreements contained herein,
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto hereby agree as follows:
Section 1. The Credit Facilities.
     Section 1.1. Revolving Credit Commitments. Subject to the terms and
conditions hereof, each Lender, by its acceptance hereof, severally agrees to
make a loan or loans (individually a “Revolving Loan” and collectively the
“Revolving Loans”) in U.S. Dollars to the Borrower from time to time on a
revolving basis up to such Lender’s Revolving Credit Commitment, subject to any
reductions thereof pursuant to the terms hereof, before the Revolving Credit
Termination Date. The sum of the aggregate principal amount of Revolving Loans,
Swing Loans, and L/C Obligations at any time outstanding shall not exceed the
Revolving Credit Commitments in effect at such time. Each Borrowing of Revolving
Loans shall be made ratably from the Lenders in proportion to their respective
Revolver Percentages. As provided in Section 1.6(a) hereof, the Borrower may
elect that each Borrowing of Revolving Loans be either Base Rate Loans or

 



--------------------------------------------------------------------------------



 



Eurodollar Loans. Revolving Loans may be repaid and the principal amount thereof
reborrowed before the Revolving Credit Termination Date, subject to the terms
and conditions hereof.
     Section 1.2. Letters of Credit. (a) General Terms. Subject to the terms and
conditions hereof, as part of the Revolving Credit, the relevant L/C Issuer
shall issue commercial or standby letters of credit (each a “Letter of Credit”)
for the account of the Borrower or any of its Subsidiaries in an aggregate
undrawn face amount for all Letters of Credit issued by the L/C Issuers up to
the amount of the L/C Sublimit, provided that the aggregate L/C Obligations at
any time outstanding shall not exceed the difference between (i) the Revolving
Credit Commitments in effect at such time and (ii) the aggregate principal
amount of Revolving Loans and Swing Loans then outstanding. Each Letter of
Credit shall be issued in U.S. Dollars and shall be issued by the relevant L/C
Issuer, but each Lender shall be obligated to reimburse the relevant L/C Issuer
for such Lender’s Revolver Percentage of the amount of each drawing thereunder
and, accordingly, each Letter of Credit shall constitute usage of the Revolving
Credit Commitment of each Lender pro rata in an amount equal to its Revolver
Percentage of the L/C Obligations then outstanding. For purposes of this
Agreement and the other Loan Documents, the letters of credit listed on Schedule
1.2 hereof issued by Harris N.A. or its predecessor in interest Harris Trust and
Saving Bank (herein, the “Existing Letters of Credit”) shall from and after the
date of this Agreement be deemed Letters of Credit issued under and subject to
the terms of this Agreement. The Borrower, the Lenders, and Harris N.A. agree
that from and after the date of this Agreement, the Borrower’s obligations with
respect to such Existing Letters of Credit, including all reimbursement
obligations arising under or relating to the relevant application therefor
(which applications shall each be deemed an Application as hereafter defined for
all purposes of this Agreement and the other Loan Documents), shall be deemed
Obligations arising under this Agreement.
     (b) Applications. At any time before the Revolving Credit Termination Date,
the relevant L/C Issuer shall, at the request of the Borrower, issue one or more
Letters of Credit in U.S. Dollars, in a form satisfactory to such L/C Issuer,
with expiration dates no later than the earlier of (i) 12 months from the date
of issuance (or be cancelable not later than 12 months from the date of issuance
and each renewal) (or such later date agreed to by the relevant L/C Issuer and
the Administrative Agent) or, in the case of any Letter of Credit that is not a
Bond Letter of Credit, (ii) the Revolving Credit Termination Date, in an
aggregate face amount as set forth above, upon the receipt of an application
duly executed by the Borrower and, in the case of any Letter of Credit being
issued for the account of a Subsidiary, such Subsidiary for the relevant Letter
of Credit in the form then customarily prescribed by the relevant L/C Issuer for
the Letter of Credit requested (each an “Application,” it being agreed that the
Reimbursement Agreements entered into with respect to the issuance of the Bond
Letters of Credit shall each be deemed an Application for purposes hereof). On
the Revolving Credit Termination Date, the Borrower shall pay to the
Administrative Agent an amount equal to 105% of the aggregate undrawn amounts on
all Letters of Credit then outstanding to be held as cash collateral in the
Collateral Account. Notwithstanding anything contained in any Application to the
contrary: (i) the Borrower shall pay fees in connection with each Letter of
Credit as set forth in Section 2.1 hereof, (ii) except as otherwise provided in
Section 1.10 hereof or in the relevant Reimbursement Agreement for a Bond Letter
of Credit, before the occurrence of an Event of Default, the relevant L/C Issuer
will not call for the funding by the Borrower of any amount under a Letter of
Credit before being

- 2 -



--------------------------------------------------------------------------------



 



presented with a drawing thereunder, and (iii) if a L/C Issuer is not timely
reimbursed for the amount of any drawing under a Letter of Credit on the date
such drawing is paid, the obligation of the Borrower to reimburse such L/C
Issuer for the amount of such drawing shall bear interest (which the Borrower
hereby promises to pay) from and after the date such drawing is paid at a rate
per annum equal to the sum of 2% plus the Applicable Margin plus the Base Rate
from time to time in effect (computed on the basis of a year of 365 or 366 days,
as the case may be, and the actual number of days elapsed). If a L/C Issuer
issues any Letter of Credit with an expiration date that is automatically
extended unless such L/C Issuer gives notice that the expiration date will not
so extend beyond its then scheduled expiration date, the relevant L/C Issuer
will give such notice of non-renewal before the time necessary to prevent such
automatic extension if before such required notice date: (i) the expiration date
of such Letter of Credit (other than the Bond Letters of Credit) if so extended
would be after the Revolving Credit Termination Date, (ii) the Revolving Credit
Commitments have been terminated, or (iii) a Default or an Event of Default
exists and the Administrative Agent or the Required Lenders have given the
relevant L/C Issuer instructions not to so permit the extension of the
expiration date of such Letter of Credit. Each L/C Issuer agrees to issue
amendments to the Letter(s) of Credit increasing the amount, or extending the
expiration date, thereof at the request of the Borrower subject to the
conditions of Section 7 hereof and the other terms of this Section 1.2 (provided
that each L/C Issuer shall be entitled to assume that the conditions precedent
thereto have been satisfied unless notified to the contrary by the
Administrative Agent or the Required Lenders).
     (c) The Reimbursement Obligations. Subject to Section 1.2(b) hereof, the
obligation of the Borrower to reimburse the relevant L/C Issuer for all drawings
under a Letter of Credit (a “Reimbursement Obligation”) shall be governed by the
Application related to such Letter of Credit, except that reimbursement shall be
made by no later than 12:00 Noon (Chicago time) on the date when each drawing is
paid if the Borrower has been informed of such drawing by the relevant L/C
Issuer on or before 11:30 a.m. (Chicago time) on the date when such drawing is
paid or, if notice of such drawing is given to the Borrower after 11:30 a.m.
(Chicago time) on the date when such drawing is paid, by the end of such day, in
immediately available funds at the Administrative Agent’s principal office in
Chicago, Illinois or such other office as the Administrative Agent may designate
in writing to the Borrower. If the Borrower does not make any such reimbursement
payment on the date due and the Participating Lenders fund their participations
therein in the manner set forth in Section 1.2(d) below, then all payments
thereafter received by the Administrative Agent in discharge of any of the
relevant Reimbursement Obligations shall be distributed in accordance with
Section 1.2(d) below.
     (d) The Participating Interests. Each Lender, by its acceptance hereof,
severally agrees to purchase from each L/C Issuer, and each L/C Issuer hereby
agrees to sell to each such Lender (a “Participating Lender”), an undivided
percentage participating interest (a “Participating Interest”), to the extent of
its Revolver Percentage, in each Letter of Credit issued by, and each
Reimbursement Obligation owed to, such L/C Issuer. Upon any failure by the
Borrower to pay any Reimbursement Obligation at the time required on the date
the related drawing is paid, as set forth in Section 1.2(c) above, or if a L/C
Issuer is required at any time to return to the Borrower or to a trustee,
receiver, liquidator, custodian, or other Person any portion of any payment of
any Reimbursement Obligation, each Participating Lender shall, not later than
the Business Day it receives a certificate in the form of Exhibit A hereto from
the relevant L/C Issuer (with a copy to

- 3 -



--------------------------------------------------------------------------------



 



the Administrative Agent) to such effect, if such certificate is received before
2:00 p.m. (Chicago time), or not later than 2:00 p.m. (Chicago time) the
following Business Day, if such certificate is received after such time, pay to
the Administrative Agent for the account of such L/C Issuer an amount equal to
such Participating Lender’s Revolver Percentage of such unpaid or recaptured
Reimbursement Obligation together with interest on such amount accrued from the
date the related payment was made by such L/C Issuer to the date of such payment
by such Participating Lender at a rate per annum equal to: (i) from the date the
related payment was made by the relevant L/C Issuer to the date 2 Business Days
after payment by such Participating Lender is due hereunder, the Federal Funds
Rate for each such day, and (ii) from the date 2 Business Days after the date
such payment is due from such Participating Lender to the date such payment is
made by such Participating Lender, the Base Rate in effect for each such day.
Each such Participating Lender shall thereafter be entitled to receive its
Revolver Percentage of each payment received in respect of the relevant
Reimbursement Obligation and of interest paid thereon.
     The several obligations of the Participating Lenders to the L/C Issuers
under this Section 1.2 shall be absolute, irrevocable, and unconditional under
any and all circumstances whatsoever and shall not be subject to any set-off,
counterclaim, or defense to payment which any Participating Lender may have or
have had against the Borrower, any L/C Issuer, the Administrative Agent, any
Lender, or any other Person whatsoever. Without limiting the generality of the
foregoing, such obligations shall not be affected by any Default or Event of
Default or by any reduction or termination of any Commitment of any Lender, and
each payment by a Participating Lender under this Section 1.2 shall be made
without any offset, abatement, withholding, or reduction whatsoever.
     (e) Indemnification. The Participating Lenders shall, to the extent of
their respective Revolver Percentages, indemnify each L/C Issuer (to the extent
not reimbursed by the Borrower) against any cost, expense (including reasonable
counsel fees and disbursements), claim, demand, action, loss, or liability
(except such as result from the L/C Issuer’s gross negligence or willful
misconduct) that such L/C Issuer may suffer or incur in connection with any
Letter of Credit issued by it. The obligations of the Participating Lenders
under this Section 1.2(e) and all other parts of this Section 1.2 shall survive
termination of this Agreement and of all Applications, Letters of Credit, and
all drafts and other documents presented in connection with drawings thereunder.
     (f) Special Provisions regarding Bond Letters of Credit.
(i) Notwithstanding anything to the contrary contained herein, the Bond Letters
of Credit have been issued under the Reimbursement Agreements and are subject to
the terms and conditions thereof.
     (ii) The Borrower and the Lenders acknowledge and agree that (a) each Bond
Letter of Credit provides for automatic reductions and reinstatements as set
forth in the provisions of such Bond Letter of Credit, and (b) each Bond Letter
of Credit provides for the beneficiary thereof to reduce from time to time the
amounts available to be drawn thereon. Each Lender acknowledges that, because
the interest component of each Bond Letter of Credit may be reinstated at a time
when the Borrower has not reimbursed the Lenders in full for an interest drawing
under the relevant Bond Letter of Credit, the total L/C Obligations may exceed
the L/C Sublimit and the

- 4 -



--------------------------------------------------------------------------------



 



total Revolving Loans, Swing Loans, and L/C Obligations may exceed the Revolving
Credit Commitments as a result thereof (which the Borrower acknowledges is a
default under this Agreement) and each Lender agrees to pay the Administrative
Agent its Revolver Percentage of any drawing under the relevant Bond Letter of
Credit notwithstanding that any such payment may result in the aggregate
principal amount owing such Lender hereunder exceeding the Revolving Credit
Commitment of such Lender.
     (iii) No L/C Issuer of a Bond Letter of Credit shall be deemed to have
knowledge or notice of the occurrence of any default under any Reimbursement
Agreement or any Bond Document unless it shall have received written notice
stating that such default exists from the Borrower or any other party to a Bond
Document. The L/C Issuer of a Bond Letter of Credit shall take such action with
respect to such default under a Reimbursement Agreement or the relevant Bond
Documents as shall be required pursuant to Section 9 hereof; provided that
unless and until such L/C Issuer shall have received direction under Section 9,
such L/C Issuer may (but shall not be obligated to) take such action, or refrain
from taking such action, with respect to such default as it shall deem advisable
and in the best interest of the Lenders, except any action resulting in the
acceleration or redemption of any Bonds.
     (iv) None of the L/C Issuer of any Bond Letter of Credit, together with its
Affiliates, and the officers, directors, employees, agents, and
attorneys-in-fact of such L/C Issuer and such Affiliates (collectively, the “L/C
Issuer-Related Person”) shall (a) be liable for any action taken or omitted to
be taken by any of them under or in connection with any Reimbursement Agreement
or any Bond Document (except for its own gross negligence or willful
misconduct), or (b) be responsible in any manner to any of the Lenders for any
recital, statement, representation or warranty made by the Borrower or any other
Person contained in any Reimbursement Agreement or any Bond Document, or in any
certificate, report, statement or other document referred to or provided for in,
or received by such L/C Issuer under or in connection with, any Reimbursement
Agreement or any Bond Document, or for the validity, effectiveness, genuineness,
enforceability or sufficiency of any Reimbursement Agreement or any Bond
Document, or for any failure of the Borrower or any other party to any Bond
Document to perform its obligations thereunder (other than for the gross
negligence or willful misconduct of the relevant L/C Issuer). No such L/C
Issuer-Related Person shall be under any obligation to any Lender to ascertain
or to inquire as to the observance or performance of any of the agreements
contained in, or conditions of, any Reimbursement Agreement or any Bond
Document, or to inspect the properties, books or records of the Borrower, any
guarantor or any of their respective Affiliates.
     (v) The Lenders shall indemnify upon demand the L/C Issuer-Related Persons
(to the extent not reimbursed by or on behalf of the Borrower and without
limiting the obligation of the Borrower to do so), ratably according to their
Revolver Percentages from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses, and
disbursements of any kind whatsoever which may at any time (including at any
time following the termination of any Bond Letter of Credit) be imposed on,
incurred by or asserted against any such Person and which are in any way
relating to or arising out of this Agreement, any Reimbursement Agreement, any
Bond Document or any document contemplated by or referred to herein or therein
or the transactions contemplated hereby or thereby or any action taken or

- 5 -



--------------------------------------------------------------------------------



 



omitted by any such Person under or in connection with any of the foregoing;
provided that no Lender shall be liable for the payment to the L/C
Issuer-Related Persons of any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
resulting solely from such Person’s gross negligence or willful misconduct. The
obligation of the Lenders in this Section shall survive the payment of all
amounts owing by the Borrower hereunder.
     (vi) The L/C Issuer of the relevant Bond Letter of Credit agrees to deliver
to the Lenders promptly upon receipt thereof copies of all documents and reports
delivered to such L/C issuer pursuant to any Reimbursement Agreement or any Bond
Document (other than drawing requests made for regularly scheduled payments of
principal and interest on the Bonds).
     (vii) The L/C Issuer of the relevant Bond Letter of Credit may enter into
any amendment or modification of, or may waive compliance with the terms of any
Bond Document (other than the relevant indenture) without the consent of any
other Lender; provided (a) that without the consent of the Required Lenders,
such L/C issuer shall not execute any instrument agreeing to any amendment or
modification of, or waiver of compliance with the relevant Reimbursement
Agreement or any Bond Document, which would waive any “Event of Default” arising
under such Reimbursement Agreement or Bond Document, and (b) without the consent
of all of the Lenders, such L/C Issuer shall not execute any instrument agreeing
to any amendment or modification of, or waiver of compliance with the relevant
Reimbursement Agreement or any Bond Document, which would (A) reduce the
principal of, or interest on, any Reimbursement Obligation arising thereunder,
(B) postpone the due date for any payment of principal of, or interest on, any
Reimbursement Obligation arising thereunder, (C) extend the stated expiration
date of any Bond Letter of Credit beyond the Revolving Credit Termination Date,
(D) increase in any material manner (in the reasonable opinion of such L/C
Issuer) the obligations of the Lenders, or (E) release or otherwise adversely
affect the interests of the Lenders in any collateral granted under the relevant
Reimbursement Agreement or any Bond Document.
     (g) Manner of Requesting a Letter of Credit. The Borrower shall provide at
least five (5) Business Days’ advance written notice to the Administrative Agent
of each request for the issuance of a Letter of Credit, such notice in each case
to be accompanied by an Application for such Letter of Credit properly completed
and executed by the Borrower and, in the case of an extension or an increase in
the amount of a Letter of Credit, a written request therefor, in a form
acceptable to the Administrative Agent and the relevant L/C Issuer, in each
case, together with the fees called for by this Agreement (it being agreed that
the relevant L/C Issuer shall be entitled to assume that the conditions
precedent to any such issuance or amendment have been satisfied unless notified
to the contrary by the Administrative Agent or the Required Lenders). The
Administrative Agent shall promptly notify the relevant L/C Issuer of the
Administrative Agent’s receipt of each such notice and the relevant L/C Issuer
shall promptly notify the Administrative Agent and the Lenders of the issuance
of the Letter of Credit so requested.
     Section 1.3. Intentionally Omitted.
     Section 1.4. Applicable Interest Rates. (a) Base Rate Loans. Each Base Rate
Loan made or maintained by a Lender shall bear interest during each Interest
Period it is outstanding

- 6 -



--------------------------------------------------------------------------------



 



(computed on the basis of a year of 365 or 366 days, as the case may be, and the
actual days elapsed) on the unpaid principal amount thereof from the date such
Loan is advanced, continued, or created by conversion from a Eurodollar Loan
until maturity (whether by acceleration or otherwise) at a rate per annum equal
to the sum of the Applicable Margin plus the Base Rate from time to time in
effect, payable on the last day of its Interest Period and at maturity (whether
by acceleration or otherwise).
     “Base Rate” means for any day the greater of: (i) the rate of interest
announced or otherwise established by the Administrative Agent from time to time
as its prime commercial rate, or its equivalent, for U.S. Dollar loans to
borrowers located in the United States as in effect on such day, with any change
in the Base Rate resulting from a change in said prime commercial rate to be
effective as of the date of the relevant change in said prime commercial rate
(it being acknowledged and agreed that such rate may not be the Administrative
Agent’s best or lowest rate); and (ii) the sum of (x) the rate determined by the
Administrative Agent to be the average (rounded upward, if necessary, to the
next higher 1/100 of 1%) of the rates per annum quoted to the Administrative
Agent at approximately 10:00 a.m. (Chicago time) (or as soon thereafter as is
practicable) on such day (or, if such day is not a Business Day, on the
immediately preceding Business Day) by two or more Federal funds brokers
selected by the Administrative Agent for sale to the Administrative Agent at
face value of Federal funds in the secondary market in an amount equal or
comparable to the principal amount owed to the Administrative Agent for which
such rate is being determined, plus (y) 1/2 of 1%.
     (b) Eurodollar Loans. Each Eurodollar Loan made or maintained by a Lender
shall bear interest during each Interest Period it is outstanding (computed on
the basis of a year of 360 days and actual days elapsed) on the unpaid principal
amount thereof from the date such Loan is advanced, continued, or created by
conversion from a Base Rate Loan until maturity (whether by acceleration or
otherwise) at a rate per annum equal to the sum of the Applicable Margin plus
the Adjusted LIBOR applicable for such Interest Period, payable on the last day
of the Interest Period and at maturity (whether by acceleration or otherwise),
and, if the applicable Interest Period is longer than three months, on each day
occurring every three months after the commencement of such Interest Period.
     “Adjusted LIBOR” means, for any Borrowing of Eurodollar Loans, a rate per
annum determined in accordance with the following formula:

                 
 
  Adjusted LIBOR   =   LIBOR
 
1 - Eurodollar Reserve Percentage    

     “Eurodollar Reserve Percentage” means, for any Borrowing of Eurodollar
Loans, the daily average for the applicable Interest Period of the maximum rate,
expressed as a decimal, at which reserves (including, without limitation, any
supplemental, marginal, and emergency reserves) are imposed during such Interest
Period by the Board of Governors of the Federal Reserve System (or any
successor) on “eurocurrency liabilities”, as defined in such Board’s
Regulation D (or in respect of any other category of liabilities that includes
deposits by reference to which the interest rate on Eurodollar Loans is
determined or any category of extensions of credit or other assets that include
loans by non-United States offices of any Lender to United

- 7 -



--------------------------------------------------------------------------------



 



States residents), subject to any amendments of such reserve requirement by such
Board or its successor, taking into account any transitional adjustments
thereto. For purposes of this definition, the Eurodollar Loans shall be deemed
to be “eurocurrency liabilities” as defined in Regulation D without benefit or
credit for any prorations, exemptions, or offsets under Regulation D.
     “LIBOR” means, for an Interest Period for a Borrowing of Eurodollar Loans,
(a) the LIBOR Index Rate for such Interest Period, if such rate is available,
and (b) if the LIBOR Index Rate cannot be determined, the arithmetic average of
the rates of interest per annum (rounded upwards, if necessary, to the nearest
1/100 of 1%) at which deposits in U.S. Dollars in immediately available funds
are offered to the Administrative Agent at 11:00 a.m. (London, England time) 2
Business Days before the beginning of such Interest Period by 3 or more major
banks in the interbank eurodollar market selected by the Administrative Agent
for delivery on the first day of and for a period equal to such Interest Period
and in an amount equal or comparable to the principal amount of the Eurodollar
Loans scheduled to be made as part of such Borrowing.
     “LIBOR Index Rate” means, for any Interest Period, the rate per annum
(rounded upwards, if necessary, to the next higher one hundred-thousandth of a
percentage point) for deposits in U.S. Dollars for a period equal to such
Interest Period, which appears on the Telerate Page 3750 as of 11:00 a.m.
(London, England time) on the day 2 Business Days before the commencement of
such Interest Period.
     “Telerate Page 3750” means the display designated as “Page 3750” on the
Telerate Service (or such other page as may replace Page 3750 on that service or
such other service as may be nominated by the British Bankers’ Association as
the information vendor for the purpose of displaying British Bankers’
Association Interest Settlement Rates for U.S. Dollar deposits).
     (c) Swing Loans. Each Swing Loan shall bear interest as provided in
Section 1.7(b) hereof.
     (d) Rate Determinations. The Administrative Agent shall determine each
interest rate applicable to the Loans and the Reimbursement Obligations
hereunder, and its determination thereof shall be conclusive and binding except
in the case of manifest error.
     Section 1.5. Minimum Borrowing Amounts. Each Borrowing of Base Rate Loans
advanced under a Credit shall be in an amount not less than $1,000,000 or such
greater amount which is an integral multiple of $500,000. Each Borrowing of
Eurodollar Loans advanced, continued, or converted under a Credit shall be in an
amount equal to $2,000,000 or such greater amount which is an integral multiple
of $500,000. Without the Administration Agent’s consent, there shall not be more
than 12 Borrowings of Eurodollar Loans outstanding under the Credits at any one
time.
     Section 1.6. Manner of Borrowing Loans and Designating Applicable Interest
Rates. (a) Notice to the Administrative Agent. The Borrower shall give notice to
the Administrative Agent by no later than 10:00 a.m. (Chicago time): (i) at
least 3 Business Days before the date on

- 8 -



--------------------------------------------------------------------------------



 



which the Borrower requests the Lenders to advance a Borrowing of Eurodollar
Loans and (ii) on the date the Borrower requests the Lenders to advance a
Borrowing of Base Rate Loans. The Loans included in each Borrowing shall bear
interest initially at the type of rate specified in such notice of a new
Borrowing. Thereafter, the Borrower may from time to time elect to change or
continue the type of interest rate borne by each Borrowing or, subject to
Section 1.5’s minimum amount requirement for each outstanding Borrowing, a
portion thereof, as follows: (i) if such Borrowing is of Eurodollar Loans, on
the last day of the Interest Period applicable thereto, the Borrower may
continue part or all of such Borrowing as Eurodollar Loans or convert part or
all of such Borrowing into Base Rate Loans, or (ii) if such Borrowing is of Base
Rate Loans, on any Business Day, the Borrower may request to convert all or part
of such Borrowing into Eurodollar Loans for an Interest Period or Interest
Periods specified by the Borrower. The Borrower shall give all such notices
requesting the advance, continuation, or conversion of a Borrowing to the
Administrative Agent by telephone or telecopy (which notice shall be irrevocable
once given and, if by telephone, shall be promptly confirmed in writing),
substantially in the form attached hereto as Exhibit B (Notice of Borrowing) or
Exhibit C (Notice of Continuation/Conversion), as applicable, or in such other
form acceptable to the Administrative Agent. Notices of the continuation of a
Borrowing of Eurodollar Loans for an additional Interest Period or of Base Rate
Loans into Eurodollar Loans must be given by no later than 10:00 a.m. (Chicago
time) at least 3 Business Days before the date of the requested continuation or
conversion. All such notices concerning the advance, continuation, or conversion
of a Borrowing shall specify the date of the requested advance, continuation, or
conversion of a Borrowing (which shall be a Business Day), the amount of the
requested Borrowing to be advanced, continued, or converted, the type of Loans
to comprise such new, continued, or converted Borrowing and, if such Borrowing
is to be comprised of Eurodollar Loans, the Interest Period applicable thereto.
The Borrower agrees that the Administrative Agent may rely on any such
telephonic or telecopy notice given by any person the Administrative Agent in
good faith believes is an Authorized Representative without the necessity of
independent investigation, and in the event any such notice by telephone
conflicts with any written confirmation, such telephonic notice shall govern if
the Administrative Agent has acted in reliance thereon.
     (b) Notice to the Lenders. The Administrative Agent shall give prompt
telephonic or telecopy notice to each Lender of any notice from the Borrower
received pursuant to Section 1.6(a) above and, if such notice requests the
Lenders to make Eurodollar Loans, the Administrative Agent shall give notice to
the Borrower and each Lender by like means of the interest rate applicable
thereto promptly after the Administrative Agent has made such determination.
     (c) Borrower’s Failure to Notify; Automatic Continuations and Conversions.
Any outstanding Borrowing of Base Rate Loans shall automatically be continued
for an additional Interest Period on the last day of its then current Interest
Period unless the Borrower has notified the Administrative Agent within the
period required by Section 1.6(a) that the Borrower intends to convert such
Borrowing, subject to Section 7.1 hereof, into a Borrowing of Eurodollar Loans
or such Borrowing is prepaid in accordance with Section 1.10(a). If the Borrower
fails to give notice pursuant to Section 1.6(a) above of the continuation or
conversion of any outstanding principal amount of a Borrowing of Eurodollar
Loans before the last day of its then current

- 9 -



--------------------------------------------------------------------------------



 



Interest Period within the period required by Section 1.6(a) or, whether or not
such notice has been given, one or more of the conditions set forth in
Section 7.1 for the continuation or conversion of a Borrowing of Eurodollar
Loans would not be satisfied, and such Borrowing is not prepaid in accordance
with Section 1.10(a), such Borrowing shall automatically be converted into a
Borrowing of Base Rate Loans. In the event the Borrower fails to give notice
pursuant to Section 1.6(a) above of a Borrowing equal to the amount of a
Reimbursement Obligation and has not notified the Administrative Agent by
11:00 a.m. (Chicago time) on the day such Reimbursement Obligation becomes due
that it intends to repay such Reimbursement Obligation through funds not
borrowed under this Agreement, the Borrower shall be deemed to have requested a
Borrowing of Base Rate Loans under the Revolving Credit (or, at the option of
the Administrative Agent, under the Swing Line) on such day in the amount of the
Reimbursement Obligation then due, which Borrowing shall be applied to pay the
Reimbursement Obligation then due.
     (d) Disbursement of Loans. Not later than 12:00 Noon (Chicago time) on the
date of any requested advance of a new Borrowing, subject to Section 7 hereof,
each Lender shall make available its Loan comprising part of such Borrowing in
funds immediately available at the principal office of the Administrative Agent
in Chicago, Illinois. The Administrative Agent shall make the proceeds of each
new Borrowing available to the Borrower at the Administrative Agent’s principal
office in Chicago, Illinois (or by wire transfer of funds pursuant to the
Borrower’s written instructions to the Administrative Agent).
     (e) Administrative Agent Reliance on Lender Funding. Unless the
Administrative Agent shall have been notified by a Lender prior to (or, in the
case of a Borrowing of Base Rate Loans, by 12:00 Noon Chicago time on) the date
on which such Lender is scheduled to make payment to the Administrative Agent of
the proceeds of a Loan (which notice shall be effective upon receipt) that such
Lender does not intend to make such payment, the Administrative Agent may assume
that such Lender has made such payment when due and the Administrative Agent may
in reliance upon such assumption (but shall not be required to) make available
to the Borrower the proceeds of the Loan to be made by such Lender and, if any
Lender has not in fact made such payment to the Administrative Agent, such
Lender shall, on demand, pay to the Administrative Agent the amount made
available to the Borrower attributable to such Lender together with interest
thereon in respect of each day during the period commencing on the date such
amount was made available to the Borrower and ending on (but excluding) the date
such Lender pays such amount to the Administrative Agent at a rate per annum
equal to (i) from the date the related advance was made by the Administrative
Agent to the date 2 Business Days after payment by such Lender is due hereunder,
the Federal Funds Rate for each such day, and (ii) from the date 2 Business Days
after the date such payment is due from such Lender to the date such payment is
made by such Lender, the Base Rate in effect for each such day. If such amount
is not received from such Lender by the Administrative Agent immediately upon
demand, the Borrower will, on demand, repay to the Administrative Agent the
proceeds of the Loan attributable to such Lender with interest thereon at a rate
per annum equal to the interest rate applicable to the relevant Loan, but
without such payment being considered a payment or prepayment of a Loan under
Section 1.13 hereof, so that the Borrower will have no liability under such
Section with respect to such payment.

- 10 -



--------------------------------------------------------------------------------



 



     Section 1.7. Swing Loans. (a) Generally. Subject to all of the terms and
conditions hereof, the Swing Line Lender agrees to make loans to the Borrower
under the Swing Line (individually a “Swing Loan” and collectively the “Swing
Loans”) which shall not in the aggregate at any time outstanding exceed the
lesser of (i) $15,000,000 (as the same may be reduced pursuant hereto, the
“Swing Line Sublimit”) or (ii) the difference between (x) the Revolving Credit
Commitments in effect at such time then in effect and (y) the aggregate amount
of all Revolving Loans and L/C Obligations outstanding at the time of
computation. Subject to the terms and conditions hereof, Swing Loans may be
repaid and the principal amount thereof reborrowed before the Revolving Credit
Termination Date; provided that each Swing Loan must be repaid on the last day
of the Interest Period applicable thereto. Each Swing Loan shall be in a minimum
amount of $250,000 or such greater amount which is an integral multiple of
$100,000.
     (b) Interest on Swing Loans. Each Swing Loan shall bear interest until
maturity (whether by acceleration or otherwise) at a rate per annum equal to
(i) the sum of the Base Rate plus the Applicable Margin for Base Rate Loans
under the Revolving Credit as from time to time in effect (computed on the basis
of a year of 365 or 366 days, as the case may be, for the actual number of days
elapsed) or (ii) if accepted by the Borrower pursuant to Section 1.7(c) below,
the Swing Line Lender’s Quoted Rate (computed on the basis of a year of 360 days
for the actual number of days elapsed). Interest on each Swing Loan shall be due
and payable on the last day of each Interest Period applicable thereto.
     (c) Requests for Swing Loans. The Borrower shall give the Administrative
Agent prior notice (which may be written or oral) no later than 12:00 Noon
(Chicago time) on the date upon which a Borrower requests that any Swing Loan be
made, of the amount and date of such Swing Loan, and the Interest Period
requested therefor. The Administrative Agent shall promptly advise the Swing
Line Lender of any such notice received from the Borrower. After receiving such
notice, the Swing Line Lender shall quote an interest rate to the Borrower at
which the Swing Line Lender would be willing to make such Swing Loan available
to the Borrower for the Interest Period so requested (the rate so quoted for a
given Interest Period being herein referred to as “Swing Line Lender’s Quoted
Rate”). The Borrower acknowledges and agrees that the interest rate quote is
given for immediate and irrevocable acceptance, and if the Borrower does not so
immediately accept the Swing Line Lender’s Quoted Rate for the full amount
requested by the Borrower for such Swing Loan, the Swing Line Lender’s Quoted
Rate shall be deemed immediately withdrawn and such Swing Loan shall bear
interest as provided in Section 1.7(b)(i) above. Subject to all of the terms and
conditions hereof, the proceeds of such Swing Loan shall be made available to
the Borrower on the date so requested at the offices of the Administrative Agent
in Chicago, Illinois (or by wire transfer of funds pursuant to the written
instructions of the Borrower to the Administrative Agent and the Swing Line
Lender). Anything contained in the foregoing to the contrary notwithstanding
(i) the obligation of the Swing Line Lender to make Swing Loans shall be subject
to all of the terms and conditions of this Agreement (provided that the Swing
Line Lender shall be entitled to assume that the conditions precedent to the
making of a Swing Loan have been satisfied unless notified to the contrary by
the Administrative Agent or the Required Lenders) and (ii) the Swing Line Lender
shall not be obligated to make more than one Swing Loan during any one day.

- 11 -



--------------------------------------------------------------------------------



 



     (d) Refunding Loans. In its sole and absolute discretion, the Swing Line
Lender may at any time, on behalf of the Borrower (which hereby irrevocably
authorizes the Swing Line Lender to act on its behalf for such purpose) and with
notice to the Borrower, request each Lender to make a Revolving Loan in the form
of a Base Rate Loan in an amount equal to such Lender’s Revolver Percentage of
the amount of the Swing Loans outstanding on the date such notice is given,
provided that the Borrower shall not be liable to the Swing Line Lender under
Section 1.13 hereof as a result of any such required refunding of Swing Loans
that bear interest at the Swing Line Lender’s Quoted Rate on a date other than
the last day of the Interest Period relating thereto. Unless an Event of Default
described in Sections 9.1(i) or 9.1(j) exists with respect to the Borrower,
regardless of the existence of any other Event of Default, each Lender shall
make the proceeds of its requested Revolving Loan available to the
Administrative Agent (for the account of the Swing Line Lender), in immediately
available funds, at the Administrative Agent’s office in Chicago, Illinois,
before 12:00 Noon (Chicago time) on the Business Day following the day such
notice is given. The Administrative Agent shall promptly remit the proceeds of
such Borrowing to the Swing Line Lender to repay the outstanding Swing Loans.
     (e) Participations. If any Lender refuses or otherwise fails to make a
Revolving Loan when requested by the Swing Line Lender pursuant to
Section 1.7(d) above (because an Event of Default described in Section 9.1(i) or
9.1(j) exists with respect to the Borrower or otherwise), such Lender will, by
the time and in the manner such Revolving Loan was to have been funded to the
Swing Line Lender, purchase from the Swing Line Lender an undivided
participating interest in the outstanding Swing Loans in an amount equal to its
Revolver Percentage of the aggregate principal amount of Swing Loans that were
to have been repaid with such Revolving Loans. Each Lender that so purchases a
participation in a Swing Loan shall thereafter be entitled to receive its
Revolver Percentage of each payment of principal received on the Swing Loan and
of interest received thereon accruing from the date such Lender funded to the
Swing Line Lender its participation in such Loan. The several obligations of the
Lenders under this Section 1.7(e) shall be absolute, irrevocable and
unconditional under any and all circumstances whatsoever and shall not be
subject to any set-off, counterclaim or defense to payment which any Lender may
have or have had against the Borrower, the Swing Line Lender, any other Lender
or any other Person whatever. Without limiting the generality of the foregoing,
such obligations shall not be affected by any Default or Event of Default or by
any reduction or termination of the Commitments of any Lender, and each payment
made by a Lender under this Section 1.7(e) shall be made without any offset,
abatement, withholding or reduction whatsoever.
     Section 1.8. Interest Periods. As provided in Section 1.6(a) and 1.7(a)
hereof, at the time of each request to advance, continue, or create by
conversion a Borrowing of Eurodollar Loans or Swing Loans, the Borrower shall
select an Interest Period applicable to such Loans from among the available
options. The term “Interest Period” means the period commencing on the date a
Borrowing of Loans is advanced, continued, or created by conversion and ending:
(a) in the case of Base Rate Loans, on the last day of the calendar month in
which such Borrowing is advanced, continued, or created by conversion (or on the
last day of the following calendar month if such Loan is advanced, continued, or
created by conversion on the last day of a calendar month), (b) in the case of a
Eurodollar Loan, 1, 2, 3, or 6 months thereafter, and (c) in the case of a Swing
Loan, on the date 1 to 7 days thereafter as mutually agreed by the Borrower and
the Swing Line Lender; provided, however, that:

- 12 -



--------------------------------------------------------------------------------



 



     (a) no Interest Period with respect to any portion of the Revolving Loans
or Swing Loans shall extend beyond the Revolving Credit Termination Date;
     (b) whenever the last day of any Interest Period would otherwise be a day
that is not a Business Day, the last day of such Interest Period shall be
extended to the next succeeding Business Day, provided that, if such extension
would cause the last day of an Interest Period for a Borrowing of Eurodollar
Loans to occur in the following calendar month, the last day of such Interest
Period shall be the immediately preceding Business Day; and
     (c) for purposes of determining an Interest Period for a Borrowing of
Eurodollar Loans, a month means a period starting on one day in a calendar month
and ending on the numerically corresponding day in the next calendar month;
provided, however, that if there is no numerically corresponding day in the
month in which such an Interest Period is to end or if such an Interest Period
begins on the last Business Day of a calendar month, then such Interest Period
shall end on the last Business Day of the calendar month in which such Interest
Period is to end.
     Section 1.9. Maturity of Loans. (a) Revolving Loans. Each Revolving Loan
shall mature and become due and payable by the Borrower on the Revolving Credit
Termination Date.
     (b) Swing Loans. Each Swing Loan shall mature and become due and payable by
the Borrower on the last day of the Interest Period applicable thereto.
     Section 1.10. Prepayments. (a) Optional. The Borrower shall have the
privilege of prepaying Loans in whole or in part (but, if in part, then: (i) in
an amount not less than $1,000,000, and (ii) in an amount such that the minimum
amount required for a Borrowing pursuant to Section 1.5 and 1.7 hereof remains
outstanding) any Borrowing of Eurodollar Loans at any time upon 3 (three)
Business Days prior notice by the Borrower to the Administrative Agent or, in
the case of a Borrowing of Base Rate Loans, upon notice delivered to the
Administrative Agent by the Borrower no later than 10:00 a.m. (Chicago time) on
the date of prepayment, such prepayment to be made by the payment of the
principal amount to be prepaid and, in the case of any Eurodollar Loan or any
Swing Loans bearing interest at the Swing Line Lender’s Quoted Rate, accrued
interest thereon to the date of prepayment plus any amounts due under
Section 1.13 hereof.
     (b) Mandatory. (i) The Borrower shall, on each date the Revolving Credit
Commitments are reduced pursuant to Section 1.14 hereof, prepay the Revolving
Loans and Swing Loans and, if necessary, prefund the L/C Obligations by the
amount, if any, necessary to reduce the sum of the aggregate principal amount of
Revolving Loans, Swing Loans, and L/C Obligations then outstanding to the amount
to which the Revolving Credit Commitments have been so reduced with each such
prepayment first to be applied to the Swing Loans until payment in full thereof,
then to the Revolving Loans until payment in full thereof, with any remaining
balance to be held by the Administrative Agent as collateral security for the
L/C Obligations.

- 13 -



--------------------------------------------------------------------------------



 



     (ii) Unless the Borrower otherwise directs, prepayments of Loans under this
Section 1.10(b) shall be applied first to Borrowings of Base Rate Loans until
payment in full thereof, then to Borrowings of Eurodollar Loans in the order in
which their Interest Periods expire. Each prepayment of Loans under this
Section 1.10(b) shall be made by the payment of the principal amount to be
prepaid and, in the case of any Eurodollar Loans or Swing Loans, accrued
interest thereon to the date of prepayment together with any amounts due the
Lenders under Section 1.13 hereof. Each prefunding of L/C Obligations shall be
made in accordance with Section 9.4 hereof. Notwithstanding the foregoing,
unless an Event of Default has occurred and is continuing in the event that the
making of any prepayment required by this Section 1.10 of any Eurodollar Loans
would result in an obligation on the part of the Borrower to make a breakage
payment in respect thereof pursuant to Section 1.13 hereof, the Borrower may,
upon notice to the Administrative Agent, pledge and deposit with the
Administrative Agent, for the benefit of the Administrative Agent and the
Lenders, cash in the amount of the required prepayment pursuant to documentation
satisfactory to Administrative Agent. The cash shall be maintained in the
Collateral Account maintained by the Administrative Agent referred to in
Section 9.4 hereof. Such cash shall be applied to the outstanding Eurodollar
Loans in the order in which their Interest Periods expire. The Borrower hereby
grants to the Administrative Agent for the benefit of the Administrative Agent
and the Lenders a security interest in all such cash balances.
     (c) The Administrative Agent will promptly advise each Lender of any notice
of prepayment it receives from the Borrower. Any amount of Revolving Loans and
Swing Loans paid or prepaid before the Revolving Credit Termination Date may,
subject to the terms and conditions of this Agreement, be borrowed, repaid, and
borrowed again.
     Section 1.11. Default Rate. Notwithstanding anything to the contrary
contained in Section 1.4 hereof, while any Event of Default exists or after
acceleration, the Borrower shall pay interest (after as well as before entry of
judgment thereon to the extent permitted by law) on the principal amount of all
Loans and Reimbursement Obligations, and letter of credit fees at a rate per
annum equal to:
     (a) for any Base Rate Loan or any Swing Loan bearing interest based on the
Base Rate, the sum of 2% plus the Applicable Margin plus the Base Rate from time
to time in effect (computed on the basis of a year of 365 or 366 days, as the
case may be, for the actual number of days elapsed);
     (b) for any Eurodollar Loan or any Swing Loan bearing interest at the Swing
Line Lender’s Quoted Rate, the sum of 2% plus the rate of interest in effect
thereon at the time of such default until the end of the Interest Period
applicable thereto (computed on the basis of a year of 360 days for the actual
number of days elapsed) and, thereafter, at a rate per annum equal to the sum of
2% plus the Applicable Margin for Base Rate Loans plus the Base Rate from time
to time in effect (computed on the basis of a year of 365 or 366 days, as the
case may be, for the actual number of days elapsed);
     (c) for any Reimbursement Obligation, the sum of 2% plus the amounts due
under Section 1.2 with respect to such Reimbursement Obligation; and

- 14 -



--------------------------------------------------------------------------------



 



     (d) for any Letter of Credit, the sum of 2% plus the letter of credit fee
due under Section 2.1 with respect to such Letter of Credit;
provided, however, that in the absence of acceleration, any adjustments pursuant
to this Section shall be made at the election of the Administrative Agent,
acting at the request or with the consent of the Required Lenders, with written
notice to the Borrower. While any Event of Default exists or after acceleration,
interest and fees shall continue to be due and payable as otherwise provided in
this Agreement and, in addition, such interest and fees shall also be paid on
demand of the Administrative Agent acting at the request or with the consent of
the Required Lenders.
     Section 1.12. Evidence of Indebtedness. (a) Each Lender shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of the Borrower to such Lender resulting from each Loan made by
such Lender from time to time, including the amounts of principal and interest
payable and paid to such Lender from time to time hereunder.
     (b) The Administrative Agent shall also maintain accounts in which it will
record (i) the amount of each Loan made hereunder, the type thereof and the
Interest Period with respect thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder from the Borrower and each Lender’s share thereof.
     (c) The entries maintained in the accounts maintained pursuant to
paragraphs (a) and (b) above shall be prima facie evidence of the existence and
amounts of the Obligations therein recorded; provided, however, that the failure
of the Administrative Agent or any Lender to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Obligations in accordance with their terms.
     (d) Any Lender may request that its Loans be evidenced by a promissory note
or notes in the forms of Exhibit D-1 (in the case of its Revolving Loans and
referred to herein as a “Revolving Note”), or D-2 (in the case of its Swing
Loans and referred to herein as a “Swing Note”), as applicable (the Revolving
Notes and Swing Note being hereinafter referred to collectively as the “Notes”
and individually as a “Note”). In such event, the Borrower shall prepare,
execute and deliver to such Lender a Note payable to the order of such Lender in
the amount of the relevant Commitment or Swing Line Sublimit, as applicable.
Thereafter, the Loans evidenced by such Note or Notes and interest thereon shall
at all times (including after any assignment pursuant to Section 13.12) be
represented by one or more Notes payable to the order of the payee named therein
or any assignee pursuant to Section 13.12, except to the extent that any such
Lender or assignee subsequently returns any such Note for cancellation and
requests that such Loans once again be evidenced as described in subsections
(a) and (b) above.
     Section 1.13. Funding Indemnity. If any Lender shall incur any loss, cost,
or expense (including, without limitation, any loss of profit, and any loss,
cost, or expense incurred by reason of the liquidation or re-employment of
deposits or other funds acquired by such Lender to fund or maintain any
Eurodollar Loan or Swing Loan bearing interest at the Administrative

- 15 -



--------------------------------------------------------------------------------



 



Agent’s Quoted Rate or the relending or reinvesting of such deposits or amounts
paid or prepaid to such Lender) as a result of:
     (a) any payment, prepayment or conversion of a Eurodollar Loan or Swing
Loan on a date other than the last day of its Interest Period,
     (b) any failure (because of a failure to meet the conditions of Section 7
or otherwise) by the Borrower to borrow or continue a Eurodollar Loan or Swing
Loan, or to convert a Base Rate Loan into a Eurodollar Loan or Swing Loan, on
the date specified in a notice given pursuant to Section 1.6(a) or 1.7(c),
     (c) any failure by the Borrower to make any payment of principal on any
Eurodollar Loan or Swing Loan when due (whether by acceleration or otherwise),
or
     (d) any acceleration of the maturity of a Eurodollar Loan or Swing Loan as
a result of the occurrence of any Event of Default hereunder,
then, upon the demand of such Lender, the Borrower shall pay to such Lender
within 15 days after demand by such Lender (which demand shall be accompanied by
the certificate referred to below) such amount as will reimburse such Lender for
such loss, cost, or expense. If any Lender makes such a claim for compensation,
it shall provide to the Borrower, with a copy to the Administrative Agent, a
certificate setting forth the amount of such loss, cost, or expense in
reasonable detail and the amounts shown on such certificate shall be conclusive
if reasonably determined.
     Section 1.14. Commitment Terminations. (a) Optional Revolving Credit
Terminations. The Borrower shall have the right at any time and from time to
time, upon 5 Business Days’ prior written notice to the Administrative Agent (or
such shorter period of time agreed to by the Administrative Agent), to terminate
the Revolving Credit Commitments without premium or penalty and in whole or in
part, any partial termination to be (i) in an amount not less than $5,000,000,
and (ii) allocated ratably among the Lenders in proportion to their respective
Revolver Percentages. Any termination of the Revolving Credit Commitments below
the L/C Sublimit or the Swing Line Sublimit shall reduce the L/C Sublimit and
the Swing Line Sublimit, as applicable, by a like amount. The Administrative
Agent shall give prompt notice to each Lender of any such reduction or
termination of the Revolving Credit Commitments.
     (b) Mandatory Terminations. After the occurrence of a Change of Control,
the Required Lenders may, by written notice to the Borrower at any time on or
before the date occurring 90 days after the date the Borrower notifies the
Lenders of such Change of Control, terminate the remaining Commitments and all
other obligations of the Lenders hereunder on the date stated in such notice
(which may be any date that is not less than 30 days following the date of such
notice). On the date the Commitments are so terminated, all outstanding
Obligations (including, without limitation, all principal of and accrued
interest on the Loans) shall forthwith be due and payable without further
demand, presentment, protest, or notice of any kind and the Borrower shall
immediately pay to the Lenders the full amount then available for drawing under
each Letter of Credit, such amount to be held in the Collateral Account (the
Borrower agreeing

- 16 -



--------------------------------------------------------------------------------



 



to immediately make such payment on the date the Commitments are so terminated
and acknowledging and agreeing that the Lenders would not have an adequate
remedy at law for the failure by the Borrower to honor any such demand and that
the Lenders, and the Administrative Agent on their behalf, shall have the right
to require the Borrower to specifically perform such undertaking whether or not
any drawings or other demands for payment have been made under any of the
Letters of Credit).
     (c) Any termination of the Commitments pursuant to this Section 1.14 may
not be reinstated.
     Section 1.15. Substitution of Lenders. Upon the receipt by the Borrower of
(a) a claim from any Lender for compensation under Section 10.3 or 13.1 hereof,
(b) notice by any Lender to the Borrower of any illegality pursuant to
Section 10.1 hereof, or (c) in the event any Lender is in default in any
material respect (including, without limitation, such Lender’s failure to fund
when required to do so hereunder) with respect to its obligations under the Loan
Documents (any such Lender referred to in clause (a), (b), or (c) above being
hereinafter referred to as an “Affected Lender”), the Borrower may, in addition
to any other rights the Borrower may have hereunder or under applicable law,
require, at its expense, any such Affected Lender to assign, at par plus accrued
interest and fees, without recourse, all of its interest, rights and obligations
hereunder (including all of its Commitments and the Loans and participation
interests in Letters of Credit and other amounts at any time owing to it
hereunder and the other Loan Documents) to a bank or other institutional lender
specified by the Borrower, provided that (i) such assignment shall not conflict
with or violate any law, rule, or regulation or order of any court or other
governmental authority, (ii) the Borrower shall have received the written
consent of the Administrative Agent, which consent shall not be unreasonably
withheld, to such assignment, (iii) the Borrower shall have paid to the Affected
Lender all monies (together with amounts due such Affected Lender under
Section 1.13 hereof as if the Loans owing to it were prepaid rather than
assigned) other than such principal owing to it hereunder, and (iv) the
assignment is entered into in accordance with the other requirements of
Section 13.12 hereof (provided any assignment fees and reimbursable expenses due
thereunder shall be paid by the Borrower).
     Section 1.16. Increase in Commitments. The Borrower may, on any Business
Day prior to the Revolving Credit Termination Date, increase the aggregate
amount of the Revolving Credit Commitments by delivering to the Administrative
Agent a Commitment Amount Increase Request in the form attached hereto as
Exhibit G at least five (5) Business Days prior to the desired effective date of
such increase (the “Commitment Amount Increase”) identifying an additional
Lender (or additional Commitments for existing Lender(s)) and the amount of its
Commitment (or additional amount of its Commitment(s)); provided, however, that
(i) any increase of the aggregate amount of the Revolving Credit Commitments to
an amount in excess of $300,000,000 shall require the prior written consent of
the Required Lenders, (ii) any increase of the aggregate amount of the
Commitments shall be in an amount not less than $25,000,000, (iii) no Default or
Event of Default shall have occurred and be continuing at the time of the
request or the effective date of the Commitment Amount Increase, and (iv) all
representations and warranties contained in Section 6 hereof shall be true and
correct at the time of such request and on the effective date of such Commitment
Account Increase. The effective date of the Commitment Amount Increase shall be
agreed upon by the Borrower and the Administrative

- 17 -



--------------------------------------------------------------------------------



 



Agent. Upon the effectiveness thereof, Schedule 1 shall be deemed amended to
reflect the Commitment Amount Increase and the new Lender(s) (or, if applicable,
existing Lender(s)) shall advance Revolving Loans in an amount sufficient such
that after giving effect to its Revolving Loans each Lender shall have
outstanding its pro rata share of all Revolving Loans based on its Revolver
Percentage. It shall be a condition to such effectiveness that (i) if there are
any Eurodollar Loans outstanding under the Revolving Credit on the date of such
effectiveness, unless otherwise agreed to by the Administrative Agent, such
Eurodollar Loans shall be prepaid and the Borrower shall have paid all amounts
required to be paid under Section 1.13 hereof and (ii) the Borrower shall not
have terminated any portion of the Revolving Credit Commitments pursuant of
Section 1.14(a) hereof. The Borrower agrees to pay any reasonable expenses of
the Administrative Agent relating to any Commitment Amount Increase.
Notwithstanding anything herein to the contrary, no Lender shall have any
obligation to increase its Revolving Credit Commitment and no Lender’s Revolving
Credit Commitment shall be increased without its consent thereto, and each
Lender may at its option, unconditionally and without cause, decline to increase
its Revolving Credit Commitment.
Section 2. Fees.
     Section 2.1. Fees. (a) Revolving Credit Commitment Fee. The Borrower shall
pay to the Administrative Agent for the ratable account of the Lenders in
accordance with their Revolver Percentages a commitment fee at the rate per
annum equal to the Applicable Margin (computed on the basis of a year of 365 or
366 days, as the case may be, and the actual number of days elapsed) on the
average daily Unused Revolving Credit Commitments. Such commitment fee shall be
payable quarterly in arrears on the last day of each March, June, September, and
December in each year (commencing on the first such date occurring after the
date hereof) and on the Revolving Credit Termination Date, unless the Revolving
Credit Commitments are terminated in whole on an earlier date, in which event
the commitment fee for the period to the date of such termination in whole shall
be paid on the date of such termination.
     (b) Letter of Credit Fees. On the date of issuance or extension, or
increase in the amount, of any standby Letter of Credit pursuant to Section 1.2
hereof, the Borrower shall pay to the relevant L/C Issuer a fronting fee equal
to .125% per annum of the face amount of (or of the increase in the face amount
of) such Letter of Credit. Quarterly in arrears, on the last day of each March,
June, September, and December in each year (commencing on the first such date
occurring after the date hereof), the Borrower shall pay to the Administrative
Agent, for the ratable benefit of the Lenders in accordance with their Revolver
Percentages, a letter of credit fee at a rate per annum equal to the Applicable
Margin (computed on the basis of a year of 360 days and the actual number of
days elapsed) in effect during each day of such quarter applied to the daily
average face amount of the Letters of Credit outstanding during such quarter. In
addition, the Borrower shall pay to the L/C Issuer for its own account the L/C
Issuer’s standard issuance, drawing, negotiation, amendment, assignment, and
other administrative fees for each Letter of Credit. Such standard fees referred
to in the preceding sentence may be established by the L/C Issuer from time to
time.
     (c) Administrative Agent Fees and Upfront Fees. The Borrower shall pay to
the Administrative Agent for its own use and benefit, the fees agreed to between
the Administrative

- 18 -



--------------------------------------------------------------------------------



 



Agent and the Borrower in a fee letter dated of even date herewith, or as
otherwise thereafter agreed to in writing between them.
Section 3. Place and Application of Payments.
     Section 3.1. Place and Application of Payments. All payments of principal
of and interest on the Loans and the Reimbursement Obligations, and of all other
Obligations payable by the Borrower under this Agreement and the other Loan
Documents, shall be made by the Borrower to the Administrative Agent by no later
than 12:00 Noon (Chicago time) on the due date thereof at the office of the
Administrative Agent in Chicago, Illinois (or such other location as the
Administrative Agent may designate to the Borrower) for the benefit of the
Lender or Lenders entitled thereto. Any payments received after such time shall
be deemed to have been received by the Administrative Agent on the next Business
Day. All such payments shall be made in U.S. Dollars, in immediately available
funds at the place of payment, in each case without set-off or counterclaim. The
Administrative Agent will promptly thereafter cause to be distributed like funds
relating to the payment of principal or interest on Loans and on Reimbursement
Obligations in which the Lenders have purchased Participating Interests ratably
to the Lenders and like funds relating to the payment of any other amount
payable to any Lender to such Lender, in each case to be applied in accordance
with the terms of this Agreement. If the Administrative Agent causes amounts to
be distributed to the Lenders in reliance upon the assumption that the Borrower
will make a scheduled payment and such scheduled payment is not so made, each
Lender shall, on demand, repay to the Administrative Agent the amount
distributed to such Lender together with interest thereon in respect of each day
during the period commencing on the date such amount was distributed to such
Lender and ending on (but excluding) the date such Lender repays such amount to
the Administrative Agent, at a rate per annum equal to: (i) from the date the
distribution was made to the date two Business Days after payment by such Lender
is due hereunder, the Federal Funds Rate for each such day and (ii) from the
date two Business Days after the date such payment is due from such Lender to
the date such payment is made by such Lender, the Base Rate in effect for each
such day.
     Anything contained herein to the contrary notwithstanding (including,
without limitation, Section 1.10(b) hereof), after acceleration or the final
maturity of the Obligations or termination of the Commitments as a result of an
Event of Default, all payments and collections received in respect of the
Obligations and all proceeds of the Collateral received, in each instance, by
the Administrative Agent or any of the Lenders shall be remitted to the
Administrative Agent and, unless the Administrative Agent and the Required
Lenders shall determine otherwise, be distributed as follows:
     (a) first, to the payment of any outstanding costs and expenses incurred by
the Administrative Agent, and any security trustee therefor, in monitoring,
verifying, protecting, preserving or enforcing the Liens on the Collateral, in
protecting, preserving or enforcing rights under the Loan Documents, and in any
event including all costs and expenses of a character which the Borrower has
agreed to pay the Administrative Agent under Section 13.16 hereof (such funds to
be retained by the Administrative Agent for its own account unless it has
previously been reimbursed for such costs and expenses by the

- 19 -



--------------------------------------------------------------------------------



 



Lenders, in which event such amounts shall be remitted to the Lenders to
reimburse them for payments theretofore made to the Administrative Agent);
     (b) second, to the payment of principal and interest on the Swing Loans;
     (c) third, to the payment of any outstanding interest and fees due under
the Loan Documents to be allocated pro rata in accordance with the aggregate
unpaid amounts owing to each holder thereof;
     (d) fourth, to the payment of principal on the Loans (other than Swing
Loans covered in (b) above), unpaid Reimbursement Obligations, together with
amounts to be held by the Administrative Agent as collateral security for any
outstanding L/C Obligations pursuant to Section 9.4 hereof (until the
Administrative Agent is holding an amount of cash equal to the then outstanding
amount of all such L/C Obligations), and Hedging Liability, the aggregate amount
paid to, or held as collateral security for, the Lenders and, in the case of
Hedging Liability, their Affiliates to be allocated pro rata in accordance with
the aggregate unpaid amounts owing to each holder thereof;
     (e) fifth, to the payment of all other unpaid Obligations and all other
indebtedness, obligations, and liabilities of the Borrower and its Subsidiaries
secured by the Loan Documents (including, without limitation, Funds Transfer,
Deposit Account, and Credit/Purchasing Card Liability) to be allocated pro rata
in accordance with the aggregate unpaid amounts owing to each holder thereof;
and
     (f) finally, to the Borrower or whoever else may be lawfully entitled
thereto.
Section 4. The Collateral and Guaranties.
     Section 4.1. Collateral. The Obligations shall be secured by (a) valid,
perfected and enforceable Liens on all right, title, and interest of the
Borrower and each Subsidiary in all capital stock and other equity interests
held by the Borrower or such Subsidiary in each of its Subsidiaries whether now
owned or hereafter formed or acquired, and all proceeds thereof, and (b) valid,
perfected (subject to the proviso appearing at the end of this sentence) and
enforceable Liens on all right, title and interest of the Borrower and each
Subsidiary in all accounts and accounts receivable, notes and notes receivable,
contract rights, instruments, documents, chattel paper, general intangibles
(including, without limitation, patents, trademarks, tradenames, copyrights, and
other intellectual property rights), investment property, inventory, machinery,
equipment, deposit accounts, and real estate, and all other personal property
and real property, whether now owned or hereafter acquired or arising, and all
proceeds thereof; provided, however, that: (i) the Lien of the Administrative
Agent on Property subject to a Capital Lease or conditional sale agreement or
subject to a purchase money lien in each instance permitted hereby shall be
subject to the rights of the lessor or lender thereunder, (ii) the
Administrative Agent’s Lien on deposit accounts shall not include payroll
accounts of the Borrower or any Subsidiary (provided the Borrower and its
Subsidiaries party hereto agree that the total amount on deposit at any time in
such payroll accounts shall not exceed the then current amount of their payroll
obligations), and, until otherwise required by the Administrative Agent (acting
at the request or

- 20 -



--------------------------------------------------------------------------------



 



with the consent of the Required Lenders), Liens on deposit accounts maintained
by the Borrower or any Subsidiary in proximity to its operations need not be
perfected provided that the total amount on deposit at any one time not so
perfected shall not exceed $1,000,000 in the aggregate, (iii) until otherwise
required by the Administrative Agent (acting at the request or with the consent
of the Required Lenders), Liens on titled vehicles need not be perfected
provided that the total value of such property at any one time not so perfected
shall not exceed $1,000,000 in the aggregate, (iv) unless otherwise required by
the Administrative Agent (acting at the request or with the consent of the
Required Lenders) during the existence of any Event of Default, Liens on the
capital stock or other equity interests of a Foreign Subsidiary which, if
granted, would cause an adverse effect on the Borrower’s present or future
federal income tax liability shall be limited to 65% of the total outstanding
Voting Stock of such Foreign Subsidiary, (v) Liens need not be granted on the
assets of a Foreign Subsidiary which, if granted, would cause an adverse effect
on the Borrower’s present or future federal income tax liability and (vi) unless
otherwise required by the Administrative Agent (acting at the request or with
the consent of the Required Lenders) during the existence of any Event of
Default, Liens need not be granted on the Borrower’s real property located in
Tennille, Georgia (however Liens shall continue to be granted on all of the
Borrower’s personal property at such location), provided that during the term of
this Agreement there shall not be any consensual Liens upon such real property.
The Borrower acknowledges and agrees that the Liens on the Collateral shall be
granted to the Administrative Agent for the benefit of itself and the Lenders
and shall be valid and perfected first priority Liens subject, however, to the
proviso appearing at the end of the immediately preceding sentence and Liens
permitted by Section 8.8 hereof, in each case pursuant to one or more Collateral
Documents from such Persons, each in form and substance reasonably satisfactory
to the Administrative Agent.
     Section 4.2. Deposit Account Agreements. Except as otherwise permitted by
clause (ii) of Section 4.1 above, and subject to the limitations described in
clause (v) of Section 4.1 above, the Borrower shall cause each financial
institution maintaining one or more deposit accounts for the Borrower or any
Subsidiary to enter into an agreement with the Administrative Agent pursuant to
which such financial institution acknowledges and agrees to the Administrative
Agent’s Lien on such deposit accounts and all funds therein, to waive any right
of offset or bankers’ lien with respect to such deposit accounts (other than
charges for account maintenance fees and returned items), and, during the
existence of any Event of Default, to remit all collected balances in such
deposit accounts to the Administrative Agent. The Borrower and, by becoming a
Guarantor hereto, each Subsidiary hereby acknowledge and agree that the
Administrative Agent has (and is hereby granted) a Lien on all such deposit
accounts and all funds contained therein to secure the Obligations. The Lenders
agree with the Borrower that if and so long as no Event of Default has occurred
and is continuing, amounts on deposit in the deposit accounts maintained with
the Administrative Agent or any Lender will (subject to the rules and
regulations of the Administrative Agent or the relevant Lender as from time to
time in effect applicable to demand deposit accounts) be made available to the
Borrower or the relevant Subsidiary for use in the conduct of its business. Upon
the occurrence and during the continuation of any Event of Default, the
Administrative Agent may apply the funds on deposit in all such deposit accounts
to the Obligations. The Borrower has heretofore disclosed to the Administrative
Agent in writing all of the deposit accounts which require an agreement pursuant

- 21 -



--------------------------------------------------------------------------------



 



to this Section and the Borrower shall advise the Administrative Agent of any
such deposit accounts which are hereafter opened or closed.
     Section 4.3. Liens on Real Property. Subject to the limitation imposed by
clause (v) of Section 4.1 hereof, in the event that the Borrower or any
Subsidiary owns or hereafter acquires any owned real property with a fair market
value greater than or equal to $1,000,000 (or, during the existence of any Event
of Default, any owned real property, regardless of its value, at the request of
the Administrative Agent), the Borrower shall execute and deliver, and shall
cause the relevant Subsidiary to execute and deliver, to the Administrative
Agent (or a security trustee therefor) a mortgage or deed of trust reasonably
acceptable in form and substance to the Administrative Agent for the purpose of
granting to the Administrative Agent for the benefit of itself and the Lenders a
Lien on such real property to secure the Obligations, shall pay all taxes and
all reasonable costs and expenses incurred by the Administrative Agent in
obtaining any real estate appraisal required by the Administrative Agent in
connection therewith and in recording such mortgage or deed of trust, and shall
at its expense supply to the Administrative Agent a survey, environmental
report, hazard insurance policy, and a mortgagee’s policy of title insurance
from a title insurer reasonably acceptable to the Administrative Agent insuring
the validity of such mortgage or deed of trust and its status as a first Lien
(subject to Liens permitted by this Agreement) on the real property encumbered
thereby and such other instrument, documents, certificates, and opinions
reasonably required by the Administrative Agent in connection therewith.
     Section 4.4. Guaranties. The payment and performance of the Obligations
shall at all times be guaranteed by each direct and indirect Subsidiary of the
Borrower (individually a “Guarantor” and collectively the “Guarantors”) pursuant
to Section 12 of this Agreement; provided, however, that Foreign Subsidiaries
shall not be required to be Guarantors hereunder if providing such guaranty
would cause an adverse effect on the Borrower’s present or future federal income
tax liability.
     Section 4.5. Further Assurances. The Borrower agrees that it shall, and
shall cause each Subsidiary to, from time to time at the request of the
Administrative Agent, execute and deliver such documents and do such acts and
things as the Administrative Agent may reasonably request in order to provide
for or perfect or protect such Liens on the Collateral.
Section 5. Definitions; Interpretation.
     Section 5.1. Definitions. The following terms when used herein shall have
the following meanings:
     “Acquired Business” means the entity or assets acquired by the Borrower or
a Subsidiary in an Acquisition, whether before or after the date hereof.
     “Acquisition” means any transaction or series of related transactions for
the purpose of or resulting, directly or indirectly, in (a) the acquisition of
all or substantially all of the assets of a Person, or of any business or
division of a Person, (b) the acquisition of in excess of 50% of the capital
stock, partnership interests, membership interests or equity of any Person
(other than a

- 22 -



--------------------------------------------------------------------------------



 



Person that is a Subsidiary), or otherwise causing any Person to become a
Subsidiary, or (c) a merger or consolidation or any other combination with
another Person (other than a Person that is a Subsidiary) provided that the
Borrower or the Subsidiary is the surviving entity.
     “Act” is defined in Section 13.25 hereof.
     “Adjusted EBITDA” means, with reference to any period, EBITDA for such
period calculated on a pro forma basis in good faith by the Borrower and
established to the reasonable satisfaction of the Administrative Agent as if
each Acquisition which occurred during such period had taken place on the first
day of such period (including adjustments for non-recurring expenses and income
reasonably determined by the Borrower in good faith and established to the
reasonable satisfaction of the Administrative Agent).
     “Adjusted LIBOR” is defined in Section 1.4(b) hereof.
     “Administrative Agent” means Bank of Montreal, Chicago branch, and any
successor pursuant to Section 11.7 hereof.
     “Administrative Agent’s Quoted Rate” is defined in Section 1.7(c) hereof.
     “Administrative Questionnaire” means an Administrative Questionnaire in a
form supplied by the Administrative Agent.
     “Affiliate” means any Person directly or indirectly controlling or
controlled by, or under direct or indirect common control with, another Person.
A Person shall be deemed to control another Person for the purposes of this
definition if such Person possesses, directly or indirectly, the power to
direct, or cause the direction of, the management and policies of the other
Person, whether through the ownership of voting securities, common directors,
trustees or officers, by contract or otherwise; provided that, in any event for
purposes of this definition, any Person that owns, directly or indirectly, 15%
or more of the securities having the ordinary voting power for the election of
directors or governing body of a corporation or 15% or more of the partnership
or other ownership interest of any other Person (other than as a limited partner
of such other Person) will be deemed to control such corporation or other
Person.
     “Agreement” means this Third Amended and Restated Credit Agreement, as the
same may be amended, modified, restated or supplemented from time to time
pursuant to the terms hereof.
     “Applicable Margin” means, with respect to Loans, Reimbursement
Obligations, and the commitment fees and letter of credit fees payable under
Section 2.1 hereof, until the first Pricing Date, the rates per annum shown
opposite Level I below, and thereafter from one Pricing Date to the next the
Applicable Margin means the rates per annum determined in accordance with the
following schedule:

- 23 -



--------------------------------------------------------------------------------



 



                              Level   total Funded
Debt/Adjusted
EBITDA Ratio for
Such Pricing Date   Applicable Margin for
Base Rate Loans and
Reimbursement
Obligations Shall be   Applicable Margin
for Eurodollar
Loans and letter of
Credit Fee Shall be:   Applicable
Margin for
Revolving Credit
Commitment Fee
shall be: VI  
Greater than or equal to 2.5 to 1.0
    .25 %     1.75 %     .35 % V  
Greater than or equal to 2.0 to 1.0, but less than 2.5 to 1.0
    0 %     1.50 %     .30 % IV  
Greater than or equal to 1.5 to 1.0, but less than 2.0 to 1.0
    0 %     1.25 %     .25 % III  
Greater than or equal to 1.0 to 1.0, but less than 1.5 to 1.0
    0 %     1.00 %     .225 % II  
Greater than or equal to 0.5 to 1.0, but less than 1.0 to 1.0
    0 %     .75 %     .20 % I  
Less than 0.5 to 1.0
    0 %     .50 %     .175 %

For purposes hereof, the term “Pricing Date” means, for any fiscal quarter of
the Borrower ending on or after December 31, 2006, the date on which the
Administrative Agent is in receipt of the Borrower’s most recent financial
statements for the fiscal quarter then ended (and in the case of the year-end
financial statements, audit report), pursuant to Section 8.5 hereof. The
Applicable Margin shall be established based on the Total Funded Debt/Adjusted
EBITDA Ratio for the most recently completed fiscal quarter and the Applicable
Margin established on a Pricing Date shall remain in effect until the next
Pricing Date. If the Borrower has not delivered its financial statements (and,
in the case of the year-end financial statements, audit report) by the date such
financial statements are required to be delivered under Section 8.5 hereof,
until such financial statements are delivered, the Applicable Margin shall, at
the election of the Administrative Agent or the Required Lenders with written
notice to the Borrower, be the highest Applicable Margin (i.e., Level VI shall
apply). If the Borrower subsequently delivers such financial statements before
the next Pricing Date, the Applicable Margin established by such late delivered
financial statements shall take effect from the date of delivery until the next
Pricing Date. In all other circumstances, the Applicable Margin established by
such financial statements shall be in effect from the Pricing Date that occurs
immediately after the end of the fiscal quarter covered by such financial
statements until the next Pricing Date. Each determination of the Applicable
Margin made by the Administrative Agent in accordance with the foregoing shall
be conclusive and binding on the Borrower and the Lenders if reasonably
determined.

- 24 -



--------------------------------------------------------------------------------



 



     “Application” is defined in Section 1.2(b) hereof.
     “Approved Fund” means any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.
     “Assignment and Acceptance” means an assignment and acceptance entered into
by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 13.12 hereof), and accepted by the Administrative
Agent, in substantially the form of Exhibit H or any other form approved by the
Administrative Agent.
     “Authorized Representative” means those persons shown on the list of
officers provided by the Borrower pursuant to Section 7.2(i) hereof or on any
update of any such list provided by the Borrower to the Administrative Agent, or
any further or different officers of the Borrower so named by any Authorized
Representative of the Borrower in a written notice to the Administrative Agent.
     “Base Rate” is defined in Section 1.4(a) hereof.
     “Base Rate Loan” means a Loan bearing interest at a rate specified in
Section 1.4(a) hereof.
     “Bond Documents” means any of the documents or instruments executed and
delivered in connection with the issuance of the Bonds and any amendment,
modification or supplement thereto.
     “Bond Letters of Credit” means the irrevocable transferable letters of
credit issued by Harris N.A., as successor by merger with Harris Trust and
Savings Bank, to secure the payment of the Bonds.
     “Bonds” means, collectively, (a) $2,800,000 City of Janesville, Wisconsin
Adjustable Rate Industrial Development Revenue Refunding Bonds Dated 3/1/96 Due
9/1/2007 (The Lamson & Sessions Co. Project), (b) $2,780,000 City of Bowling
Green, Ohio Adjustable Rate Industrial Development Revenue Refunding Bonds Dated
6/28/95 Due 8/1/2009 (The Lamson & Session Co. Project), (c) $1,820,000 City of
Bowling Green, Ohio Adjustable Rate Industrial Development Revenue Refunding
Bonds Dated 3/1/94 Due 3/1/2023, (d) $1,650,000 City of Pasadena, Texas
Corporation Adjustable Rate Industrial Development Revenue Refunding Bonds Dated
2/28/95 Due 4/1/2017 (The Lamson & Sessions Co. Project), and (e) $3,800,000
City of Cabool, Missouri Industrial Development Revenue Bonds Dated 4/20/00 Due
5/1/10 (City of Cabool, IRB).
     “Borrower” means The Lamson & Sessions Co., an Ohio corporation.
     “Borrowing” means the total of Loans of a single type advanced, continued
for an additional Interest Period, or converted from a different type into such
type by the Lenders under a Credit on a single date and, in the case of
Eurodollar Loans, for a single Interest Period.

- 25 -



--------------------------------------------------------------------------------



 



Borrowings of Loans are made and maintained ratably from each of the Lenders
under a Credit in accordance with their Percentages of such Credit. A Borrowing
is “advanced” on the day Lenders advance funds comprising such Borrowing to the
relevant Borrower, is “continued” on the date a new Interest Period for the same
type of Loans commences for such Borrowing, and is “converted” when such
Borrowing is changed from one type of Loans to the other, all as requested by
the Borrower pursuant to Section 1.6(a). Borrowings of Swing Loans are made by
the Swing Line Lender in accordance with the procedures set forth in Section 1.7
hereof.
     “Business Day” means any day (other than a Saturday or Sunday) on which
banks are not authorized or required to close in Chicago, Illinois and, if the
applicable Business Day relates to the advance or continuation of, or conversion
into, or payment of a Eurodollar Loan, on which banks are dealing in U.S. Dollar
deposits in the interbank eurodollar market in London, England and Nassau,
Bahamas.
     “Capital Expenditures” means, with respect to any Person for any period,
the aggregate amount of all expenditures (whether paid in cash or accrued as a
liability) by such Person during that period for the acquisition or leasing
(pursuant to a Capital Lease) of fixed or capital assets or additions to
property, plant, or equipment (including replacements, capitalized repairs, and
improvements) which should be capitalized on the balance sheet of such Person in
accordance with GAAP; provided, however, that Capital Expenditures shall not
include (i) Permitted Acquisitions or (ii) any Capital Expenditures acquired
with the proceeds of property and casualty insurance or condemnation proceeds
paid as a result of any loss, damage or destruction of any assets.
     “Capital Lease” means any lease of Property which in accordance with GAAP
is required to be capitalized on the balance sheet of the lessee.
     “Capitalized Lease Obligation” means, for any Person, the amount of the
liability shown on the balance sheet of such Person in respect of a Capital
Lease determined in accordance with GAAP.
     “Change of Control” means any of (a) the acquisition by any “person” or
“group” (as such terms are used in sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended) at any time of beneficial ownership of more
than 30% of the outstanding Voting Stock of the Borrower on a fully-diluted
basis, or (b) the failure of individuals who are members of the board of
directors of the Borrower on the date hereof (together with any new or
replacement directors whose initial nomination for election was approved by a
majority of the directors who were either directors on the date hereof or
previously so approved) to constitute a majority of the board of directors of
the Borrower.
     “Code” means the Internal Revenue Code of 1986, as amended, and any
successor statute thereto.
     “Collateral” means all properties, rights, interests and privileges from
time to time subject to the Liens granted to the Administrative Agent, or any
security trustee therefor, by the Collateral Documents.

- 26 -



--------------------------------------------------------------------------------



 



     “Collateral Account” is defined in Section 9.4 hereof.
     “Collateral Documents” means the Pledge Agreement, the Security Agreement,
the Mortgages, and all other mortgages, deeds of trust, security agreements,
pledge agreements, assignments, financing statements and other documents as
shall from time to time secure or relate to the Obligations or any part thereof.
     “Commitments” means the Revolving Credit Commitments.
     “Controlled Group” means all members of a controlled group of corporations
and all trades or businesses (whether or not incorporated) under common control
which, together with the Borrower, are treated as a single employer under
Section 414 of the Code.
     “Credit” means either the Revolving Credit or the Swing Line.
     “Credit Event” means the advancing of any Loan, the continuation of or
conversion into a Eurodollar Loan, or the issuance of, or extension of the
expiration date or increase in the amount of, any Letter of Credit.
     “Default” means any event or condition the occurrence of which would, with
the passage of time or the giving of notice, or both, constitute an Event of
Default.
     “Domestic Subsidiary” means any subsidiary other than a Foreign Subsidiary.
     “EBITDA” means, with respect to any period, Net Income for such period plus
(A) all amounts deducted in arriving at such Net Income in respect of
(a) Interest Expense, plus (b) federal, state, local, and foreign income taxes
for such period, plus (c) amounts properly charged for depreciation of fixed
assets and amortization of intangible assets during such period, plus (d) any
non-cash expenses or non-cash charges to Net Income during such period. In the
event that any non-cash expense or non-cash charge is excluded from the
computation of EBITDA for a given period pursuant to clause (d) above but the
circumstances giving rise to such expense or charge have a cash impact in a
subsequent period which would have reduced EBITDA but for the expense or charge
in the prior period, such impact shall be taken into account in computing EBITDA
in the period when such impact occurs.
     “Effective Date” is defined in Section 7.2 hereof.
     “Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender,
(c) an Approved Fund, and (d) any other Person (other than a natural person)
approved by (i) the Administrative Agent, (ii) in the case of any assignment of
a Revolving Credit Commitment, the L/C Issuer(s) and Swing Line Lender, and
(iii) unless an Event of Default has occurred and is continuing, the Borrower
(each such approval not to be unreasonably withheld or delayed); provided that
notwithstanding the foregoing, “Eligible Assignee” shall not include the
Borrower or any Guarantor or any of the Borrower’s or such Guarantor’s
Affiliates or Subsidiaries.

- 27 -



--------------------------------------------------------------------------------



 



     “Eligible Line of Business” means any business engaged in as of the date of
this Agreement by the Borrower or any of its Subsidiaries or any business
reasonably related thereto.
     “Environmental Claim” means any investigation, notice, violation, demand,
allegation, action, suit, injunction, judgment, order, consent decree, penalty,
fine, lien, proceeding or claim (whether administrative, judicial or private in
nature) arising (a) pursuant to, or in connection with an actual or alleged
violation of, any Environmental Law, (b) in connection with any Hazardous
Material, (c) from any abatement, removal, remedial, corrective or response
action in connection with a Hazardous Material, Environmental Law or order of a
governmental authority, or (d) from any actual or alleged damage, injury, threat
or harm to health, safety, natural resources or the environment.
     “Environmental Law” means any current or future Legal Requirement
pertaining to (a) the protection of health, safety and the indoor or outdoor
environment, (b) the conservation, management or use of natural resources and
wildlife, (c) the protection or use of surface water or groundwater, (d) the
management, manufacture, possession, presence, use, generation, transportation,
treatment, storage, disposal, Release, threatened Release, abatement, removal,
remediation or handling of, or exposure to, any Hazardous Material, or
(e) pollution (including any Release to air, land, surface water or
groundwater), and any amendment, rule, regulation, order or directive issued
thereunder.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, or any successor statute thereto.
     “Eurodollar Loan” means a Loan bearing interest at the rate specified in
Section 1.4(b) hereof.
     “Eurodollar Reserve Percentage” is defined in Section 1.4(b) hereof.
     “Event of Default” means any event or condition identified as such in
Section 9.1 hereof.
     “Existing Letters of Credit” is defined in Section 1.2(a) hereof.
     “Federal Funds Rate” means the fluctuating interest rate per annum
described in part (x) of clause (ii) of the definition of Base Rate appearing in
Section 1.4(a) hereof.
     “Fixed Charges” means, with reference to any period, the sum of (a) the
aggregate amount of payments scheduled to be made by the Borrower and its
Subsidiaries during such period in respect of principal on all Indebtedness for
Borrowed Money (whether at maturity or as a result of mandatory sinking fund
redemption), plus (b) federal, state, local, and foreign income taxes payable in
cash for such period, plus (c) Interest Expense payable in cash for such period,
plus (d) dividends permitted by Section 8.12 hereof paid in cash for such
period.
     “Foreign Subsidiary” means each Subsidiary which (a) is organized under the
laws of a jurisdiction other than the United States of America or any state
thereof, (b) conducts

- 28 -



--------------------------------------------------------------------------------



 



substantially all of its business outside of the United States of America, and
(c) has substantially all of its assets outside of the United States of America.
     “Funds Transfer, Deposit Account, and Credit/Purchasing Card Liability”
means the liability of the Borrower or any Guarantor owing to any of the
Lenders, or any Affiliates of such Lenders, arising out of (a) the execution or
processing of electronic transfers of funds by automatic clearing house
transfer, wire transfer or otherwise to or from deposit accounts of the Borrower
and/or any Guarantor now or hereafter maintained with any of the Lenders or
their Affiliates, (b) the acceptance for deposit or the honoring for payment of
any check, draft or other item with respect to any such deposit accounts,
(c) any other deposit, disbursement, and cash management services afforded to
the Borrower or any Guarantor by any of such Lenders or their Affiliates, and
(d) the use of any corporate credit cards or purchasing cards issued by any
Lender or their Affiliates.
     “GAAP” means generally accepted accounting principles set forth from time
to time in the opinions and pronouncements of the Accounting Principles Board
and the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession), which are applicable to the circumstances as of the date of
determination.
     “Guarantor” and “Guarantors” each is defined in Section 4.4 hereof.
     “Hazardous Material” means any substance, chemical, compound, product,
solid, gas, liquid, waste, byproduct, pollutant, contaminant or material which
is hazardous or toxic, and includes, without limitation, (a) asbestos,
polychlorinated biphenyls and petroleum (including crude oil or any fraction
thereof) and (b) any material classified or regulated as “hazardous” or “toxic”
or words of like import pursuant to an Environmental Law.
     “Hazardous Material Activity” means any activity, event or occurrence
involving a Hazardous Material, including, without limitation, the manufacture,
possession, presence, use, generation, transportation, treatment, storage,
disposal, Release, threatened Release, abatement, removal, remediation, handling
of or corrective or response action to any Hazardous Material.
     “Hedging Liability” means the liability of the Borrower or any Guarantor to
any of the Lenders, or any Affiliates of such Lenders, in respect of any
interest rate, foreign currency, and/or commodity swap, exchange, cap, collar,
floor, forward, future or option agreement, or any other similar interest rate,
currency or commodity hedging arrangement, as the Borrower or such Guarantor, as
the case may be, may from time to time enter into with any one or more of the
Lenders party to this Agreement or their Affiliates, with prior written notice
to the Administrative Agent.
     “Hostile Acquisition” means the acquisition of the capital stock or other
equity interests of a Person through a tender offer or similar solicitation of
the owners of such capital stock or other equity interests which has not been
approved (prior to such acquisition) by resolutions of

- 29 -



--------------------------------------------------------------------------------



 



the Board of Directors of such Person or by similar action if such Person is not
a corporation, and as to which such approval has not been withdrawn.
     “Indebtedness for Borrowed Money” means for any Person (without
duplication): (a) all indebtedness of such Person for borrowed money, whether
current or funded, or secured or unsecured, (b) all indebtedness for the
deferred purchase price of Property or services, (c) all indebtedness created or
arising under any conditional sale or other title retention agreement with
respect to Property acquired by such Person (even though the rights and remedies
of the seller or lender under such agreement in the event of a default are
limited to repossession or sale of such Property), (d) all indebtedness secured
by a purchase money mortgage or other Lien to secure all or part of the purchase
price of Property subject to such mortgage or Lien, (e) the principal portion of
all obligations under Capital Leases in respect of which such Person is liable
as lessee, (f) any liability in respect of banker’s acceptances or letters of
credit, (g) any indebtedness, whether or not assumed, secured by Liens on
Property acquired by such Person at the time of acquisition thereof, and (h) all
indebtedness referred to in clause (a), (b), (c), (d), (e), (f) or (g) above
which is directly or indirectly guaranteed by such Person or which such Person
has agreed (contingently or otherwise) to purchase or otherwise acquire or in
respect of which any of them have otherwise assured a creditor against loss, it
being understood that the term “Indebtedness for Borrowed Money” shall not
include trade payables arising in the ordinary course of business.
     “Interest Expense” means, with reference to any period, the sum of all
interest charges (including imputed interest charges with respect to Capitalized
Lease Obligations) of the Borrower and its Subsidiaries for such period
determined on a consolidated basis in accordance with GAAP.
     “Interest Period” is defined in Section 1.8 hereof.
     “L/C Issuer” means (a) Harris N.A. with respect to the Existing Letters of
Credit and (b) Bank of Montreal with respect to all other Letters of Credit
issued under this Agreement.
     “L/C Sublimit” means $50,000,000, as reduced pursuant to the terms hereof.
     “L/C Obligations” means the aggregate undrawn face amounts of all
outstanding Letters of Credit and all unpaid Reimbursement Obligations.
     “Legal Requirement” means any treaty, convention, statute, law, regulation,
ordinance, license, permit, governmental approval, injunction, judgment, order,
consent decree or other requirement of any governmental authority, whether
federal, state, or local.
     “Lenders” means and includes BMO Capital Markets Financing, Inc. and the
other financial institutions from time to time party to this Agreement,
including each assignee Lender pursuant to Section 13.12 hereof, and, unless the
context otherwise requires, the Swing Line Lender.
     “Lending Office” is defined in Section 10.4 hereof.

- 30 -



--------------------------------------------------------------------------------



 



     “Letter of Credit” is defined in Section 1.2(a) hereof.
     “LIBOR” is defined in Section 1.4(b) hereof.
     “Lien” means any mortgage, lien, security interest, pledge, charge or
encumbrance of any kind in respect of any Property, including the interests of a
vendor or lessor under any conditional sale, Capital Lease or other title
retention arrangement.
     “Loan” means any Swing Loan or any Revolving Loan outstanding as a Base
Rate Loan or Eurodollar Loan, each of which is a “type” of Loan hereunder.
     “Loan Documents” means this Agreement, the Notes (if any), the Applications
(including the Reimbursement Agreements with respect to the Bond Letters of
Credit), the Collateral Documents, all agreements evidencing or setting forth
the terms and conditions applicable to Hedging Liability, all agreements
evidencing or setting forth the terms and conditions applicable to Funds
Transfer, Deposit Account, and Credit/Purchasing Card Liability, and each other
instrument or document to be delivered hereunder or thereunder or otherwise in
connection therewith.
     “Material Adverse Effect” means (a) a material adverse change in, or
material adverse effect upon, the business, Property, financial condition, or
results of operations of the Borrower and its Subsidiaries taken as a whole,
(b) a material adverse effect upon the ability of the Borrower and its
Subsidiaries to perform their obligations under the Loan Documents, or (c) a
material adverse effect upon the validity or enforceability of any of the Loan
Documents or the rights or remedies of the Administrative Agent or the Lenders
thereunder.
     “Moody’s” means Moody’s Investors Service, Inc.
     “Mortgages” means, collectively, each Mortgage and Security Agreement with
Assignment of Rents and each Deed of Trust and Security Agreement with
Assignment of Rents between the Borrower or the relevant Subsidiary and the
Administrative Agent relating to such Person’s real property owned as of the
date hereof and located in the states of California, Florida, Iowa, Ohio,
Oklahoma, and Pennsylvania (except for the real property of the Borrower owned
as of the date hereof and located in Kent, Ohio, for which no Mortgage is
currently being required) and any other mortgages or deeds of trust delivered to
the Administrative Agent pursuant to Section 4.3 hereof, as the same may be
amended, modified, supplemented or restated from time to time.
     “Net Income” means, with reference to any period, the net income (or net
loss) of the Borrower and its Subsidiaries for such period computed on a
consolidated basis in accordance with GAAP; provided that there shall be
excluded from Net Income (a) the net income (or net loss) of any Person accrued
prior to the date it becomes a Subsidiary of, or has merged into or consolidated
with, the Borrower or another Subsidiary, and (b) the net income (or net loss)
of any Person (other than a Subsidiary) in which the Borrower or any of its
Subsidiaries has a equity interest in, except to the extent of the amount of
dividends or other distributions actually paid to the Borrower or any of its
Subsidiaries during such period.

- 31 -



--------------------------------------------------------------------------------



 



     “Net Worth” means, at any time the same is to be determined, the total
shareholders’ equity (including capital stock, additional paid-in capital and
retained earnings after deducting treasury stock) which would appear on the
balance sheet of the Borrower and its Subsidiaries determined in accordance with
GAAP, but excluding the non-cash impact of FASB Statement No. 158 (Employers’
Accounting for Defined Benefit Pension and Other Postretirement Plans).
     “Notes” is defined in Section 1.12 hereof.
     “Obligations” means all obligations of the Borrower to pay principal and
interest on the Loans, all Reimbursement Obligations owing under the
Applications (including the Reimbursement Agreements with respect to the Bond
Letters of Credit), all fees and charges payable hereunder, all Hedging
Liability, all Funds Transfer, Deposit Account, and Credit/Purchasing Card
Liability and all other payment obligations of the Borrower or any Guarantor
arising under or in relation to any Loan Document, in each case whether now
existing or hereafter arising, due or to become due, direct or indirect,
absolute or contingent, and howsoever evidenced, held or acquired.
     “Participating Lender” is defined in Section 1.2(d) hereof.
     “Participating Interest” is defined in Section 1.2(d) hereof.
     “PBGC” means the Pension Benefit Guaranty Corporation or any Person
succeeding to any or all of its functions under ERISA.
     “Percentage” means for any Lender its Revolver Percentage.
     “Permitted Acquisition” means (a) any Acquisition consented to in writing
by the Required Lenders, and (b) any other Acquisition with respect to which all
of the following conditions shall have been satisfied:
     (i) the Acquired Business is in an Eligible Line of Business and has its
primary operations within the United States;
     (ii) the Acquisition shall not be a Hostile Acquisition;
     (iii) the financial statements of the Acquired Business shall have been
audited by one of the “Big Four” accounting firms or by another independent
accounting firm of national or regional repute or otherwise reasonably
satisfactory to the Administrative Agent, or if such financial statements have
not been audited by such an accounting firm, (x) such financial statements shall
have been approved by the Administrative Agent and (y) the Acquired Business has
undergone a successful so-called businessman’s review by an accounting firm
reasonably satisfactory to the Administrative Agent as part of the Borrowers’
due diligence on the Acquisition;

- 32 -



--------------------------------------------------------------------------------



 



     (iv) the Total Consideration for the Acquired Business, when taken together
with the Total Consideration for all Acquired Businesses acquired after the
Effective Date, does not exceed $125,000,000;
     (v) if the Total Consideration payable in respect of such Acquisition
exceeds $15,000,000, the Borrower shall have notified the Administrative Agent
and Lenders not less than 20 days prior to any such Acquisition and furnished to
the Administrative Agent and Lenders at such time reasonable details as to such
Acquisition (including sources and uses of funds therefor), and 3-year
historical financial information and 3-year pro forma financial forecasts of the
Acquired Business on a stand alone basis as well as of the Borrower on a
consolidated basis after giving effect to the Acquisition and covenant
compliance calculations reasonably satisfactory to the Administrative Agent;
     (vi) if a new Subsidiary is formed or acquired as a result of or in
connection with the Acquisition, the Borrower will have complied with the
requirements of Sections 4 and 8.17 hereof in connection therewith;
     (vii) after giving effect to the Acquisition, no Default or Event of
Default shall exist, including with respect to the covenants contained in
Section 8.21 on a pro forma basis; provided, however, that the Borrower’s Total
Funded Debt/Adjusted EBITDA Ratio, computed on a pro forma basis after giving
effect to the Acquisition, shall not exceed 2.75 to 1.0 as of the last day of
the four most recently completed fiscal quarters prior to the Acquisition; and
     (viii) after giving effect to the Acquisition and any Credit Event in
connection therewith, the Revolving Credit Commitments then in effect shall
exceed by at least $25,000,000 the aggregate principal amount of Revolving
Loans, Swing Loans and L/C Obligations.
     “Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization or any other entity or
organization, including a government or agency or political subdivision thereof.
     “Plan” means any employee pension benefit plan covered by Title IV of ERISA
or subject to the minimum funding standards under Section 412 of the Code that
either (a) is maintained by a member of the Controlled Group for employees of a
member of the Controlled Group or (b) is maintained pursuant to a collective
bargaining agreement or any other arrangement under which more than one employer
makes contributions and to which a member of the Controlled Group is then making
or accruing an obligation to make contributions or has within the preceding five
plan years made contributions.
     “Pledge Agreement” means that certain Amended and Restated Pledge Agreement
dated as of the date hereof, among the Borrower, its Subsidiaries party thereto,
and the Administrative Agent, as the same may be amended, modified,
supplemented, or restated from time to time.

- 33 -



--------------------------------------------------------------------------------



 



     “Premises” means the real property owned or leased by the Borrower or any
Subsidiary, including without limitation the real property and improvements
thereon owned by the Borrower or any Subsidiary subject to the Lien of the
Mortgages or any other Collateral Documents.
     “Prior Credit Agreement” is defined in the Preliminary Statement hereof.
     “Property” means, as to any Person, all types of real, personal, tangible,
intangible or mixed property owned by such Person whether or not included in the
most recent balance sheet of such Person and its subsidiaries under GAAP.
     “RCRA” means the Solid Waste Disposal Act, as amended by the Resource
Conservation and Recovery Act of 1976 and Hazardous and Solid Waste Amendments
of 1984, 42 U.S.C. §§6901 et seq., and any future amendments.
     “Reimbursement Agreement” means any application or reimbursement agreement
entered into by the Borrower in favor of the relevant L/C issuer relating to the
issuance of any Bond Letter of Credit.
     “Reimbursement Obligation” is defined in Section 1.2(c) hereof.
     “Release” means any spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, migration, dumping, or
disposing into the indoor or outdoor environment, including, without limitation,
the abandonment or discarding of barrels, drums, containers, tanks or other
receptacles containing or previously containing any Hazardous Material.
     “Required Lenders” means, as of the date of determination thereof, Lenders
whose outstanding Loans and interests in Letters of Credit and Unused Revolving
Credit Commitments constitute more than 50% of the sum of the total outstanding
Loans, interests in Letters of Credit, and Unused Revolving Credit Commitments.
     “Restricted Payments” is defined in Section 8.12 hereof.
     “Revolver Percentage” means, for each Lender, the percentage of the
Revolving Credit Commitments represented by such Lender’s Revolving Credit
Commitment or, if the Revolving Credit Commitments have been terminated, the
percentage held by such Lender (including through participation interests in
Reimbursement Obligations) of the aggregate principal amount of all Revolving
Loans and L/C Obligations then outstanding.
     “Revolving Credit” means the credit facility for making Revolving Loans and
issuing Letters of Credit described in Sections 1.1 and 1.2 hereof.
     “Revolving Credit Commitment” means, as to any Lender, the obligation of
such Lender to make Revolving Loans and to participate in Swing Loans and
Letters of Credit issued for the account of the Borrower hereunder in an
aggregate principal or face amount at any one time outstanding not to exceed the
amount set forth opposite such Lender’s name on Schedule 1

- 34 -



--------------------------------------------------------------------------------



 



attached hereto and made a part hereof, as the same may be reduced or modified
at any time or from time to time pursuant to the terms hereof. The Borrower and
the Lenders acknowledge and agree that the Revolving Credit Commitments of the
Lenders aggregate $250,000,000 on the Effective Date.
     “Revolving Credit Termination Date” means November 20, 2011, or such
earlier date on which the Revolving Credit Commitments are terminated in whole
pursuant to Section 1.14, 9.2, or 9.3 hereof.
     “Revolving Loan” and “Revolving Loans” each is defined in Section 1.1
hereof and, as so defined, includes a Base Rate Loan or a Eurodollar Loan, each
of which is a “type” of Revolving Loan hereunder.
     “Revolving Note” and “Revolving Notes” each is defined in Section 1.12(a)
hereof.
     “S&P” means Standard & Poor’s Ratings Services Group, a division of The
McGraw-Hill Companies, Inc.
     “Security Agreement” means that certain Amended and Restated Security
Agreement dated as of the date hereof, among the Borrower, its Subsidiaries
party thereto, and the Administrative Agent, as the same may be amended,
modified, supplemented, or restated from time to time.
     “Subsidiary” means, as to any particular parent corporation or
organization, any other corporation or organization more than 50% of the
outstanding Voting Stock of which is at the time directly or indirectly owned by
such parent corporation or organization or by any one or more other entities
which are themselves subsidiaries of such parent corporation or organization.
Unless otherwise noted herein, the term “Subsidiary” means a Subsidiary of the
Borrower or of any of its direct or indirect Subsidiaries.
     “Swing Line” means the credit facility for making one or more Swing Loans
described in Section 1.7 hereof.
     “Swing Line Lender” means BMO Capital Markets Financing, Inc., acting in
its capacity as the lender of Swing Loans hereunder, or any successor Lender
acting in such capacity appointed pursuant to Section 13.12 hereof.
     “Swing Line Sublimit” is defined in Section 1.7 hereof.
     “Swing Loan” and “Swing Loans” each is defined in Section 1.7 hereof.
     “Swing Note” is defined in Section 1.12(b) hereof.
     “Total Assets” means, for any Person at any time the same is to be
determined, total net assets which would appear on the balance sheet of such
Person in accordance with GAAP.

- 35 -



--------------------------------------------------------------------------------



 



     “Total Consideration” means, with respect to an Acquisition, the total
amount (but without duplication) of (a) cash paid in connection with any
Acquisition, plus (b) indebtedness payable to the seller in connection with such
Acquisition, plus (c) the fair market value of any equity securities, including
any warrants or options therefor, delivered in connection with any Acquisition,
plus (d) the present value of covenants not to compete entered into in
connection with such Acquisition or other future payments which are required to
be made over a period of time and are not contingent upon the Borrower or its
Subsidiary meeting financial performance objectives (exclusive of salaries paid
in the ordinary course of business) (discounted at the Base Rate), but only to
the extent not included in clause (a), (b) or (c) above, plus (e) the amount of
indebtedness assumed in connection with such Acquisition.
     “Total Funded Debt” means, at any time the same is to be determined, the
aggregate of all Indebtedness for Borrowed Money of the Borrower and its
Subsidiaries at such time.
     “Total Funded Debt/Adjusted EBITDA Ratio” means, as of the last day of any
fiscal quarter of the Borrower, the ratio of Total Funded Debt as of the last
day of such fiscal quarter to Adjusted EBITDA of the Borrower and its
Subsidiaries for the period of four fiscal quarters then ended.
     “Unfunded Vested Liabilities” means, for any Plan at any time, the amount
(if any) by which the present value of all vested nonforfeitable accrued
benefits under such Plan exceeds the fair market value of all Plan assets
allocable to such benefits, all determined as of the then most recent valuation
date for such Plan, but only to the extent that such excess represents a
potential liability of a member of the Controlled Group to the PBGC or the Plan
under Title IV of ERISA.
     “Unused Revolving Credit Commitments” means, at any time, the difference
between the Revolving Credit Commitments then in effect and the aggregate
outstanding principal amount of Revolving Loans and L/C Obligations, provided
that Swing Loans outstanding from time to time shall be deemed to reduce the
Unused Revolving Credit Commitment of the Swing Line Lender for purposes of
computing the commitment fee under Section 2.1(a) hereof.
     “U.S. Dollars” and “$” each means the lawful currency of the United States
of America.
     “Voting Stock” of any Person means (a) capital stock or other equity
interests of any class or classes (however designated) having ordinary power for
the election of directors or other similar governing body of such Person, other
than stock or other equity interests having such power only by reason of the
happening of a contingency and (b) stock not described in clause (a) above that
is nonetheless treated as voting stock for purposes of the Code.
     “Welfare Plan” means a “welfare plan” as defined in Section 3(1) of ERISA.
     “Wholly-owned Subsidiary” means a Subsidiary of which all of the issued and
outstanding shares of capital stock (other than directors’ qualifying shares as
required by law) or other equity interests are owned by the Borrower and/or one
or more Wholly-owned Subsidiaries within the meaning of this definition.

- 36 -



--------------------------------------------------------------------------------



 



     Section 5.2. Interpretation. The foregoing definitions are equally
applicable to both the singular and plural forms of the terms defined. The words
“hereof,” “herein,” and “hereunder” and words of like import when used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement. All references to time of day herein are references
to Chicago, Illinois time unless otherwise specifically provided. Where the
character or amount of any asset or liability or item of income or expense is
required to be determined or any consolidation or other accounting computation
is required to be made for the purposes of this Agreement, it shall be done in
accordance with GAAP except where such principles are inconsistent with the
specific provisions of this Agreement.
     Section 5.3. Change in Accounting Principles. If, after the date of this
Agreement, there shall occur any change in GAAP from those used in the
preparation of the financial statements referred to in Section 6.5 hereof and
such change shall result in a change in the method of calculation of any
financial covenant, standard or term found in this Agreement, the Borrower or
the Required Lenders may by notice to the Lenders and the Borrower,
respectively, require that the Lenders and the Borrower negotiate in good faith
to amend such covenants, standards, and terms so as equitably to reflect such
change in accounting principles, with the desired result being that the criteria
for evaluating the financial condition of the Borrower and its Subsidiaries
shall be the same as if such change had not been made. No delay by the Borrower
or the Required Lenders in requiring such negotiation shall limit their right to
so require such a negotiation at any time after such a change in accounting
principles. Until any such covenant, standard, or term is amended in accordance
with this Section 5.3, financial covenants shall be computed and determined in
accordance with GAAP in effect prior to such change in accounting principles.
Without limiting the generality of the foregoing, the Borrower shall neither be
deemed to be in compliance with any financial covenant hereunder nor out of
compliance with any financial covenant hereunder if such state of compliance or
noncompliance, as the case may be, would not exist but for the occurrence of a
change in accounting principles after the date hereof.
Section 6. Representations and Warranties.
     The Borrower represents and warrants to the Administrative Agent, the L/C
Issuers, and the Lenders as follows:
     Section 6.1. Organization and Qualification. The Borrower is duly
organized, validly existing, and in good standing as a corporation under the
laws of the state of its incorporation, has full and adequate corporate power to
own its Property and conduct its business as now conducted, and is duly licensed
or qualified and in good standing in each jurisdiction in which the nature of
the business conducted by it or the nature of the Property owned or leased by it
requires such licensing or qualifying, except where the failure to do so would
not have a Material Adverse Effect.
     Section 6.2. Subsidiaries. Each Subsidiary is duly organized, validly
existing, and in good standing under the laws of the jurisdiction in which it is
incorporated or organized, as the case may be, has full and adequate power to
own its Property and conduct its business as now conducted, and is duly licensed
or qualified and in good standing in each jurisdiction in which

- 37 -



--------------------------------------------------------------------------------



 



the nature of the business conducted by it or the nature of the Property owned
or leased by it requires such licensing or qualifying, except where the failure
to do so would not have a Material Adverse Effect. Schedule 6.2 hereto
identifies, as of the date hereof, each Subsidiary, the jurisdiction of its
incorporation or organization, as the case may be, the percentage of issued and
outstanding shares of each class of its capital stock or other equity interests
owned by the Borrower and the other Subsidiaries and, if such percentage is not
100% (excluding directors’ qualifying shares as required by law), a description
of each class of its authorized capital stock and other equity interests and the
number of shares of each class issued and outstanding. All of the outstanding
shares of capital stock and other equity interests of each Subsidiary are
validly issued and outstanding and fully paid and nonassessable and all such
shares and other equity interests indicated on Schedule 6.2 as owned by the
Borrower or another Subsidiary are owned, beneficially and of record, by the
Borrower or such Subsidiary free and clear of all Liens other than the Liens
granted in favor of the Administrative Agent pursuant to the Collateral
Documents and other Liens to the extent permitted by Section 8.8 hereof. As of
the date hereof, there are no outstanding commitments or other obligations of
any Subsidiary to issue, and no options, warrants, or other rights of any Person
to acquire, any shares of any class of capital stock or other equity interests
of any Subsidiary.
     Section 6.3. Authority and Validity of Obligations. The Borrower has full
power and authority to enter into this Agreement and the other Loan Documents
executed by it, to make the borrowings herein provided for, to issue its Notes
in evidence thereof, to grant to the Administrative Agent the Liens described in
the Collateral Documents executed by the Borrower, and to perform all of its
obligations hereunder and under the other Loan Documents executed by it. Each
Subsidiary has full power and authority to enter into the Loan Documents
executed by it, to guarantee the Obligations, to grant to the Administrative
Agent the Liens described in the Collateral Documents executed by such Person,
and to perform all of its obligations under the Loan Documents executed by it.
The Loan Documents delivered by the Borrower and by each Subsidiary have been
duly authorized, executed, and delivered by such Person and constitute valid and
binding obligations of such Person enforceable in accordance with their terms,
except as enforceability may be limited by bankruptcy, insolvency, fraudulent
conveyance, or similar laws affecting creditors’ rights generally and general
principles of equity (regardless of whether the application of such principles
is considered in a proceeding in equity or at law); and this Agreement and the
other Loan Documents do not, nor does the performance or observance by the
Borrower or any Subsidiary of any of the matters and things herein or therein
provided for, (a) contravene or constitute a default in any material respect
under any provision of law or any judgment, injunction, order, or decree binding
upon the Borrower or any Subsidiary or any provision of the charter, articles of
incorporation, by-laws, articles of association, operating agreement,
partnership agreement, or any similar organization agreement of the Borrower or
any Subsidiary, (b) contravene or constitute a default under any covenant,
indenture, or agreement of or affecting the Borrower or any Subsidiary or any of
its Property, in each case where such contravention or default is reasonably
likely to have a Material Adverse Effect, or (c) result in the creation or
imposition of any Lien on any Property of the Borrower or any Subsidiary other
than the Liens granted in favor of the Administrative Agent pursuant to the
Collateral Documents and other Liens permitted by Section 8.8 hereof.

- 38 -



--------------------------------------------------------------------------------



 



     Section 6.4. Use of Proceeds; Margin Stock. The Borrower shall use the
proceeds of the Loans and the Letters of Credit to amend and restructure the
existing indebtedness outstanding under the Prior Credit Agreement, for its
general working capital purposes (including, without limitation, to finance
Permitted Acquisitions) and such other legal and proper purposes as are
consistent with all applicable laws. Neither the Borrower nor any Subsidiary is
engaged in the business of extending credit for the purpose of purchasing or
carrying margin stock (within the meaning of Regulation U of the Board of
Governors of the Federal Reserve System), and no part of the proceeds of any
extension of credit made hereunder will be used to purchase or carry any such
margin stock or to extend credit to others for the purpose of purchasing or
carrying any such margin stock.
     Section 6.5. Financial Reports. The consolidated balance sheet of the
Borrower and its Subsidiaries as at December 31, 2005, and the related
consolidated statements of income, retained earnings, and cash flows of the
Borrower and its Subsidiaries for the 12 months then ended, and accompanying
notes thereto, which financial statements are accompanied by the audit report of
Ernst & Young LLP, independent public accountants, and the interim consolidated
balance sheet of the Borrower and its Subsidiaries as at September 30, 2006, and
the related consolidated statements of income, retained earnings, and cash flows
of the Borrower and its Subsidiaries for the nine (9) months then ended, each
heretofore furnished to the Administrative Agent and the Lenders, fairly present
in all material respects the consolidated financial condition of the Borrower
and its Subsidiaries as at said dates and the consolidated results of their
operations and cash flows for the periods then ended in conformity with GAAP
applied on a consistent basis. Neither the Borrower nor any Subsidiary has
contingent liabilities which are material to it other than as indicated on the
financial statements referred to above or, with respect to future periods, on
the financial statements furnished pursuant to Section 8.5 hereof.
     Section 6.6. No Material Adverse Change. Since December 31, 2005, there has
been no Material Adverse Effect.
     Section 6.7. Full Disclosure. As of the date hereof, none of the reports,
financial statements or certificates furnished in writing by or on behalf of the
Borrower to the Administrative Agent and the Lenders in connection with the
negotiation of this Agreement or delivered to the Administrative Agent and the
Lenders hereunder (as modified or supplemented by other information so
furnished), taken together with any information contained in the public filings
made by the Borrower with the Securities and Exchange Commission pursuant to the
Securities Exchange Act of 1934, as amended, contains any material misstatement
of fact or omits to state any material fact necessary to make the statements
therein, in light of the circumstances under which they were made, not
materially misleading; provided that the Administrative Agent and the Lenders
acknowledge that as to any projections furnished to the Administrative Agent and
the Lenders, the Borrower only represents that the same were prepared on the
basis of information and estimates the Borrower believed to be reasonable at the
time made.
     Section 6.8. Trademarks, Franchises, and Licenses. Except as set forth on
Schedule 6.8 hereof, the Borrower and its Subsidiaries own, possess, or have the
right to use all necessary patents, licenses, franchises, trademarks, trade
names, trade styles, copyrights, trade secrets,

- 39 -



--------------------------------------------------------------------------------



 



know how, and confidential commercial and proprietary information to conduct
their businesses as now conducted, without known conflict with any patent,
license, franchise, trademark, trade name, trade style, copyright, or other
proprietary right of any other Person.
     Section 6.9. Governmental Authority and Licensing. The Borrower and its
Subsidiaries have received all licenses, permits, and approvals of all Federal,
state, local, and foreign governmental authorities, if any, necessary to conduct
their business, in each case where the failure to obtain or maintain the same is
reasonably likely to have a Material Adverse Effect. No investigation or
proceeding which, if adversely determined, is reasonably likely to result in
revocation or denial of any material license, permit, or approval is, to the
knowledge of the Borrower, pending or threatened.
     Section 6.10. Good Title. The Borrower and its Subsidiaries have good and
defensible title (or valid leasehold interests) to their assets as reflected on
the most recent consolidated balance sheet of the Borrower and its Subsidiaries
furnished to the Administrative Agent and the Lenders (except for sales of
assets in the ordinary course of business), subject to no Liens other than such
thereof as are permitted by Section 8.8 hereof.
     Section 6.11. Litigation and Other Controversies. There is no litigation or
governmental proceeding or labor controversy pending, nor to the knowledge of
the Borrower threatened, against the Borrower or any Subsidiaries which is
reasonably probable to be adversely determined, and, if adversely determined, is
reasonably likely to have a Material Adverse Effect.
     Section 6.12. Taxes. All income and other material tax returns required to
be filed by the Borrower or any Subsidiary in any jurisdiction have, in fact,
been filed, and all taxes, assessments, fees, and other governmental charges
upon any of the Borrower or any Subsidiary or upon any of their respective
Properties, income, or franchises, which are shown to be due and payable in such
returns, have been paid, except such taxes, assessments, fees, and governmental
charges, if any, as are being contested in good faith and by appropriate
proceedings which prevent enforcement of the matter under contest and as to
which adequate reserves established in accordance with GAAP have been provided.
The Borrower does not know of any proposed additional material tax assessment
against the Borrower or against any of its Subsidiaries for which adequate
provisions in accordance with GAAP have not been made on their accounts.
Adequate provisions in accordance with GAAP for taxes on the books of the
Borrower and each Subsidiary have been made for all open years, and for its
current fiscal period.
     Section 6.13. Approvals. No authorization, consent, license, or exemption
from, or filing or registration with, any court or governmental department,
agency, or instrumentality, nor any approval or consent of the stockholders of
the Borrower or any Subsidiary, or any other Person, is or will be necessary to
the valid execution, delivery, or performance by the Borrower or any Subsidiary
of this Agreement or any other Loan Document, except for such approvals which
have been obtained prior to the date of this Agreement and which remain in full
force and effect.
     Section 6.14. Affiliate Transactions. Neither the Borrower nor any
Subsidiary is a party to any contracts or agreements with any of its Affiliates
(other than with Wholly-Owned Subsidiaries) on terms and conditions which are
less favorable to the Borrower or such

- 40 -



--------------------------------------------------------------------------------



 



Subsidiary than would be usual and customary in similar contracts or agreements
between Persons not affiliated with each other.
     Section 6.15. Investment Company. Neither the Borrower nor any Subsidiary
is an “investment company” or a company “controlled” by an “investment company”
within the meaning of the Investment Company Act of 1940, as amended.
     Section 6.16. ERISA. The Borrower and each other member of its Controlled
Group has fulfilled its obligations under the minimum funding standards of and
is in compliance in all material respects with ERISA and the Code to the extent
applicable to it and has not incurred any liability to the PBGC or a Plan under
Title IV of ERISA other than a liability to the PBGC for premiums under
Section 4007 of ERISA. Neither the Borrower nor any Subsidiary has any
contingent liabilities with respect to any post-retirement benefits under a
Welfare Plan, other than retiree medical liability disclosed to the Lenders on
the Borrower’s financial statements referred to in Section 6.5 hereof and other
than liability for continuation coverage described in Part 6 of Subtitle B of
Title I of ERISA.
     Section 6.17. Compliance with Laws. (a) The Borrower and its Subsidiaries
are in compliance in all material respects with the requirements of all federal,
state, and local laws, rules, and regulations applicable to or pertaining to
their Properties or business operations (including, without limitation, the
Occupational Safety and Health Act of 1970, the Americans with Disabilities Act
of 1990, and laws and regulations establishing quality criteria and standards
for air, water, land and toxic or hazardous wastes and substances), except where
any non-compliance with such requirements, individually or in the aggregate, is
not reasonably likely to have a Material Adverse Effect.
     (b) Without limiting the representations and warranties set forth in
Section 6.17(a) above, except for such matters which could not reasonably be
expected to result in a Material Adverse Effect, the Borrower represents and
warrants that: (i) the Borrower and its Subsidiaries, and each of the Premises,
comply in all material respects with all applicable Environmental Laws; (ii) the
Borrower and its Subsidiaries have obtained all governmental approvals required
for their operations and each of the Premises by any applicable Environmental
Law; (iii) the Borrower has no knowledge of any Release, threatened Release or
disposal of any Hazardous Material at, on, or about, any of the Premises in any
material quantity and, to the knowledge of the Borrower, none of the Premises
are materially adversely affected by any Release, threatened Release or disposal
of a Hazardous Material originating or emanating from any other property;
(iv) to the knowledge of the Borrower, none of the Premises contain and have
contained any: (1) material amounts of asbestos containing building material in
material non-compliance with any Environmental Law, (2) landfills or dumps,
(3) hazardous waste treatment, storage or disposal facility as defined pursuant
to RCRA or any comparable state law, or (4) site on or nominated for the
National Priority List promulgated pursuant to CERCLA or any state remedial
priority list promulgated or published pursuant to any comparable state law;
(v) the Borrower and its Subsidiaries have not used a material quantity of any
Hazardous Material and have conducted no Hazardous Material Activity at any of
the Premises except in material compliance with applicable Environmental Laws;
(vi) the Borrower has no knowledge of any material liability for response or
corrective action, natural resource damage or other harm pursuant to

- 41 -



--------------------------------------------------------------------------------



 



CERCLA, RCRA or any comparable state law; (vii) the Borrower and its
Subsidiaries have no notice or knowledge of and are not required to give any
notice of any Environmental Claim involving the Borrower or any Subsidiary or
any of the Premises, and the Borrower has no knowledge of any conditions or
occurrences at any of the Premises which could reasonably be anticipated to form
the basis for an Environmental Claim against the Borrower or any Subsidiary or
such Premises; (viii) none of the Premises are subject to any, and the Borrower
has no knowledge of any imminent, restriction on the ownership, occupancy, use
or transferability of the Premises in connection with any (1) Environmental Law
or (2) Release, threatened Release or disposal of a Hazardous Material; and
(ix) the Borrower has no knowledge of any conditions or circumstances at any of
the Premises which pose an unreasonable risk to the environment or the health or
safety of Persons.
     Section 6.18. Other Agreements. Neither the Borrower nor any Subsidiary is
in default under the terms of any material covenant, indenture, or agreement of
or affecting such Person or any of its Property, which default if uncured,
individually or in the aggregate, is reasonably likely to have a Material
Adverse Effect.
     Section 6.19. Solvency. The Borrower and its Subsidiaries, taken as a
whole, are solvent, able to pay their debts as they become due, and have
sufficient capital to carry on their business and all businesses in which they
are about to engage.
     Section 6.20. No Default. No Default or Event of Default has occurred and
is continuing.
Section 7. Conditions Precedent.
     The obligation of each Lender to advance, continue, or convert any Loan
(other than the continuation of, or conversion into, a Base Rate Loan) or of any
L/C Issuer to issue, extend the expiration date (including by not giving notice
of non-renewal) of or increase the amount of any Letter of Credit under this
Agreement, shall be subject to the following conditions precedent:
     Section 7.1. All Credit Events. At the time of each Credit Event hereunder:
     (a) each of the representations and warranties set forth herein and in the
other Loan Documents shall be and remain true and correct in all material
respects as of said time, except to the extent the same expressly relate to an
earlier date;
     (b) the Borrower and each Subsidiary shall be in compliance in all material
respects with all of the terms and conditions hereof and of the other Loan
Documents, and no Default or Event of Default shall have occurred and be
continuing;
     (c) in the case of a Borrowing the Administrative Agent shall have received
the notice required by Section 1.6 or 1.7 hereof, as the case may be, in the
case of the issuance of any Letter of Credit the relevant L/C Issuer shall have
received a duly completed Application for such Letter of Credit together with
any fees called for by Section 2.1 hereof and, in the case of an extension or
increase in the amount of a Letter of

- 42 -



--------------------------------------------------------------------------------



 



Credit, a written request therefor in a form acceptable to the relevant L/C
Issuer together with fees called for by Section 2.1 hereof; and
     (d) such extension of credit shall not violate any order, judgment, or
decree of any court or other authority or any provision of law or regulation
applicable to the Administrative Agent or any Lender (including, without
limitation, Regulation U of the Board of Governors of the Federal Reserve
System) as then in effect.
Each request for a Borrowing hereunder and each request for the issuance of,
increase in the amount of, or extension of the expiration date of, a Letter of
Credit shall be deemed to be a representation and warranty by the Borrower on
the date on such Credit Event as to the facts specified in subsections
(a) through (c), both inclusive, of this Section 7.1.
     Section 7.2. Effective Date. This Agreement will become effective on the
date (the “Effective Date”) the following conditions have been satisfied:
     (a) the Administrative Agent shall have received this Agreement duly
executed by the Borrower, its Subsidiaries party hereto, and the Lenders;
     (b) if requested by any Lender, the Administrative Agent shall have
received for such Lender such Lender’s duly executed Note of the Borrower dated
the date hereof and otherwise in compliance with the provisions of Section 1.12
hereof;
     (c) the Administrative Agent shall have received the Pledge Agreement, the
Security Agreement, supplements to the existing Mortgages, and one or more
deposit account control agreements with Harris N.A. duly executed by the
Borrower or the relevant Subsidiaries;
     (d) the Administrative Agent shall have received evidence of insurance
required to be maintained under the Loan Documents, naming the Administrative
Agent as lender’s loss payee, mortgagee, and additional insured;
     (e) the Administrative Agent shall have received copies of the articles of
incorporation (or comparable constituent documents) and any amendments thereto
for the Borrower and each of its Subsidiaries party hereto, certified in each
instance by the appropriate governmental office of the state of its
organization;
     (f) the Administrative Agent shall have received a copy of by-laws (or
comparable constituent documents) and any amendments thereto for the Borrower
and each of its Subsidiaries party hereto, certified in each instance by its
Secretary or Assistant Secretary;
     (g) the Administrative Agent shall have received copies of resolutions of
the Board of Directors for the Borrower and each of its Subsidiaries party
hereto authorizing the execution, delivery, and performance of this Agreement
and the other Loan Documents to which it is a party and the consummation of the
transactions contemplated

- 43 -



--------------------------------------------------------------------------------



 



hereby and thereby, together with specimen signatures of the persons authorized
to execute such documents on the Borrower’s or such Subsidiary’s behalf, all
certified in each instance by its Secretary or Assistant Secretary;
     (h) the Administrative Agent shall have received copies of the certificates
of good standing for the Borrower and each of its Subsidiaries party hereto
(dated no earlier than 30 days prior to the date hereof) from the office of the
secretary of the state of its incorporation and of each state in which it is
qualified to do business as a foreign corporation;
     (i) the Administrative Agent shall have received a list of the Borrower’s
Authorized Representatives;
     (j) the Administrative Agent shall have received the fee letter described
in Section 2.1(c) hereof together with payment of the initial fees called for
thereby;
     (k) the Administrative Agent shall have received the favorable written
opinion of counsel to the Borrower and its Subsidiaries party hereto, in form
and substance reasonably satisfactory to the Administrative Agent; and
     (l) the Administrative Agent shall have received for the account of the L/C
Issuers and the Lenders such other agreements, instruments, documents,
certificates, and opinions as the Administrative Agent may reasonably request.
Section 8. Covenants.
     The Borrower agrees that, so long as any credit is available to or in use
by the Borrower hereunder, except to the extent compliance in any case or cases
is waived in writing pursuant to the terms of Section 13.14 hereof:
     Section 8.1. Maintenance of Business. The Borrower shall, and shall cause
each Subsidiary to, preserve, and maintain its existence, except as otherwise
provided in Section 8.10(c) hereof. The Borrower shall, and shall cause each
Subsidiary to, preserve and keep in force and effect all licenses, permits,
franchises, approvals, patents, trademarks, trade names, trade styles,
copyrights, and other proprietary rights necessary to the proper conduct of its
business where the failure to do so is reasonably likely to have a Material
Adverse Effect.
     Section 8.2. Maintenance of Properties. The Borrower shall, and shall cause
each Subsidiary to, maintain, preserve, and keep its property, plant, and
equipment in good repair, working order, and condition (ordinary wear and tear
excepted) and shall from time to time make all needful and proper repairs,
renewals, replacements, additions, and betterments thereto so that at all times
the efficiency thereof shall be preserved and maintained, except to the extent
that, in the reasonable business judgment of such Person, any such Property is
no longer necessary for the proper conduct of the business of such Person.

- 44 -



--------------------------------------------------------------------------------



 



     Section 8.3. Taxes and Assessments. The Borrower shall duly pay and
discharge, and shall cause each Subsidiary to duly pay and discharge, all taxes,
rates, assessments, fees, and governmental charges upon or against it or its
Property, in each case before the same become delinquent and before penalties
accrue thereon, unless and to the extent that the same are being contested in
good faith and by appropriate proceedings which prevent enforcement of the
matter under contest and adequate reserves are provided therefor.
     Section 8.4. Insurance. The Borrower shall insure and keep insured, and
shall cause each Subsidiary to insure and keep insured, with good and
responsible insurance companies, all insurable Property owned by it which is of
a character usually insured by Persons similarly situated and operating like
Properties against loss or damage from such hazards and risks, and in such
amounts, as are insured by Persons similarly situated and operating like
Properties; and the Borrower shall insure, and shall cause each Subsidiary to
insure, such other hazards and risks (including employers’ and public liability
risks) with good and responsible insurance companies as and to the extent
usually insured by Persons similarly situated and conducting similar businesses.
The Borrower shall in any event maintain, and cause each Subsidiary to maintain,
insurance on the Collateral to the extent required by the Collateral Documents.
The Borrower shall, upon the request of the Administrative Agent, furnish to the
Administrative Agent and the Lenders a certificate setting forth in summary form
the nature and extent of the insurance maintained pursuant to this Section.
     Section 8.5. Financial Reports. The Borrower shall, and shall cause each
Subsidiary to, maintain a standard system of accounting in accordance with GAAP
and shall furnish to the Administrative Agent, each L/C Issuer, each Lender, and
each of their duly authorized representatives such information respecting the
business and financial condition of the Borrower and of each Subsidiary as the
Administrative Agent, each L/C Issuer, or such Lender may reasonably request;
and without any request, the Borrower shall furnish to the Administrative Agent,
the L/C Issuers, and the Lenders:
     (a) as soon as available, and in any event within 45 days after the close
of each of the first three fiscal quarters of each fiscal year, a copy of the
consolidated balance sheet of the Borrower and its Subsidiaries as of the last
day of such period and the consolidated statements of income, retained earnings,
and cash flows of the Borrower and its Subsidiaries for the fiscal quarter and
for the fiscal year-to-date period then ended, each in reasonable detail and
showing in comparative form the figures for the corresponding date and period in
the previous fiscal year, prepared by the Borrower in accordance with GAAP
(subject to the absence of footnote disclosures and year-end audit adjustments)
and certified to by its chief financial officer or another officer of the
Borrower acceptable to the Administrative Agent;
     (b) as soon as available, and in any event within 90 days after the close
of each fiscal year of the Borrower, a copy of the consolidated and
consolidating balance sheet of the Borrower and its Subsidiaries as of the last
day of the period then ended and the consolidated statements of income, retained
earnings, and cash flows of the Borrower and its Subsidiaries for the period
then ended, and accompanying notes thereto, each in reasonable detail showing in
comparative form the figures for the previous fiscal year,

- 45 -



--------------------------------------------------------------------------------



 



accompanied in the case of the consolidated financial statements by an
unqualified opinion of Ernst & Young LLP or another firm of independent
registered public accountants of recognized standing, selected by the Borrower
and reasonably satisfactory to the Administrative Agent, to the effect that the
consolidated financial statements have been prepared in accordance with GAAP and
present fairly in all material respects in accordance with GAAP the consolidated
financial condition of the Borrower and its Subsidiaries as of the close of such
fiscal year and the results of their operations and cash flows for the fiscal
year then ended and that an examination of such accounts in connection with such
financial statements has been made in accordance with generally accepted
auditing standards and, accordingly, such examination included such tests of the
accounting records and such other auditing procedures as were considered
necessary in the circumstances;
     (c) promptly after receipt thereof, any additional written reports,
management letters or other detailed information contained in writing concerning
significant aspects of the Borrower’s or any Subsidiary’s operations and
financial affairs given to it by its independent registered public accounting
firms;
     (d) promptly after the sending or filing thereof, copies of each financial
statement, report, notice or proxy statement sent by the Borrower, or any
Subsidiary, to its stockholders, and copies of each regular, periodic or special
report, registration statement or prospectus filed by the Borrower, or any
Subsidiary, with any securities exchange or the Securities and Exchange
Commission or any successor agency;
     (e) as soon as available, and in any event no later than 30 days after the
end of each fiscal year of the Borrower, a copy of the Borrower’s consolidated
and consolidating operating budget for the current fiscal year, such operating
budget to show the Borrower’s projected consolidated and consolidating revenues,
expenses, and balance sheet on quarter-by-quarter basis, such operating budget
to be in reasonable detail prepared by the Borrower and in form satisfactory to
the Administrative Agent (which shall include a summary of all material
assumptions made in preparing such operating budget);
     (f) notice of any Change in Control;
     (g) promptly after knowledge thereof shall have come to the attention of
any responsible officer of the Borrower, written notice of any threatened or
pending litigation or governmental proceeding or labor controversy against the
Borrower or any Subsidiary which, if adversely determined, is reasonably likely
to have a Material Adverse Effect or of the occurrence of any Default or Event
of Default hereunder;
     (h) promptly after knowledge thereof shall have come to the attention of
any responsible officer of the Borrower or any Subsidiary, written notice of any
default under any Reimbursement Agreement or any Bond Document; and

- 46 -



--------------------------------------------------------------------------------



 



     (i) as soon as available, and in any event within 45 days after the last
day of each fiscal quarter of the Borrower, a written certificate in the form
attached hereto as Exhibit E signed by the chief financial officer of the
Borrower, or such other officer of the Borrower acceptable to the Administrative
Agent, to the effect that to the best of such officer’s knowledge and belief no
Default or Event of Default has occurred during the period covered by the most
recent financial statements furnished pursuant to Section 8.5(a) or
Section 8.5(b) above or, if any such Default or Event of Default has occurred
during such period, setting forth a description of such Default or Event of
Default and specifying the action, if any, taken by the Borrower to remedy the
same together with calculations supporting such statements in respect of
Section 8.21 of this Agreement.
     Section 8.6. Inspection. The Borrower shall, and shall cause each
Subsidiary to, permit the Administrative Agent, each L/C Issuer, each Lender,
and each of their duly authorized representatives and agents to visit and
inspect any of its Properties, corporate books, and financial records, to
examine and make copies of its books of accounts and other financial records,
and to discuss its affairs, finances, and accounts with, and to be advised as to
the same by, its officers, employees, and independent public accountants (and by
this provision the Borrower hereby authorizes such accountants to discuss with
the Administrative Agent, such L/C Issuers, and such Lenders the finances and
affairs of the Borrower and each of its Subsidiaries) at such reasonable times
and intervals as the Administrative Agent, such L/C Issuer, or any such Lender
may designate. So long as no Event of Default has occurred and is continuing,
the Borrower shall not be obligated to reimburse the Administrative Agent for
its expenses incurred in connection with more than one such inspection per
calendar year. Any Lender may, upon reasonable prior notice to the Borrower,
accompany the Administrative Agent on such inspections at that Lender’s own
expense.
     Section 8.7. Borrowings and Guaranties. The Borrower shall not, nor shall
it permit any of its Subsidiaries to, issue, incur, assume, create, or have
outstanding any Indebtedness for Borrowed Money, or be or become liable as
endorser, guarantor, surety, or otherwise for any debt, obligation, or
undertaking of any other Person, or otherwise agree to provide funds for payment
of the obligations of another, or supply funds thereto or invest therein or
otherwise assure a creditor of another against loss, or apply for or become
liable to the issuer of a letter of credit which supports an obligation of
another, or subordinate any claim or demand it may have to the claim or demand
of any other Person; provided, however, that the foregoing shall not restrict
nor operate to prevent:
     (a) the Obligations of the Borrower and its Subsidiaries owing to the
Administrative Agent and the Lenders under the Loan Documents;
     (b) obligations of the Borrower arising out of interest rate hedging
agreements entered into with financial institutions in the ordinary course of
business (including, without limitation, the Hedging Liability owed to the
Lenders and their Affiliates);
     (c) endorsement of items for deposit or collection of commercial paper
received in the ordinary course of business;

- 47 -



--------------------------------------------------------------------------------



 



     (d) indebtedness from time to time owing by any Domestic Subsidiary to the
Borrower or to any other Domestic Subsidiary or by the Borrower to any Domestic
Subsidiary;
     (e) indebtedness from time to time owing by any Foreign Subsidiary to the
Borrower or to any other Subsidiary to the extent permitted by Section 8.9(h)
hereof;
     (f) indebtedness identified and described on Schedule 8.7/8.8 hereof, as
reduced by payments of principal and interest thereon (and any refinancing,
extension, renewal or refunding of the then outstanding principal balance
thereof);
     (g) indebtedness in respect of performance bonds, bid bonds and completion
guarantees and similar obligations in the ordinary course of business;
     (h) indebtedness arising from agreements of the Borrower or its
Subsidiaries providing for indemnities, adjustments to purchase price or similar
obligations in connection with the acquisition or disposition of any business or
assets permitted by this Agreement;
     (i) indebtedness in respect of Capitalized Lease Obligations, synthetic
leases, mortgage indebtedness and industrial revenue or development bonds of any
Subsidiary acquired after the Closing Date or a Person merged into or
consolidated with the Borrower or any Subsidiary after the Closing Date and
indebtedness assumed in connection with the acquisition of assets, in each case,
to the extent existing at the time at the time of acquisition, merger or
consolidation and not created in contemplation of such event;
     (j) other indebtedness of the Borrower and its Subsidiaries (including,
without limitation, purchase money indebtedness and Capitalized Lease
Obligations) in an aggregate amount at any one time outstanding not to exceed
10% of Net Worth of the Borrower and its Subsidiaries as reflected on their most
recent year-end audited financial statements; and
     (k) indebtedness relating to the Bonds.
     Section 8.8. Liens. The Borrower shall not, nor shall it permit any of its
Subsidiaries to, create, incur, or permit to exist any Lien of any kind on any
Property owned by any such Person; provided, however, that the foregoing shall
not apply to nor operate to prevent:
     (a) Liens arising by statute in connection with worker’s compensation,
unemployment insurance, old age benefits, social security obligations, taxes,
assessments, statutory obligations or other similar charges (other than Liens
arising under ERISA), good faith cash deposits in connection with tenders,
contracts, or leases to which the Borrower or any Subsidiary is a party or other
cash deposits required to be made in the ordinary course of business, provided
in each case that the obligation is not for borrowed money and that the
obligation secured is not overdue or, if overdue, is being contested in

- 48 -



--------------------------------------------------------------------------------



 



good faith by appropriate proceedings which prevent enforcement of the matter
under contest and adequate reserves have been established therefor;
     (b) mechanics’, workmen’s, materialmen’s, landlords’, carriers’, or other
similar Liens arising in the ordinary course of business with respect to
obligations which are not due or which are being contested in good faith by
appropriate proceedings which prevent enforcement of the matter under contest;
     (c) judgment liens and judicial attachment liens not constituting an Event
of Default under Section 9.1(g) hereof and the pledge of assets for the purpose
of securing an appeal, stay or discharge in the course of any legal proceeding,
provided that the aggregate amount (but without duplication) of such judgment
liens and liabilities of the Borrower and its Subsidiaries secured by a pledge
of assets permitted under this subsection, including interest and penalties
thereon, if any, shall not be in excess of $2,500,000 at any one time
outstanding;
     (d) the Liens granted in favor of the Administrative Agent pursuant to the
Collateral Documents;
     (e) Liens identified and described on Schedule 8.7/8.8 hereof securing
indebtedness permitted by Section 8.7(f) hereof;
     (f) Liens on Property of the Borrower or any Subsidiary created solely for
the purpose of securing indebtedness permitted by Sections 8.7(i) and 8.7(j)
hereof, representing or incurred to finance, refinance, or refund the purchase
price of such Property, provided that (i) no such Lien shall extend to or cover
other Property of the Borrower or such Subsidiary other than the respective
Property so acquired and (ii) the principal amount of indebtedness secured by
any such Lien shall at no time exceed the original purchase price of such
Property, as reduced by repayments of principal thereon;
     (g) any interest or title of a lessor or sublessor under any operating
lease; and
     (h) easements, rights-of-way, restrictions, and other similar encumbrances
incurred in the ordinary course of business which, in the aggregate, are not
substantial in amount and which do not materially detract from the value of the
Property subject thereto or materially interfere with the ordinary conduct of
the business of the Borrower or any Subsidiary.
     Section 8.9. Investments, Acquisitions, Loans, and Advances. The Borrower
shall not, nor shall it permit any of its Subsidiaries to, directly or
indirectly, make, retain, or have outstanding any investments (whether through
purchase of stock or obligations or otherwise) in, or loans or advances (other
than for travel advances and other similar cash advances made to employees in
the ordinary course of business) to, any other Person, or acquire all or any
substantial part of the assets or business of any other Person or division
thereof; provided, however, that the foregoing shall not apply to nor operate to
prevent:

- 49 -



--------------------------------------------------------------------------------



 



     (a) investments in direct obligations of the United States of America or of
any agency or instrumentality thereof whose obligations constitute full faith
and credit obligations of the United States of America, provided that any such
obligations shall mature within one year of the date of issuance thereof;
     (b) investments in commercial paper rated at least P-1 by Moody’s and at
least A-1 by S&P maturing within one year of the date of issuance thereof;
     (c) investments in certificates of deposit issued by any Lender or by any
United States commercial bank having capital and surplus of not less than
$100,000,000 which have a maturity of one year or less;
     (d) investments in repurchase obligations with a term of not more than
7 days for underlying securities of the types described in subsection (a) above
entered into with any bank meeting the qualifications specified in subsection
(c) above, provided all such agreements require physical delivery of the
securities securing such repurchase agreement, except those delivered through
the Federal Reserve Book Entry System;
     (e) investments in money market funds that invest solely, and which are
restricted by their respective charters to invest solely, in investments of the
type described in the immediately preceding subsections (a), (b), (c), and
(d) above;
     (f) the Borrower’s and each Domestic Subsidiary’s investments made from
time to time in its Domestic Subsidiaries;
     (g) intercompany advances made from time to time from the Borrower or any
Domestic Subsidiary to any one or more other Domestic Subsidiaries in the
ordinary course of business;
     (h) investments, loans, and advances made by the Borrower and its
Subsidiaries in Foreign Subsidiaries existing on the date hereof and identified
and described on Schedule 8.9 hereof, and additional investments, loans, and
advances made after the date hereof by the Borrower and its Subsidiaries in
Foreign Subsidiaries in an aggregate amount not to exceed $15,000,000 at any one
time outstanding;
     (i) investments received in connection with or as a result of a bankruptcy,
insolvency or similar reorganization of a customer;
     (j) Permitted Acquisitions; and
     (k) other investments, loans, and advances in addition to those otherwise
permitted by this Section, including investments in joint ventures entered into
in the ordinary course of business, in an aggregate amount not to exceed
$5,000,000 at any one time outstanding.

- 50 -



--------------------------------------------------------------------------------



 



In determining the amount of investments, acquisitions, loans, and advances
permitted under this Section, investments and acquisitions shall always be taken
at the original cost thereof (regardless of any subsequent appreciation or
depreciation therein), and loans and advances shall be taken at the principal
amount thereof then remaining unpaid.
     Section 8.10. Mergers, Consolidations and Sales. The Borrower shall not,
nor shall it permit any of its Subsidiaries to, be a party to any merger or
consolidation or amalgamation, or sell, transfer, lease, or otherwise dispose of
all or any part of its Property, including any disposition of Property as part
of a sale and leaseback transaction, or in any event sell or discount (with or
without recourse) any of its notes or accounts receivable; provided, however,
that so long as no Default or Event of Default exists (except as otherwise
permitted by the Security Agreement) this Section shall not apply to nor operate
to prevent:
     (a) the sale of inventory in the ordinary course of business;
     (b) the sale, transfer, lease, or other disposition of Property of the
Borrower or any Domestic Subsidiary to one another in the ordinary course of its
business;
     (c) the merger of any Subsidiary with and into the Borrower or any other
Domestic Subsidiary, provided that, in the case of any merger involving the
Borrower, the Borrower is the corporation surviving the merger;
     (d) the sale of delinquent notes or accounts receivable in the ordinary
course of business for purposes of collection only (and not for the purpose of
any bulk sale or securitization transaction);
     (e) the sale, transfer, or other disposition of any tangible personal
property that, in the reasonable business judgment of the Borrower or its
Subsidiary has become uneconomical, obsolete, or worn out, and which is disposed
of in the ordinary course of business;
     (f) any disposition of Property as part of a sale and leaseback transaction
aggregating not more that $20,000,000 during the term of this Agreement;
provided that (i) at the time of such sale and leaseback transaction, and after
giving effect thereto, no Default or Event of Default exists, (ii) the
consideration for the sale and leaseback transaction is payable in cash and in
an amount not less than the fair market value of such Property, and (iii) the
sale and leaseback transaction is with a third party not affiliated with the
Borrower; and
     (g) the sale, transfer, lease, or other disposition of Property of the
Borrower or any Subsidiary aggregating for the Borrower and its Subsidiaries
during the 12-month period ending on and including the date of such disposition
not more than 5% of Total Assets of the Borrower and its Subsidiaries as
reflected on their most recent year-end audited financial statements.

- 51 -



--------------------------------------------------------------------------------



 



     Section 8.11. Maintenance of Subsidiaries. The Borrower shall not assign,
sell, or transfer, nor shall it permit any of its Subsidiaries to issue, assign,
sell, or transfer, any shares of capital stock of a Subsidiary (or any direct or
indirect interest therein, whether by options, warrants, or otherwise);
provided, however, that the foregoing shall not operate to prevent (a) Liens on
the capital stock of Subsidiaries granted to the Administrative Agent pursuant
to the Collateral Documents, (b) the issuance, sale, and transfer to any person
of any shares of capital stock of a Subsidiary solely for the purpose of
qualifying, and to the extent legally necessary to qualify, such person as a
director of such Subsidiary, and (c) any transaction permitted by Section
8.10(c) above.
     Section 8.12. Dividends and Certain Other Restricted Payments. The Borrower
shall not, nor shall it permit any of its Subsidiaries to, declare or pay any
dividends on or make any other distributions in respect of any class or series
of its capital stock, or directly or indirectly purchase, redeem or otherwise
acquire or retire any of its capital stock (collectively, “Restricted
Payments”); provided, however, that the foregoing shall not operate to prevent:
(a) the making of dividends or distributions to the Borrower by any of its
Subsidiaries, (b) Restricted Payments consisting of the purchase by the Borrower
of shares of its common stock for the sole purpose of the funding of the
Borrower’s deferred compensation plan in accordance with its terms in a maximum
amount of $500,000 per fiscal year, (c) Restricted Payments consisting of the
repurchase by the Borrower of shares of its common stock not otherwise permitted
by this Section; provided that (i) no Default or Event of Default shall exist or
shall result from the share repurchase, (ii) the Borrower shall have
demonstrated to the satisfaction of the Administrative Agent that it is in pro
forma compliance with Section 8.21 of this Agreement after giving effect to such
share repurchase, provided, further, that the Borrower’s pro forma Total Funded
Debt/Adjusted EBITDA Ratio shall not exceed 2.75 to 1.0 for the four most
recently completed fiscal quarters, and (iii) immediately after giving effect to
any such repurchases, the Revolving Credit Commitments then in effect shall
exceed by at least $25,000,000 the aggregate principal amount of Revolving
Loans, Swing Loans, and L/C Obligations, and (iv) the aggregate value of shares
repurchased during the term of this Agreement shall not exceed $50,000,000, and
(d) Restricted Payments consisting of cash dividends paid by the Borrower during
any fiscal year, provided that (i) no Default or Event of Default shall exist or
shall result from the payment of any such dividend, and (ii) the aggregate
amount of such dividends made in any fiscal year shall not exceed 50% of Net
Income from the prior fiscal year.
     Section 8.13. ERISA. The Borrower shall, and shall cause each of its
Subsidiaries to, promptly pay and discharge all obligations and liabilities
arising under ERISA of a character which if unpaid or unperformed is reasonably
likely to result in the imposition of a Lien against any of its Property. The
Borrower shall, and shall cause each of its Subsidiaries to, promptly notify the
Administrative Agent and each Lender of (a) the occurrence of any reportable
event (as defined in ERISA and the regulations thereunder) with respect to a
Plan, other than those events as to which the notice requirement is waived under
the PBGC’s regulations, (b) receipt of any notice from the PBGC of its intention
to seek termination of any Plan or appointment of a trustee therefor, (c) its
intention to terminate or withdraw from any Plan, and (d) the occurrence of any
event with respect to any Plan which would result in the incurrence by the
Borrower or any Subsidiary of any material liability, fine, or penalty, or any
material increase in the

- 52 -



--------------------------------------------------------------------------------



 



contingent liability of the Borrower or any Subsidiary with respect to any
post-retirement Welfare Plan benefit.
     Section 8.14. Compliance with Laws. (a) The Borrower shall, and shall cause
each of its Subsidiaries to, comply in all material respects with the
requirements of all federal, state, and local laws, rules, regulations,
ordinances, and orders applicable to or pertaining to its Property or business
operations, except where any non-compliance with such requirements, individually
or in the aggregate, is not reasonably likely to have a Material Adverse Effect
or could result in a Lien upon any of their Property.
     (b) Without limiting the agreements set forth in Section 8.14(a) above, the
Borrower shall at all times, and shall cause each Subsidiary to at all times, do
the following to the extent the failure to do so could reasonably be expected to
have a Material Adverse Effect: (i) comply in all material respects with, and
maintain each of the Premises in compliance in all material respects with, all
applicable Environmental Laws; (ii) require that each tenant and subtenant, if
any, of any of the Premises or any part thereof comply in all material respects
with all applicable Environmental Laws; (iii) obtain and maintain in full force
and effect all material governmental approvals required by any applicable
Environmental Law for operations at each of the Premises; (iv) cure any material
violation by it or at any of the Premises of applicable Environmental Laws;
(v) not allow the operation at any of the Premises of any (1) landfill or dump
or (2) hazardous waste treatment, storage, or disposal facility or solid waste
disposal facility as defined pursuant to RCRA or any comparable state law;
(vi) not manufacture, use, generate, transport, treat, store, release, dispose
or handle any Hazardous Material at any of the Premises except in the ordinary
course of its business and in material compliance with Environmental Law;
(vii) within 10 Business Days notify the Administrative Agent in writing of and
provide any reasonably requested documents upon learning of any of the following
in connection with the Borrower or any Subsidiary or any of the Premises:
(1) any material liability for response or corrective action, natural resource
damage or other harm pursuant to CERCLA, RCRA or any comparable state law;
(2) any material Environmental Claim; (3) any material violation of an
Environmental Law or material Release, threatened Release or disposal of a
Hazardous Material; (4) any restriction on the ownership, occupancy, use or
transferability arising pursuant to any (x) Release, threatened Release or
disposal of a Hazardous Substance or (y) Environmental Law; or (5) any
environmental, natural resource, health or safety condition, which could
reasonably be expected to have a Material Adverse Effect; (viii) conduct at its
expense any investigation, study, sampling, testing, abatement, cleanup,
removal, remediation or other response action necessary to remove, remediate,
clean up or abate any material Release, threatened Release or disposal of a
Hazardous Material as required by any applicable Environmental Law, (ix) abide
by and observe any restrictions on the use of the Premises imposed by any
governmental authority as set forth in a deed or other instrument affecting the
Borrower’s or any Subsidiary’s interest therein; (x) promptly provide or
otherwise make available to the Administrative Agent any reasonably requested
non-privileged environmental record concerning the Premises which the Borrower
or any Subsidiary possesses or can reasonably obtain; and (xi) perform, satisfy,
and implement any operation or maintenance actions required by any Environmental
Law, or included in any no further action letter or covenant not to sue issued
by any governmental authority under any Environmental Law.

- 53 -



--------------------------------------------------------------------------------



 



     Section 8.15. Burdensome Contracts With Affiliates. The Borrower shall not,
nor shall it permit any of its Subsidiaries to, enter into any contract,
agreement, or business arrangement with any of its Affiliates (other than with
Wholly-Owned Subsidiaries that are Guarantors) on terms and conditions which are
less favorable to the Borrower or such Subsidiary than would be usual and
customary in similar contracts, agreements, or business arrangements between
Persons not affiliated with each other.
     Section 8.16. No Changes in Fiscal Year. The fiscal year of the Borrower
and its Subsidiaries ends on the Saturday that is closest to December 31st of
each year, and the Borrower shall not, nor shall it permit any of its
Subsidiaries to, change its fiscal year from its present basis.
     Section 8.17. Formation of Subsidiaries. In the event the Borrower forms or
acquires any Subsidiary, the Borrower shall at its expense cause the capital
stock and other equity interest of such Subsidiary owned by the Borrower or
another Subsidiary to be pledged to the Administrative Agent pursuant to
Section 4 hereof (and, in the case of a Foreign Subsidiary, only to the extent
required by Section 4.1 hereof) and cause such Subsidiary to the extent required
by Section 4.4 hereof to guarantee the Obligations pursuant to Section 12 hereof
(and, in that regard, the Borrower shall cause such Subsidiary to execute an
Additional Guarantor Supplement in the form attached hereto as Exhibit F or in
such other form acceptable to the Administrative Agent) and to pledge to the
Administrative Agent a Lien on such Subsidiary’s real and personal property
pursuant to such Collateral Documents as the Administrative Agent may request
together with such other instruments, documents, certificates, and opinions as
the Administrative Agent may require.
     Section 8.18. Change in the Nature of Business. The Borrower shall not, nor
shall it permit any of its Subsidiaries to, engage in any business or activity
if as a result the general nature of the business of the Borrower or any
Subsidiary would be changed in any material respect from the general nature of
the business engaged in by it as of the date of this Agreement.
     Section 8.19. Use of Loan Proceeds. The Borrower shall use the credit
extended under this Agreement solely for the purposes set forth in, or otherwise
permitted by, Section 6.4 hereof.
     Section 8.20. No Restrictions on Subsidiary Distributions. Except as
provided herein, the Borrower shall not, nor shall it permit any of its
Subsidiaries to, directly or indirectly create or otherwise cause or suffer to
exist or become effective any consensual encumbrance or restriction of any kind
on the ability of the Borrower or any Subsidiary to: (a) guarantee the
Obligations and grant Liens on its assets to the Administrative Agent for the
benefit of the Lenders as required by Sections 4 and 12 hereof, or (b) in the
case of any Subsidiary, pay dividends or make any other distribution on any of
such Subsidiary’s capital stock or other equity interests owned by the Borrower
or any Subsidiary.
     Section 8.21. Financial Covenants. (a) Net Worth. The Borrower shall at all
times maintain Net Worth in an amount not less than the sum of (a) $100,000,000,
plus (b) 50% of Net Income for each fiscal quarter of the Borrower ending
December 31, 2006, and thereafter, for which such Net Income is a positive
amount (i.e., there shall be no reduction to the minimum

- 54 -



--------------------------------------------------------------------------------



 



amount of Net Worth required to be maintained hereunder for any fiscal quarter
in which Net Income is less than zero).
     (b) Total Funded Debt/Adjusted EBITDA Ratio. As of the last day of each
fiscal quarter of the Borrower, the Borrower shall not permit the Total Funded
Debt/Adjusted EBITDA Ratio for the four fiscal quarters of the Borrower then
ended to be greater than 3.00 to 1.0.
     (c) Fixed Charge Coverage Ratio. As of the last day of each fiscal quarter
of the Borrower, the Borrower shall not permit the ratio of (a) Adjusted EBITDA
for the four fiscal quarters of the Borrower then ended (provided if Adjusted
EBITDA for such period is less than $1, then for purposes of this covenant
Adjusted EBITDA shall be deemed to be $1) less Capital Expenditures for such
period to (b) Fixed Charges for the same four fiscal quarters then ended to be
less than 1.75 to 1.0.
     (d) Operating Leases. The Borrower shall not, nor shall it permit any
Subsidiary to, acquire the use or possession of any Property under a lease or
similar arrangement, whether or not the Borrower or any Subsidiary has the
express or implied right to acquire title to or purchase such Property, at any
time if, after giving effect thereto, the aggregate amount of fixed rentals and
other consideration payable by the Borrower and its Subsidiaries under all such
leases and similar arrangements would exceed $25,000,000 (excluding any amounts
attributable to a sale and leaseback transaction permitted by this Agreement)
during any fiscal year of the Borrower. Capital Leases shall not be included in
computing compliance with this Section to the extent the Borrower’s and its
Subsidiaries’ liability in respect of the same is permitted by Section 8.7(g)
hereof.
   Section 8.22. Post-Closing. Within sixty (60) days of the date hereof, the
Borrower shall cause to be delivered to the Administrative Agent date down
endorsements to the mortgagee’s title insurance policies insuring the Liens of
the Mortgages as supplemented to be valid first priority Liens subject to no
defects or objections which are unacceptable in the reasonable judgment of the
Administrative Agent, together with such endorsements as the Administrative
Agent may reasonably require.
Section 9. Events of Default and Remedies.
   Section 9.1. Events of Default. Any one or more of the following shall
constitute an “Event of Default” hereunder:
     (a) (i) default in the payment when due of all or any part of the principal
of any Loan (whether at the stated maturity thereof or at any other time
provided for in this Agreement) or (ii) default for a period of 5 days in the
payment when due of all or any part of the interest on any Loan or of any
Reimbursement Obligation or of any fee or other Obligation payable hereunder or
under any other Loan Document;
     (b) default in the observance or performance of any covenant set forth in
Sections 8.1, 8.5(a), 8.5(b), 8.5(e), 8.5(f), 8.5(g), 8.5(h), 8.5(i), 8.7, 8.8,
8.9, 8.10, 8.11, 8.12, 8.16, 8.18, or 8.21 hereof or of any provision in any
Loan Document dealing with

- 55 -



--------------------------------------------------------------------------------



 



the use, disposition or remittance of the proceeds of Collateral or requiring
the maintenance of insurance thereon;
     (c) default in the observance or performance of any other provision hereof
or of any other Loan Document which is not remedied within 30 days after the
earlier of (i) the date on which such default shall first become known to any
senior officer of the Borrower or (ii) written notice thereof is given to the
Borrower by the Administrative Agent;
     (d) any representation or warranty made herein or in any other Loan
Document or in any certificate furnished to the Administrative Agent or the
Lenders pursuant hereto or thereto or in connection with any transaction
contemplated hereby or thereby proves untrue in any material respect as of the
date of the issuance or making or deemed making thereof;
     (e) any event occurs or condition exists (other than those described in
subsections (a) through (d) above) which is specified as an event of default
under any of the other Loan Documents, or any of the Loan Documents shall for
any reason not be or shall cease to be in full force and effect or is declared
to be null and void, or any of the Collateral Documents shall for any reason
fail to create a valid and perfected first priority Lien in favor of the
Administrative Agent in any Collateral purported to be covered thereby except as
expressly permitted by the terms thereof, or any Subsidiary takes any action for
the purpose of terminating, repudiating, or rescinding any Loan Document
executed by it or any of its obligations thereunder;
     (f) default shall occur under any Indebtedness for Borrowed Money issued,
assumed or guaranteed by the Borrower or any Subsidiary aggregating in excess of
$2,500,000, or under any indenture, agreement, or other instrument under which
such Indebtedness for Borrowed Money may be issued, and such default shall
continue for a period of time sufficient to permit the acceleration of the
maturity of any such Indebtedness for Borrowed Money (whether or not such
maturity is in fact accelerated), or any such Indebtedness for Borrowed Money
shall not be paid when due after giving effect to any applicable grace periods
provided therein (whether by demand, lapse of time, acceleration or otherwise);
     (g) any judgment or judgments, writ or writs, or warrant or warrants of
attachment, or any similar process or processes shall be entered or filed
against the Parent, the Borrower or any Subsidiary, or against any of their
Property, in an aggregate amount in excess of $2,500,000 (except to the extent
fully covered by insurance pursuant to which the insurer has accepted liability
therefor in writing), and which remains undischarged, unvacated, unbonded, or
unstayed for a period of 30 days;
     (h) the Borrower or any Subsidiary, or any member of its Controlled Group,
shall fail to pay when due an amount or amounts aggregating in excess of
$1,000,000 which it shall have become liable to pay to the PBGC or to a Plan
under Title IV of ERISA; or notice of intent to terminate a Plan or Plans having
aggregate Unfunded

- 56 -



--------------------------------------------------------------------------------



 



Vested Liabilities in excess of $1,000,000 (collectively, a “Material Plan”)
shall be filed under Title IV of ERISA by the Parent, the Borrower or any
Subsidiary, or any other member of its Controlled Group, any plan administrator
or any combination of the foregoing; or the PBGC shall institute proceedings
under Title IV of ERISA to terminate or to cause a trustee to be appointed to
administer any Material Plan or a proceeding shall be instituted by a fiduciary
of any Material Plan against the Borrower or any Subsidiary, or any member of
its Controlled Group, to enforce Section 515 or 4219(c)(5) of ERISA and such
proceeding shall not have been dismissed within 30 days thereafter; or a
condition shall exist by reason of which the PBGC would be entitled to obtain a
decree adjudicating that any Material Plan must be terminated;
     (i) the Borrower or any Subsidiary shall (i) have entered involuntarily
against it an order for relief under the United States Bankruptcy Code, as
amended, (ii) not pay, or admit in writing its inability to pay, its debts
generally as they become due, (iii) make an assignment for the benefit of
creditors, (iv) apply for, seek, consent to, or acquiesce in, the appointment of
a receiver, custodian, trustee, examiner, liquidator, or similar official for it
or any substantial part of its Property, (v) institute any proceeding seeking to
have entered against it an order for relief under the United States Bankruptcy
Code, as amended, to adjudicate it insolvent, or seeking dissolution, winding
up, liquidation, reorganization, arrangement, adjustment, or composition of it
or its debts under any law relating to bankruptcy, insolvency, or reorganization
or relief of debtors or fail to file an answer or other pleading denying the
material allegations of any such proceeding filed against it, (vi) take any
corporate action in furtherance of any matter described in parts (i) through
(v) above, or (vii) fail to contest in good faith any appointment or proceeding
described in Section 9.1(j) hereof;
     (j) a custodian, receiver, trustee, examiner, liquidator, or similar
official shall be appointed for the Borrower or any Subsidiary, or any
substantial part of any of its Property, or a proceeding described in
Section 9.1(i)(v) shall be instituted against the Borrower or any Subsidiary,
and such appointment continues undischarged or such proceeding continues
undismissed or unstayed for a period of 60 days; or
     (k) any event occurs or conditions exists which is specified as an event of
default under any Reimbursement Agreement or any Bond Document.
   Section 9.2. Non-Bankruptcy Defaults. When any Event of Default other than
those described in subsection (i) or (j) of Section 9.1 hereof has occurred and
is continuing, the Administrative Agent shall, by written notice to the
Borrower: (a) if so directed by the Required Lenders, terminate the remaining
Commitments and all other obligations of the Lenders hereunder on the date
stated in such notice (which may be the date thereof); (b) if so directed by the
Required Lenders, declare the principal of and the accrued interest on all
outstanding Loans to be forthwith due and payable and thereupon all outstanding
Loans, including both principal and interest thereon, shall be and become
immediately due and payable together with all other amounts payable under the
Loan Documents without further demand, presentment, protest, or notice of any
kind; and (c) if so directed by the Required Lenders, demand that the Borrower
immediately pay to the Administrative Agent the full amount then available for
drawing under

- 57 -



--------------------------------------------------------------------------------



 



each or any Letter of Credit, and the Borrower agrees to immediately make such
payment and acknowledges and agrees that the Lenders would not have an adequate
remedy at law for failure by the Borrower to honor any such demand and that the
Administrative Agent, for the benefit of the Lenders, shall have the right to
require the Borrower to specifically perform such undertaking whether or not any
drawings or other demands for payment have been made under any Letter of Credit.
The Administrative Agent, after giving notice to the Borrower pursuant to
Section 9.1(c) or this Section 9.2, shall also promptly send a copy of such
notice to the L/C Issuers and the Lenders, but the failure to do so shall not
impair or annul the effect of such notice.
   Section 9.3. Bankruptcy Defaults. When any Event of Default described in
subsections (i) or (j) of Section 9.1 hereof has occurred and is continuing,
then all outstanding Loans shall immediately become due and payable together
with all other amounts payable under the Loan Documents without presentment,
demand, protest, or notice of any kind, the obligation of the Lenders to extend
further credit pursuant to any of the terms hereof shall immediately terminate
and the Borrower shall immediately pay to the Administrative Agent the full
amount then available for drawing under all outstanding Letters of Credit, the
Borrower acknowledging and agreeing that the Lenders would not have an adequate
remedy at law for failure by the Borrower to honor any such demand and that the
Lenders, and the Administrative Agent on their behalf, shall have the right to
require the Borrower to specifically perform such undertaking whether or not any
draws or other demands for payment have been made under any of the Letters of
Credit.
   Section 9.4. Collateral Account for Undrawn Letters of Credit and other
Obligations. (a) If the prepayment of the amount available for drawing under any
or all outstanding Letters of Credit is required under Section 1.2,
Section 1.10(b), Section 9.2 or Section 9.3 above, the Borrower shall forthwith
pay the amount required to be so prepaid, to be held by the Administrative Agent
as provided in subsection (b) below.
     (b) All amounts prepaid pursuant to subsection (a) above shall be held by
the Administrative Agent in one or more separate collateral accounts (each such
account, and the credit balances, properties, and any investments from time to
time held therein, and any substitutions for such account, any certificate of
deposit or other instrument evidencing any of the foregoing and all proceeds of
and earnings on any of the foregoing being collectively called the “Collateral
Account”) as security for, and for application by the relevant L/C Issuers (to
the extent available) to, the reimbursement of any payment under any Letter of
Credit then or thereafter made by such L/C Issuers, and to the payment of the
unpaid balance of any Loans and all other Obligations. The Collateral Account
shall be held in the name of and subject to the exclusive dominion and control
of the Administrative Agent for the benefit of the Administrative Agent, the L/C
Issuers, and the Lenders. If and when requested by the Borrower, the
Administrative Agent shall invest funds held in the Collateral Account from time
to time in direct obligations of, or obligations the principal of and interest
on which are unconditionally guaranteed by, the United States of America with a
remaining maturity of one year or less, provided that the Administrative Agent
is irrevocably authorized to sell investments held in the Collateral Account
when and as required to make payments out of the Collateral Account for
application to amounts due and owing from the Borrower to any L/C Issuer or the
Lenders; provided, however, that (i) if the Borrower shall have made payment of
all obligations referred to

- 58 -



--------------------------------------------------------------------------------



 



in subsection (a) above required under Section 1.10(b) hereof, at the request of
the Borrower the Administrative Agent shall release to the Borrower amounts held
in the Collateral Account so long as at the time of the release and after giving
effect thereto no Default or Event of Default exists, and (ii) if the Borrower
shall have made payment of all obligations referred to in subsection (a) above
required under Section 9.2 or 9.3 hereof, so long as no Letters of Credit,
Commitments, Loans or other Obligations remain outstanding, at the request of
the Borrower the Administrative Agent shall release to the Borrower any
remaining amounts held in the Collateral Account.
   Section 9.5. Additional Remedies in Bond Documents. In addition to the
remedies otherwise described in this Section or in any Reimbursement Agreement
or Bond Document, upon the occurrence of an Event of Default hereunder, the L/C
Issuer of any Bond Letter of Credit, acting at the direction of the Required
Lenders, may exercise one or more of the following rights and remedies: (a) give
notice of the occurrence of an Event of Default to the trustee under the
relevant indenture for any of the Bonds directing an acceleration of such Bonds,
thereby causing the relevant Bond Letter of Credit to terminate the number of
days thereafter specified in such Bond Letter of Credit, or (b) pursue any
rights and remedies provided to such L/C Issuer under the relevant Bond
Documents.
   Section 9.6. Notice of Default. The Administrative Agent shall give notice to
the Borrower under Section 9.1(c) hereof promptly upon being requested to do so
by any Lender and shall thereupon notify all the Lenders thereof.
   Section 9.7. Expenses. The Borrower agrees to pay to the Administrative
Agent, each L/C Issuer, and each Lender, and any other holder of any Obligations
outstanding hereunder, all expenses reasonably incurred or paid by the
Administrative Agent, such L/C Issuer, and such Lender or any such holder,
including reasonable attorneys’ fees (including allocated costs of in-house
counsel) and court costs, in connection with any Default or Event of Default by
the Borrower hereunder or in connection with the enforcement of any of the Loan
Documents (including all such costs and expenses arising in connection with a
proceeding under the United States Bankruptcy Code affecting the Borrower or any
Subsidiary).
Section 10. Change in Circumstances.
   Section 10.1. Change of Law. Notwithstanding any other provisions of this
Agreement or any Note, if at any time any change in applicable law or regulation
or in the interpretation thereof makes it unlawful for any Lender to make or
continue to maintain any Eurodollar Loans or to perform its obligations as
contemplated hereby, such Lender shall promptly give notice thereof to the
Borrower (with a copy to the Administrative Agent) and such Lender’s obligations
to make or maintain Eurodollar Loans under this Agreement shall be suspended
until it is no longer unlawful for such Lender to make or maintain Eurodollar
Loans. The Borrower shall prepay on demand the outstanding principal amount of
any such affected Eurodollar Loans to the extent the continued maintenance
thereof is unlawful, together with all interest accrued thereon and all other
amounts then due and payable to such Lender under this Agreement; provided,
however, subject to all of the terms and conditions of this Agreement, the
Borrower may then elect to borrow the principal amount of the affected
Eurodollar Loans from such Lender by means of

- 59 -



--------------------------------------------------------------------------------



 



Base Rate Loans from such Lender, which Base Rate Loans shall not be made
ratably by the Lenders but only from such affected Lender.
   Section 10.2. Unavailability of Deposits or Inability to Ascertain, or
Inadequacy of, LIBOR. If on or prior to the first day of any Interest Period for
any Borrowing of Eurodollar Loans:
     (a) the Administrative Agent determines that deposits in U.S. Dollars (in
the applicable amounts) are not being offered to it in the interbank eurodollar
market for such Interest Period, or that by reason of circumstances affecting
the interbank eurodollar market adequate and reasonable means do not exist for
ascertaining the applicable LIBOR, or
     (b) the Required Lenders advise the Administrative Agent that (i) LIBOR as
determined by the Administrative Agent will not adequately and fairly reflect
the cost to such Lenders of funding their Eurodollar Loans for such Interest
Period, or (ii) that the making or funding of Eurodollar Loans become
impracticable,
then the Administrative Agent shall forthwith give notice thereof to the
Borrower and the Lenders, whereupon until the Administrative Agent notifies the
Borrower that the circumstances giving rise to such suspension no longer exist,
the obligations of the Lenders to make Eurodollar Loans shall be suspended.
   Section 10.3. Increased Cost and Reduced Return. (a) If, on or after the date
hereof, the adoption of any applicable law, rule, or regulation, or any change
therein, or any change in the interpretation or administration thereof by any
governmental authority, central bank, or comparable agency charged with the
interpretation or administration thereof, or compliance by any L/C Issuer or any
Lender (or its Lending Office) with any request or directive (whether or not
having the force of law) of any such authority, central bank, or comparable
agency:
     (i) shall subject any L/C Issuer or any Lender (or its Lending Office) to
any tax, duty, or other charge with respect to its Eurodollar Loans, its Notes,
its Letter(s) of Credit, or its participation in any thereof, any Reimbursement
Obligations owed to it or its obligation to make Eurodollar Loans, issue a
Letter of Credit, or to participate therein, or shall change the basis of
taxation of payments to any L/C Issuer or any Lender (or its Lending Office) of
the principal of or interest on its Eurodollar Loans, Letter(s) of Credit, or
participations therein or any other amounts due under this Agreement or any
other Loan Document in respect of its Eurodollar Loans, Letter(s) of Credit, any
participation therein, any Reimbursement Obligations owed to it, or its
obligation to make Eurodollar Loans, or issue a Letter of Credit, or acquire
participations therein (except for changes in the rate of tax on the overall net
income of such L/C Issuer or Lender or its Lending Office imposed by the
jurisdiction in which such L/C Issuer’s or Lender’s principal executive office
or Lending Office is located); or
     (ii) shall impose, modify, or deem applicable any reserve, special deposit,
or similar requirement (including, without limitation, any such requirement
imposed by the

- 60 -



--------------------------------------------------------------------------------



 



Board of Governors of the Federal Reserve System, but excluding with respect to
any Eurodollar Loans any such requirement included in an applicable Eurodollar
Reserve Percentage) against assets of, deposits with or for the account of, or
credit extended by, any L/C Issuer or any Lender (or its Lending Office) or
shall impose on any L/C Issuer or any Lender (or its Lending Office) or on the
interbank market any other condition affecting its Eurodollar Loans, its Notes,
its Letter(s) of Credit, or its participation in any thereof, any Reimbursement
Obligation owed to it, or its obligation to make Eurodollar Loans, or to issue a
Letter of Credit, or to participate therein;
and the result of any of the foregoing is to increase the cost to such L/C
Issuer or Lender (or its Lending Office) of making or maintaining any Eurodollar
Loan, issuing or maintaining a Letter of Credit, or participating therein, or to
reduce the amount of any sum received or receivable by such L/C Issuer or Lender
(or its Lending Office) under this Agreement or under any other Loan Document
with respect thereto, by an amount deemed by such L/C Issuer or Lender to be
material, then, within 20 days after demand by such L/C Issuer or Lender (with a
copy to the Administrative Agent), the Borrower shall be obligated to pay to
such L/C Issuer or Lender such additional amount or amounts as will compensate
such L/C Issuer or Lender for such increased cost or reduction, provided that
the Borrower shall not be required to indemnify such L/C Issuer or Lender for
any such costs incurred more than 90 days before such notice is given.
     (b) If, after the date hereof, any L/C Issuer, any Lender or the
Administrative Agent shall have determined that the adoption of any applicable
law, rule, or regulation regarding capital adequacy, or any change therein, or
any change in the interpretation or administration thereof by any governmental
authority, central bank, or comparable agency charged with the interpretation or
administration thereof, or compliance by any L/C Issuer, any Lender (or its
Lending Office) or any corporation controlling such L/C Issuer or Lender with
any request or directive regarding capital adequacy (whether or not having the
force of law) of any such authority, central bank, or comparable agency, has had
the effect of reducing the rate of return on such L/C Issuer’s or such Lender’s
or such corporation’s capital, as the case may be, as a consequence of its
obligations hereunder to a level below that which such L/C Issuer, such Lender
or such corporation could have achieved but for such adoption, change, or
compliance (taking into consideration such L/C Issuer’s, such Lender’s or such
corporation’s policies with respect to capital adequacy) by an amount deemed by
such L/C Issuer or Lender to be material, then from time to time, within 20 days
after demand by such L/C Issuer or Lender (with a copy to the Administrative
Agent), the Borrower shall pay to such L/C Issuer or Lender such additional
amount or amounts as will compensate such L/C Issuer or Lender for such
reduction, provided that the Borrower shall not be required to indemnify such
L/C Issuer or Lender for any such costs incurred more than 90 days before such
notice is given.
     (c) A certificate of a L/C Issuer or Lender claiming compensation under
this Section 10.3 and setting forth the additional amount or amounts to be paid
to it hereunder shall be conclusive if reasonably determined absent manifest
error. In determining such amount, such L/C Issuer or Lender may use any
reasonable averaging and attribution methods.
   Section 10.4. Lending Offices. Each Lender may, at its option, elect to make
its Loans hereunder at the branch, office, or affiliate specified on the
appropriate signature page hereof

- 61 -



--------------------------------------------------------------------------------



 



(each a “Lending Office”) for each type of Loan available hereunder or at such
other of its branches, offices, or affiliates as it may from time to time elect
and designate in a written notice to the Borrower and the Administrative Agent.
To the extent reasonably possible, a Lender shall designate an alternative
branch or funding office with respect to its Eurodollar Loans to reduce any
liability of the Borrower to such Lender under Section 10.3 hereof or to avoid
the unavailability of Eurodollar Loans under Section 10.2 hereof, so long as
such designation is not otherwise disadvantageous to the Lender.
   Section 10.5. Discretion of Lender as to Manner of Funding. Notwithstanding
any other provision of this Agreement, each Lender shall be entitled to fund and
maintain its funding of all or any part of its Loans in any manner it sees fit,
it being understood, however, that for the purposes of this Agreement all
determinations hereunder with respect to Eurodollar Loans shall be made as if
each Lender had actually funded and maintained each Eurodollar Loan through the
purchase of deposits in the interbank eurodollar market having a maturity
corresponding to such Loan’s Interest Period and bearing an interest rate equal
to LIBOR for such Interest Period.
Section 11. The Administrative Agent.
   Section 11.1. Appointment and Authorization of Administrative Agent. Harris
N.A. is administrative agent for the Lenders under the Prior Credit Agreement.
Harris N.A.’s execution of this Agreement shall serve as its written notice that
it resigns as administrative agent under the Prior Credit Agreement and the Loan
Documents. Each L/C Issuer and each Lender hereby appoints Bank of Montreal,
Chicago branch, as the successor Administrative Agent under the Loan Documents,
effective immediately, and hereby authorizes the Administrative Agent to take
such action as Administrative Agent on its behalf and to exercise such powers
under the Loan Documents as are delegated to the Administrative Agent by the
terms thereof, together with such powers as are reasonably incidental thereto.
The L/C Issuers and the Lenders expressly agree that the Administrative Agent is
not acting as a fiduciary of the L/C Issuers or the Lenders in respect of the
Loan Documents, the Borrower or otherwise, and nothing herein or in any of the
other Loan Documents shall result in any duties or obligations on the
Administrative Agent or any of the L/C Issuers or Lenders except as expressly
set forth herein.
   Section 11.2. Administrative Agent and its Affiliates. The Administrative
Agent shall have the same rights and powers under this Agreement and the other
Loan Documents as any other Lender and may exercise or refrain from exercising
such rights and power as though it were not the Administrative Agent, and the
Administrative Agent and its Affiliates may accept deposits from, lend money to,
and generally engage in any kind of business with the Borrower or any Affiliate
of the Borrower as if it were not the Administrative Agent under the Loan
Documents. The term “Lender” as used herein and in all other Loan Documents,
unless the context otherwise clearly requires, includes the Administrative Agent
in its individual capacity as a Lender (if applicable). References in Section 1
hereof to the Administrative Agent’s Loans, or to the amount owing to the
Administrative Agent for which an interest rate is being determined, refer to
the Administrative Agent in its individual capacity as a Lender (if applicable).
   Section 11.3. Action by Administrative Agent. The obligations of the
Administrative Agent under the Loan Documents are only those expressly set forth
therein. Without limiting the

- 62 -



--------------------------------------------------------------------------------



 



generality of the foregoing, the Administrative Agent shall not be required to
take any action hereunder with respect to any Default or Event of Default,
except as expressly provided in Sections 9.2 and 9.5. Upon the occurrence of an
Event of Default, the Administrative Agent shall take such action to enforce its
Lien on the Collateral and to preserve and protect the Collateral as may be
directed by the Required Lenders. Unless and until the Required Lenders give
such direction, the Administrative Agent may (but shall not be obligated to)
take or refrain from taking such actions as it deems appropriate and in the best
interest of all the Lenders. In no event, however, shall the Administrative
Agent be required to take any action in violation of applicable law or of any
provision of any Loan Document, and the Administrative Agent shall in all cases
be fully justified in failing or refusing to act hereunder or under any other
Loan Document unless it first receives any further assurances of its
indemnification from the Lenders that it may require, including prepayment of
any related expenses and any other protection it requires against any and all
costs, expense, and liability which may be incurred by it by reason of taking or
continuing to take any such action. The Administrative Agent shall be entitled
to assume that no Default or Event of Default exists unless notified in writing
to the contrary by a L/C Issuer, a Lender or the Borrower. If the Administrative
Agent receives from the Borrower a written notice of an Event of Default
pursuant to Section 8.5 hereof, the Administrative Agent shall promptly give
each of the L/C Issuers and the Lenders written notice thereof. In all cases in
which the Loan Documents do not require the Administrative Agent to take
specific action, the Administrative Agent shall be fully justified in using its
discretion in failing to take or in taking any action thereunder. Any
instructions of the Required Lenders, or of any other group of Lenders called
for under the specific provisions of the Loan Documents, shall be binding upon
all the Lenders and the holders of the Obligations.
   Section 11.4. Consultation with Experts. The Administrative Agent may consult
with legal counsel, independent public accountants, and other experts selected
by it and shall not be liable for any action taken or omitted to be taken by it
in good faith in accordance with the advice of such counsel, accountants, or
experts.
   Section 11.5. Liability of Administrative Agent; Credit Decision. Neither the
Administrative Agent nor any of its directors, officers, agents, or employees
shall be liable for any action taken or not taken by it in connection with the
Loan Documents: (a) with the consent or at the request of the Required Lenders,
or (b) in the absence of its own gross negligence or willful misconduct. Neither
the Administrative Agent nor any of its directors, officers, agents, or
employees shall be responsible for or have any duty to ascertain, inquire into,
or verify: (i) any statement, warranty, or representation made in connection
with this Agreement, any other Loan Document, or any Credit Event; (ii) the
performance or observance of any of the covenants or agreements of the Borrower
or any Subsidiary contained herein or in any other Loan Document; (iii) the
satisfaction of any condition specified in Section 7 hereof, except receipt of
items required to be delivered to the Administrative Agent; or (iv) the
validity, effectiveness, genuineness, enforceability, perfection, value, worth,
or collectibility hereof or of any other Loan Document or of any other documents
or writing furnished in connection with any Loan Document or of any Collateral;
and the Administrative Agent makes no representation of any kind or character
with respect to any such matter mentioned in this sentence. The Administrative
Agent may execute any of its duties under any of the Loan Documents by or
through employees, agents, and attorneys-in-fact and shall not be answerable to
the L/C Issuers, the Lenders, the

- 63 -



--------------------------------------------------------------------------------



 



Borrower, or any other Person for the default or misconduct of any such agents
or attorneys-in-fact selected with reasonable care. The Administrative Agent
shall not incur any liability by acting in reliance upon any notice, consent,
certificate, other document or statement (whether written or oral) believed by
it to be genuine or to be sent by the proper party or parties. In particular and
without limiting any of the foregoing, the Administrative Agent shall have no
responsibility for confirming the accuracy of any compliance certificate or
other document or instrument received by it under the Loan Documents. The
Administrative Agent may treat the payee of any Obligation as the holder thereof
until written notice of transfer shall have been filed with the Administrative
Agent signed by such payee in form satisfactory to the Administrative Agent.
Each L/C Issuer and each Lender acknowledges that it has independently and
without reliance on the Administrative Agent or any other L/C Issuer or any
other Lender, and based upon such information, investigations, and inquiries as
it deems appropriate, made its own credit analysis and decision to extend credit
to the Borrower in the manner set forth in the Loan Documents. It shall be the
responsibility of each L/C Issuer and each Lender to keep itself informed as to
the creditworthiness of the Borrower and its Subsidiaries, and the
Administrative Agent shall have no liability to any L/C Issuer or any Lender
with respect thereto.
   Section 11.6. Indemnity. The Lenders shall ratably, in accordance with their
respective Percentages, indemnify and hold the Administrative Agent, and its
directors, officers, employees, agents, and representatives harmless from and
against any liabilities, losses, costs, or expenses suffered or incurred by it
under any Loan Document or in connection with the transactions contemplated
thereby, regardless of when asserted or arising, except to the extent they are
promptly reimbursed for the same by the Borrower and except to the extent that
any event giving rise to a claim was caused by the gross negligence or willful
misconduct of the party seeking to be indemnified. The obligations of the
Lenders under this Section shall survive termination of this Agreement. The
Administrative Agent shall be entitled to offset amounts received for the
account of a Lender under this Agreement against unpaid amounts due from such
Lender to the Administrative Agent hereunder (whether as fundings of
participations, indemnities or otherwise), but shall not be entitled to offset
against amounts owed to the Administrative Agent by any Lender arising outside
of this Agreement and the other Loan Documents.
   Section 11.7. Resignation of Administrative Agent and Successor Agent. The
Administrative Agent may resign at any time by giving written notice thereof to
the L/C Issuers, the Lenders and the Borrower. Upon any such resignation of the
Administrative Agent, the Required Lenders shall have the right to appoint a
successor Administrative Agent to serve in the same capacity as such resigning
Administrative Agent, provided that, unless an Event of Default has occurred and
is continuing, such successor Administrative Agent is reasonably acceptable to
the Borrower. If no successor Administrative Agent shall have been so appointed
by the Required Lenders, and shall have accepted such appointment, within
30 days after the retiring Administrative Agent’s giving of notice of
resignation then the retiring Administrative Agent may, on behalf of the
Lenders, appoint a successor Administrative Agent, which shall be any Lender
hereunder or any commercial bank organized under the laws of the United States
of America or of any State thereof and having a combined capital and surplus of
at least $200,000,000. Upon the acceptance of its appointment as the
Administrative Agent hereunder, such successor Administrative Agent shall
thereupon succeed to and become vested with all the rights and duties of the
retiring Administrative Agent under the Loan Documents, and the

- 64 -



--------------------------------------------------------------------------------



 



retiring Administrative Agent shall be discharged from its duties and
obligations thereunder. After any retiring Administrative Agent’s resignation
hereunder as Administrative Agent, the provisions of this Section 11 and all
protective provisions of the other Loan Documents shall inure to its benefit as
to any actions taken or omitted to be taken by it while it was Administrative
Agent, but no successor Administrative Agent shall in any event be liable or
responsible for any actions of its predecessor. If any Administrative Agent
resigns and no successor is appointed, the rights and obligations of such
Administrative Agent shall be automatically assumed by the Required Lenders and
(i) the Borrower shall be directed to make all payments due each L/C issuer and
each Lender hereunder directly to such L/C Issuer or Lender, and (ii) the
Administrative Agent’s rights in the Collateral Documents shall be assigned
without representation, recourse, or warranty to the Lenders and L/C Issuers as
their interests may appear.
   Section 11.8. L/C Issuers and Swing Line Lender. Each L/C Issuer shall act on
behalf of the Lenders with respect to any Letters of Credit issued by it and the
documents associated therewith, and the Swing Line Lender shall act on behalf of
the Lenders with respect to the Swing Loans made hereunder. The L/C Issuers and
the Swing Line Lender shall each have all of the benefits and immunities
(i) provided to the Administrative Agent in this Section 11 with respect to any
acts taken or omissions suffered by such L/C Issuer or the Swing Line Lender in
connection with Letters of Credit issued by it or proposed to be issued by it
and the Applications pertaining to such Letters of Credit or Swing Loans made
hereunder, as applicable, as fully as if the term “Administrative Agent”, as
used in this Section 11, included each L/C Issuer and the Swing Line Lender with
respect to such acts or omissions, and (ii) as additionally provided in this
Agreement with respect to such L/C Issuer or Swing Line Lender, as applicable.
   Section 11.9. Hedging Liability and Funds Transfer, Deposit Account, and
Credit/Purchasing Card Liability Arrangements. By virtue of a Lender’s execution
of this Agreement or an assignment agreement pursuant to Section 13.12 hereof,
as the case may be, any Affiliate of such Lender with whom the Borrower or any
Guarantor has entered into an agreement creating Hedging Liability or Funds
Transfer, Deposit Account, and Credit/Purchasing Card Liability shall be deemed
a Lender party hereto for purposes of any reference in a Loan Document to the
parties for whom the Administrative Agent is acting, it being understood and
agreed that the rights and benefits of such Affiliate under the Loan Documents
consist exclusively of such Affiliate’s right to share in payments and
collections out of the Collateral and the Guaranties as more fully set forth in
Section 3 hereof. In connection with any such distribution of payments and
collections, or any request for the release of the Administrative Agent’s Liens
in connection with the termination of the Commitments and the payment in full of
the Obligations, the Administrative Agent shall be entitled to assume no amounts
are due to any Lender or its Affiliate with respect to Hedging Liability or
Funds Transfer, Deposit Account, and Credit/Purchasing Card Liability unless
such Lender has notified the Administrative Agent in writing of the amount of
any such liability owed to it or its Affiliate prior to such distribution or
payment or release of Liens.
   Section 11.10. Designation of Additional Agents. The Administrative Agent
shall have the continuing right, for purposes hereof, at any time and from time
to time to designate one or more of the Lenders (and/or its or their Affiliates)
as “syndication agents,” “documentation agents,”

- 65 -



--------------------------------------------------------------------------------



 



“arrangers,” or other designations for purposes hereto, but such designation
shall have no substantive effect, and such Lenders and their Affiliates shall
have no additional powers, duties, or responsibilities as a result thereof.
   Section 11.11. Authorization to Release or Subordinate or Limit Liens. The
Administrative Agent is hereby irrevocably authorized by each of the Lenders to
(a) release any Lien covering any Collateral that is sold, transferred, or
otherwise disposed of in accordance with the terms and conditions of this
Agreement and the relevant Collateral Documents (including a sale, transfer, or
disposition permitted by the terms of Section 8.10 hereof or which has otherwise
been consented to in accordance with Section 13.14 hereof), (b) release or
subordinate any Lien on Collateral consisting of goods financed with purchase
money indebtedness or under a Capital Lease to the extent such purchase money
indebtedness or Capitalized Lease Obligation, and the Lien securing the same,
are permitted by Sections 8.7 and 8.8 hereof, (c) reduce or limit the amount of
the indebtedness secured by any particular item of Collateral to an amount not
less than the estimated value thereof to the extent necessary to reduce mortgage
registry, filing and similar tax, and (d) release Liens on the Collateral
following termination or expiration of the Commitments and payment in full in
cash of the Obligations hereunder and, if then due, Hedging Liability and Funds
Transfer, Deposit Account, and Credit/Purchasing Card Liability.
   Section 11.12. Authorization to Enter into, and Enforcement of, the
Collateral Documents. The Administrative Agent is hereby irrevocably authorized
by each of the L/C Issuers and Lenders to execute and deliver the Collateral
Documents on behalf of each of the L/C Issuers and Lenders and their Affiliates
and to take such action and exercise such powers under the Collateral Documents
as the Administrative Agent considers appropriate, provided the Administrative
Agent shall not amend the Collateral Documents unless such amendment is agreed
to in writing by the Required Lenders. Each Lender acknowledges and agrees that
it will be bound by the terms and conditions of the Collateral Documents upon
the execution and delivery thereof by the Administrative Agent. Except as
otherwise specifically provided for herein, no L/C Issuer or Lender (or its
Affiliates) other than the Administrative Agent shall have the right to
institute any suit, action or proceeding in equity or at law for the foreclosure
or other realization upon any Collateral or for the execution of any trust or
power in respect of the Collateral or for the appointment of a receiver or for
the enforcement of any other remedy under the Collateral Documents; it being
understood and intended that no one or more of the L/C Issuers or the Lenders
(or their Affiliates) shall have any right in any manner whatsoever to affect,
disturb or prejudice the Lien of the Administrative Agent (or any security
trustee therefor) under the Collateral Documents by its or their action or to
enforce any right thereunder, and that all proceedings at law or in equity shall
be instituted, had, and maintained by the Administrative Agent (or its security
trustee) in the manner provided for in the relevant Collateral Documents for the
benefit of the L/C Issuers, the Lenders, and their Affiliates.
Section 12. The Guarantees.
   Section 12.1. The Guarantees. To induce the L/C Issuers and the Lenders to
provide the credits described herein and in consideration of benefits expected
to accrue to the Borrower by reason of the Commitments and for other good and
valuable consideration, receipt of which is hereby acknowledged, each Subsidiary
party hereto (including any Subsidiary formed or

- 66 -



--------------------------------------------------------------------------------



 



acquired after the Effective Date executing an Additional Guarantor Supplement
in the form attached hereto as Exhibit F or such other form acceptable to the
Administrative Agent) hereby unconditionally and irrevocably guarantees jointly
and severally to the Administrative Agent, the L/C Issuers, the Lenders, and
their Affiliates, the due and punctual payment of all present and future
Obligations, Hedging Liability, and Funds Transfer, Deposit Account, and
Credit/Purchasing Card Liability, including, but not limited to, the due and
punctual payment of principal of and interest on the Loans, the Reimbursement
Obligations, and the due and punctual payment of all other Obligations now or
hereafter owed by the Borrower under the Loan Documents and the due and punctual
payment of all Hedging Liability and Funds Transfer, Deposit Account, and
Credit/Purchasing Card Liability, in each case as and when the same shall become
due and payable, whether at stated maturity, by acceleration, or otherwise,
according to the terms hereof and thereof (including interest which, but for the
filing of a petition in bankruptcy, would otherwise accrue on any such
indebtedness, obligation, or liability). In case of failure by the Borrower or
other obligor punctually to pay any Obligations, Hedging Liability, or Funds
Transfer, Deposit Account, and Credit/Purchasing Card Liability guaranteed
hereby, each Guarantor hereby unconditionally agrees to make such payment or to
cause such payment to be made punctually as and when the same shall become due
and payable, whether at stated maturity, by acceleration, or otherwise, and as
if such payment were made by the Borrower or such obligor.
   Section 12.2. Guarantee Unconditional. The obligations of each Guarantor
under this Section 12 shall be unconditional and absolute and, without limiting
the generality of the foregoing, shall not be released, discharged, or otherwise
affected by:
     (a) any extension, renewal, settlement, compromise, waiver, or release in
respect of any obligation of the Borrower or other obligor or of any other
guarantor under this Agreement or any other Loan Document or by operation of law
or otherwise;
     (b) any modification or amendment of or supplement to this Agreement or any
other Loan Document or any agreement relating to Hedging Liability or Funds
Transfer, Deposit Account, and Credit/Purchasing Card Liability;
     (c) any change in the corporate existence, structure, or ownership of, or
any insolvency, bankruptcy, reorganization, or other similar proceeding
affecting, the Borrower or other obligor, any other guarantor, or any of their
respective assets, or any resulting release or discharge of any obligation of
the Borrower or other obligor or of any other guarantor contained in any Loan
Document;
     (d) the existence of any claim, set-off, or other rights which the Borrower
or other obligor or any other guarantor may have at any time against the
Administrative Agent, any L/C Issuer, any Lender, or any other Person, whether
or not arising in connection herewith;
     (e) any failure to assert, or any assertion of, any claim or demand or any
exercise of, or failure to exercise, any rights or remedies against the Borrower
or other obligor, any other guarantor, or any other Person or Property;

- 67 -



--------------------------------------------------------------------------------



 



     (f) any application of any sums by whomsoever paid or howsoever realized to
any obligation of the Borrower or other obligor, regardless of what obligations
of the Borrower or other obligor remain unpaid;
     (g) any invalidity or unenforceability relating to or against the Borrower
or other obligor or any other guarantor for any reason of this Agreement or of
any other Loan Document or any agreement relating to Hedging Liability or Funds
Transfer, Deposit Account, and Credit/Purchasing Card Liability or any provision
of applicable law or regulation purporting to prohibit the payment by the
Borrower or other obligor or any other guarantor of the principal of or interest
on any Loan or any Reimbursement Obligation or any other amount payable under
the Loan Documents or any agreement relating to Hedging Liability or Funds
Transfer, Deposit Account, and Credit/Purchasing Card Liability; or
     (h) any other act or omission to act or delay of any kind by the
Administrative Agent, any L/C Issuer, any Lender, or any other Person or any
other circumstance whatsoever that might, but for the provisions of this
paragraph, constitute a legal or equitable discharge of the obligations of any
Guarantor under this Section 12.
   Section 12.3. Discharge Only upon Payment in Full; Reinstatement in Certain
Circumstances. Each Guarantor’s obligations under this Section 12 shall remain
in full force and effect until the Commitments are terminated, all Letters of
Credit have expired, and the principal of and interest on the Loans and all
other amounts payable by the Borrower and the Guarantors under this Agreement
and all other Loan Documents and, if then outstanding and unpaid, all Hedging
Liability, and Funds Transfer, Deposit Account, and Credit/Purchasing Card
Liability shall have been paid in full. If at any time any payment of the
principal of or interest on any Loan or any Reimbursement Obligation or any
other amount payable by the Borrower or other obligor or any Guarantor under the
Loan Documents or any agreement relating to Hedging Liability or Funds Transfer,
Deposit Account, and Credit/Purchasing Card Liability is rescinded or must be
otherwise restored or returned upon the insolvency, bankruptcy, or
reorganization of the Borrower or other obligor or of any guarantor, or
otherwise, each Guarantor’s obligations under this Section 12 with respect to
such payment shall be reinstated at such time as though such payment had become
due but had not been made at such time.
   Section 12.4. Subrogation. Each Guarantor agrees it will not exercise any
rights which it may acquire by way of subrogation by any payment made hereunder,
or otherwise, until all the Obligations, Hedging Liability, and Funds Transfer,
Deposit Account, and Credit/Purchasing Card Liability shall have been paid in
full subsequent to the termination of all the Commitments and expiration of all
Letters of Credit. If any amount shall be paid to a Guarantor on account of such
subrogation rights at any time prior to the later of (x) the payment in full of
the Obligations, Hedging Liability, and Funds Transfer, Deposit Account, and
Credit/Purchasing Card Liability and all other amounts payable by the Borrower
hereunder and the other Loan Documents and (y) the termination of the
Commitments and expiration of all Letters of Credit, such amount shall be held
in trust for the benefit of the Administrative Agent, the L/C Issuers, and the
Lenders (and their Affiliates) and shall forthwith be paid to the Administrative
Agent for the benefit of the L/C Issuers, the Lenders (and their Affiliates) or
be credited and applied upon the Obligations,

- 68 -



--------------------------------------------------------------------------------



 



Hedging Liability, and Funds Transfer, Deposit Account, and Credit/Purchasing
Card Liability, whether matured or unmatured, in accordance with the terms of
this Agreement.
   Section 12.5. Waivers. Each Guarantor irrevocably waives acceptance hereof,
presentment, demand, protest, and any notice not provided for herein, as well as
any requirement that at any time any action be taken by the Administrative
Agent, any L/C Issuer, any Lender, or any other Person against the Borrower or
other obligor, another guarantor, or any other Person.
   Section 12.6. Limit on Recovery. Notwithstanding any other provision hereof,
the right of recovery against each Guarantor under this Section 12 shall not
exceed $1.00 less than the lowest amount which would render such Guarantor’s
obligations under this Section 12 void or voidable under applicable law,
including, without limitation, fraudulent conveyance law.
   Section 12.7. Stay of Acceleration. If acceleration of the time for payment
of any amount payable by the Borrower or other obligor under this Agreement or
any other Loan Document, or under any agreement relating to Hedging Liability or
Funds Transfer, Deposit Account, and Credit/Purchasing Card Liability, is stayed
upon the insolvency, bankruptcy or reorganization of the Borrower or such
obligor, all such amounts otherwise subject to acceleration under the terms of
this Agreement or the other Loan Documents, or under any agreement relating to
Hedging Liability or Funds Transfer, Deposit Account, and Credit/Purchasing Card
Liability, shall nonetheless be payable by the Guarantors hereunder forthwith on
demand by the Administrative Agent made at the request of the Required Lenders.
   Section 12.8. Benefit to Guarantors. The Borrower and the Guarantors are
engaged in related businesses and integrated to such an extent that the
financial strength and flexibility of the Borrower has a direct impact on the
success of each Guarantor. Each Guarantor will derive substantial direct and
indirect benefit from the extensions of credit hereunder.
   Section 12.9. Guarantor Covenants. Each Guarantor shall take such action as
the Borrower is required by this Agreement to cause such Guarantor to take, and
shall refrain from taking such action as the Borrower is required by this
Agreement to prohibit such Guarantor from taking.
Section 13. Miscellaneous.
   Section 13.1. Withholding Taxes. (a) Payments Free of Withholding. Except as
otherwise required by law and subject to Section 13.1(b) hereof, each payment by
the Borrower or any Guarantor under this Agreement or the other Loan Documents
shall be made without withholding for or on account of any present or future
taxes (other than overall net income taxes on the recipient) imposed by or
within the jurisdiction in which the Borrower or such Guarantor is domiciled,
any jurisdiction from which the Borrower or such Guarantor makes any payment, or
(in each case) any political subdivision or taxing authority thereof or therein.
If any such withholding is so required, the Borrower or the relevant Guarantor
shall make the withholding, pay the amount withheld to the appropriate
governmental authority before penalties attach thereto or interest accrues
thereon and forthwith pay such additional amount as may be necessary to ensure
that the net amount actually received by each L/C Issuer, each Lender, and the

- 69 -



--------------------------------------------------------------------------------



 



Administrative Agent free and clear of such taxes (including such taxes on such
additional amount) is equal to the amount which that L/C Issuer, that Lender or
the Administrative Agent (as the case may be) would have received had such
withholding not been made. If the Administrative Agent, any L/C Issuer, or any
Lender pays any amount in respect of any such taxes, penalties, or interest, the
Borrower or the relevant Guarantor shall reimburse the Administrative Agent,
such L/C Issuer, or such Lender for that payment within 20 days after demand
therefor in the currency in which such payment was made. If the Borrower or a
Guarantor pays any such taxes, penalties, or interest, it shall deliver official
tax receipts evidencing that payment or certified copies thereof to the L/C
Issuer, the Lender or the Administrative Agent on whose account such withholding
was made (with a copy to the Administrative Agent if not the recipient of the
original) on or before the thirtieth day after payment.
     (b) U.S. Withholding Tax Exemptions. Each L/C Issuer or Lender that is not
a United States person (as such term is defined in Section 7701(a)(30) of the
Code) shall submit to the Borrower and the Administrative Agent on or before the
date the initial Credit Event is made hereunder or, if later, the date such
financial institution becomes a L/C Issuer or Lender hereunder, two duly
completed and signed copies of (i) either Form W-8 BEN (relating to such Lender
and entitling it to a complete exemption from withholding under the Code on all
amounts to be received by such L/C Issuer or Lender, including fees, pursuant to
the Loan Documents and the Obligations) or Form W-8 ECI (relating to all amounts
to be received by such L/C Issuer or Lender, including fees, pursuant to the
Loan Documents and the Obligations) of the United States Internal Revenue
Service, or (ii) solely if such L/C Issuer or Lender is claiming exemption from
United States withholding tax under Section 871(h) or 881(c) of the Code with
respect to payments of “portfolio interest”, a Form W-8 BEN, or any successor
form prescribed by the Internal Revenue Service, and a certificate representing
that such L/C Issuer or Lender is not a bank for purposes of Section 881(c) of
the Code, is not a 10-percent shareholder (within the meaning of
Section 871(h)(3)(B) of the Code) of the Borrower, and is not a controlled
foreign corporation related to the Borrower (within the meaning of
Section 864(d)(4) of the Code). Thereafter and from time to time, each L/C
Issuer and Lender shall submit to the Borrower and the Administrative Agent such
additional duly completed and signed copies of one or the other of such Forms
(or such successor forms as shall be adopted from time to time by the relevant
United States taxing authorities) and such other certificates as may be
(i) requested by the Borrower in a written notice, directly or through the
Administrative Agent, to such L/C Issuer or Lender, and (ii) required under
then-current United States law or regulations to avoid or reduce United States
withholding taxes on payments in respect of all amounts to be received by such
L/C Issuer or Lender, including fees, pursuant to the Loan Documents or the
Obligations. Upon the request of the Borrower or the Administrative Agent, each
L/C Issuer or Lender that is a United States person (as such term is defined in
Section 7701(a)(30) of the Code) shall submit to the Borrower and the
Administrative Agent a certificate to the effect that it is such a United States
person.
     (c) Inability of Lender to Submit Forms. If any L/C Issuer or Lender
determines, as a result of any change in applicable law, regulation, or treaty,
or in any official application or interpretation thereof, that it is unable to
submit to the Borrower or the Administrative Agent any form or certificate that
such L/C Issuer or Lender is obligated to submit pursuant to

- 70 -



--------------------------------------------------------------------------------



 



subsection (b) of this Section 13.1 or that such L/C Issuer or Lender is
required to withdraw or cancel any such form or certificate previously submitted
or any such form or certificate otherwise becomes ineffective or inaccurate,
such L/C Issuer or Lender shall promptly notify the Borrower and Administrative
Agent of such fact and the L/C Issuer or Lender shall to that extent not be
obligated to provide any such form or certificate and will be entitled to
withdraw or cancel any affected form or certificate, as applicable.
   Section 13.2. No Waiver, Cumulative Remedies. No delay or failure on the part
of the Administrative Agent, any L/C Issuer or any Lender or on the part of the
holder or holders of any of the Obligations in the exercise of any power or
right under any Loan Document shall operate as a waiver thereof or as an
acquiescence in any default, nor shall any single or partial exercise of any
power or right preclude any other or further exercise thereof or the exercise of
any other power or right. The rights and remedies hereunder of the
Administrative Agent, the L/C Issuers, the Lenders, and of the holder or holders
of any of the Obligations are cumulative to, and not exclusive of, any rights or
remedies which any of them would otherwise have.
   Section 13.3. Non-Business Days. Subject to Section 1.8, if any payment
hereunder becomes due and payable on a day which is not a Business Day, the due
date of such payment shall be extended to the next succeeding Business Day on
which date such payment shall be due and payable. In the case of any payment of
principal falling due on a day which is not a Business Day, interest on such
principal amount shall continue to accrue during such extension at the rate per
annum then in effect, which accrued amount shall be due and payable on the next
scheduled date for the payment of interest.
   Section 13.4. Documentary Taxes. The Borrower agrees to pay on demand any
documentary, stamp, or similar taxes payable in respect of this Agreement or any
other Loan Document, including interest and penalties, in the event any such
taxes are assessed, irrespective of when such assessment is made and whether or
not any credit is then in use or available hereunder.
   Section 13.5. Survival of Representations. All representations and warranties
made herein or in any other Loan Document or in certificates given pursuant
hereto or thereto shall survive the execution and delivery of this Agreement and
the other Loan Documents, and shall continue in full force and effect with
respect to the date as of which they were made as long as any credit is in use
or available hereunder.
   Section 13.6. Survival of Indemnities. All indemnities and other provisions
relative to reimbursement to the L/C Issuers and the Lenders of amounts
sufficient to protect the yield of the L/C Issuers and Lenders with respect to
the Loans and Letters of Credit, including, but not limited to, Sections 1.13,
10.3, and 13.16 hereof, shall survive the termination of this Agreement and the
other Loan Documents and the payment of the Obligations.
   Section 13.7. Sharing of Set-Off. Each Lender agrees with each other Lender a
party hereto that if such Lender shall receive and retain any payment, whether
by set-off or application of deposit balances or otherwise, on any of the Loans
or Reimbursement Obligations in excess of its ratable share of payments on all
such Obligations then outstanding to the Lenders, then such

- 71 -



--------------------------------------------------------------------------------



 



Lender shall purchase for cash at face value, but without recourse, ratably from
each of the other Lenders such amount of the Loans or Reimbursement Obligations,
or participations therein, held by each such other Lenders (or interest therein)
as shall be necessary to cause such Lender to share such excess payment ratably
with all the other Lenders; provided, however, that if any such purchase is made
by any Lender, and if such excess payment or part thereof is thereafter
recovered from such purchasing Lender, the related purchases from the other
Lenders shall be rescinded ratably and the purchase price restored as to the
portion of such excess payment so recovered, but without interest. For purposes
of this Section, amounts owed to or recovered by the Administrative Agent in
connection with Reimbursement Obligations in which Lenders have been required to
fund their participation shall be treated as amounts owed to or recovered by the
Administrative Agent as a Lender hereunder.
   Section 13.8. Notices. Except as otherwise specified herein, all notices
hereunder and under the other Loan Documents shall be in writing (including,
without limitation, notice by telecopy) and shall be given to the relevant party
at its address or telecopier number set forth below, or such other address or
telecopier number as such party may hereafter specify by notice to the
Administrative Agent and the Borrower given by courier, by United States
certified or registered mail, by telecopy or by other telecommunication device
capable of creating a written record of such notice and its receipt. Notices
under the Loan Documents to any Lender shall be addressed to its address or
telecopier number set forth on its Administrative Questionnaire; and notices
under the Loans Documents to the Borrower, any Guarantor, any L/C Issuer or the
Administrative Agent shall be addressed to their respective addresses or
telecopier numbers set forth below:

         
 
  to the Borrower or any Guarantor:   to the Administrative Agent or Bank of
 
      Montreal as the L/C Issuer:
 
  The Lamson & Sessions Co.    
 
  25701 Science Park Drive   Bank of Montreal
 
  Cleveland, Ohio 44122-7313   115 South LaSalle Street
 
  Attention: James J. Abel   Chicago, Illinois 60603
 
  Telephone: (216) 766-6557   Attention: David L. Mistic
 
  Telecopy: (216) 514-6925   Telephone: (312) 461-1402
 
      Telecopy: (312) 293-5068
 
       
 
      to Harris N.A. as the L/C Issuer of the
 
      Existing Letters of Credit:
 
       
 
      Harris N.A.
 
      c/o Bank of Montreal
 
      115 South LaSalle Street
 
      Chicago, Illinois 60603
 
      Attention: David L. Mistic
 
      Telephone: (312) 461-1402
 
      Telecopy: (312) 293-5068

- 72 -



--------------------------------------------------------------------------------



 



         
 
      to the Swing Line Lender:
 
       
 
      BMO Capital Markets Financing, Inc.
 
      c/o Bank of Montreal
 
      115 South LaSalle Street
 
      Chicago, Illinois 60603
 
      Attention: David L. Mistic
 
      Telephone: (312) 461-1402
 
      Telecopy: (312) 293-5068

Each such notice, request or other communication shall be effective (i) if given
by telecopier, when such telecopy is transmitted to the telecopier number
specified in this Section or in the relevant Administrative Questionnaire and a
confirmation of such telecopy has been received by the sender, (ii) if given by
mail, 5 days after such communication is deposited in the mail, certified or
registered with return receipt requested, addressed as aforesaid or (iii) if
given by any other means, when delivered at the addresses specified in this
Section or in the relevant Administrative Questionnaire; provided that any
notice given pursuant to Section 1 hereof shall be effective only upon receipt.
   Section 13.9. Counterparts. This Agreement may be executed in any number of
counterparts, and by the different parties hereto on separate counterpart
signature pages, and all such counterparts taken together shall be deemed to
constitute one and the same instrument.
   Section 13.10. Successors and Assigns. This Agreement shall be binding upon
the Borrower and the Guarantors and their successors and assigns, and shall
inure to the benefit of the Administrative Agent, each L/C Issuer, and each of
the Lenders and the benefit of their respective successors and assigns,
including any subsequent holder of any of the Obligations. The Borrower may not
assign any of its rights or obligations under any Loan Document without the
written consent of all of the Lenders and, with respect to any Letter of Credit
or the Application therefore, the relevant L/C Issuer.
   Section 13.11. Participants. Each Lender shall have the right at its own cost
to grant participations (to be evidenced by one or more agreements or
certificates of participation) in the Loans made and Reimbursement Obligations
and/or Commitments held by such Lender at any time and from time to time to one
or more other Persons; provided that no such participation shall relieve any
Lender of any of its obligations under this Agreement, and, provided further
that no such participant shall have any rights under this Agreement except as
provided in this Section, and the Administrative Agent shall have no obligation
or responsibility to such participant. Any agreement pursuant to which such
participation is granted shall provide that the granting Lender shall retain the
sole right and responsibility to enforce the obligations of the Borrower under
this Agreement and the other Loan Documents, including, without limitation, the
right to approve any amendment, modification, or waiver of any provision of the
Loan Documents, except that such agreement may provide that such Lender will not
agree to any modification, amendment, or waiver of the Loan Documents with
respect to any items in

- 73 -



--------------------------------------------------------------------------------



 



Sections 13.14(i) and 13.14(ii). Any party to which such a participation has
been granted shall have the benefits of Section 1.13, Section 10.3, and Section
13.16 hereof, provided that the Borrower shall not be obligated to pay any
amount in excess of the amount it would have been liable for had such
participation not been made. The Borrower authorizes each Lender to disclose to
any participant or prospective participant under this Section any financial or
other information pertaining to the Borrower or any Subsidiary, provided such
participant or prospective participant agrees to abide by Section 13.13 hereof.
   Section 13.12. Assignments. (a) Any Lender may at any time assign to one or
more Eligible Assignees all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitment and the Loans
at the time owing to it); provided that any such assignment shall be subject to
the following conditions:
     (i) Minimum Amounts. (A) In the case of an assignment of the entire
remaining amount of the assigning Lender’s Commitment and the Loans and
participation interest in L/C Obligations at the time owing to it or in the case
of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no
minimum amount need be assigned; and (B) in any case not described in subsection
(a)(i)(A) of this Section, the aggregate amount of the Commitment (which for
this purpose includes Loans and participation interest in L/C Obligations
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans and participation interest in L/C
Obligations of the assigning Lender subject to each such assignment (determined
as of the date the Assignment and Acceptance with respect to such assignment is
delivered to the Administrative Agent or, if “Effective Date” is specified in
the Assignment and Acceptance, as of the Effective Date) shall not be less than
$5,000,000, in the case of any assignment with respect to the Revolving Credit,
unless each of the Administrative Agent and, so long as no Event of Default has
occurred and is continuing, the Borrower otherwise consents (each such consent
not to be unreasonably withheld or delayed);
     (ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among separate Credits
on a non-pro rata basis.
     (iii) Required Consents. No consent shall be required for any assignment
except to the extent required by Section 13.12(a)(i)(B) and, in addition:
     (a) the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (x) an Event of Default has
occurred and is continuing at the time of such assignment or (y) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund;
     (b) the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of the Revolving Credit if such assignment is to a Person that is not a Lender
with a

- 74 -



--------------------------------------------------------------------------------



 



Commitment in respect of such facility, an Affiliate of such Lender or an
Approved Fund with respect to such Lender;
     (c) the consent of the L/C Issuer (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding);and
     (d) the consent of the Swing Line Lender (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment that
increases the obligation of the assignee to participate in exposure with respect
to Swing Loans (whether or not then outstanding).
     (iv) Assignment and Acceptance. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Acceptance,
together with a processing and recordation fee of $3,500, and the assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.
     (v) No Assignment to Borrower or Parent. No such assignment shall be made
to the Borrower or any of its Affiliates or Subsidiaries.
     (vi) No Assignment to Natural Persons. No such assignment shall be made to
a natural person.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 13.12(b) hereof, from and after the effective date specified in each
Assignment and Acceptance, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Acceptance, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Acceptance, be released from its obligations
under this Agreement (and, in the case of an Assignment and Acceptance covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 13.6 and 13.15 with respect to facts and circumstances
occurring prior to the effective date of such assignment. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this Section shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with Section 13.11 hereof.
     (b) Register. The Administrative Agent, acting solely for this purpose as
an agent of the Borrower, shall maintain at one of its offices in Chicago,
Illinois, a copy of each Assignment and Acceptance delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent,
and the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The

- 75 -



--------------------------------------------------------------------------------



 



Register shall be available for inspection by the Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.
     (c) Any Lender may at any time pledge or grant a security interest in all
or any portion of its rights under this Agreement to secure obligations of such
Lender, including any such pledge or grant to a Federal Reserve Bank, and this
Section shall not apply to any such pledge or grant of a security interest;
provided that no such pledge or grant of a security interest shall release a
Lender from any of its obligations hereunder or substitute any such pledgee or
secured party for such Lender as a party hereto; provided further, however, the
right of any such pledgee or grantee (other than any Federal Reserve Bank) to
further transfer all or any portion of the rights pledged or granted to it,
whether by means of foreclosure or otherwise, shall be at all times subject to
the terms of this Agreement.
     (d) Notwithstanding anything to the contrary herein, if at any time the
Swing Line Lender assigns all of its Revolving Credit Commitments and Revolving
Loans pursuant to subsection (a) above, the Swing Line Lender may terminate the
Swing Line. In the event of such termination of the Swing Line, the Borrower
shall be entitled to appoint another Lender to act as the successor Swing Line
Lender hereunder (with such Lender’s consent); provided, however, that the
failure of the Borrower to appoint a successor shall not affect the resignation
of the Swing Line Lender. If the Swing Line Lender terminates the Swing Line, it
shall retain all of the rights of the Swing Line Lender provided hereunder with
respect to Swing Loans made by it and outstanding as of the effective date of
such termination, including the right to require Lenders to make Revolving Loans
or fund participations in outstanding Swing Loans pursuant to Section 1.7
hereof.
   Section 13.13. Confidential Information. The Administrative Agent, the L/C
Issuers, and the Lenders each severally agree to use their commercially
reasonable best efforts to keep confidential any nonpublic information of the
type that is ordinarily considered confidential or is otherwise designated by
the Borrower as confidential that is delivered to them by the Borrower (herein,
the “Information”), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors to the extent any such Person has a need to
know such Information (it being understood that the Persons to whom such
disclosure is made will first be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any suit,
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(A) any assignee of or participant in, or any prospective assignee of or
participant in, any of its rights or obligations under this Agreement or (B) any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to the Borrower or any Subsidiary and its obligations,
(g) with the prior written consent of the Borrower, (h) to the extent such
Information (A) becomes publicly available other than as a result of a breach of
this Section or (B) becomes available to the Administrative Agent, any

- 76 -



--------------------------------------------------------------------------------



 



L/C Issuer, or any Lender on a non-confidential basis from a source other than
the Borrower or any Subsidiary or any of their directors, officers, employees or
agents, including accountants, legal counsel and other advisors, (i) to rating
agencies if requested or required by such agencies in connection with a rating
relating to the Loans or Commitments hereunder, or (j) to entities which compile
and publish information about the syndicated loan market, provided that only
basic information about the pricing and structure of the transaction evidenced
hereby may be disclosed pursuant to this subsection (j).
   Section 13.14. Amendments. (a) Any provision of this Agreement or the other
Loan Documents may be amended or waived if, but only if, such amendment or
waiver is in writing and is signed by (x) the Borrower, (y) the Required
Lenders, and (z) if the rights or duties of the Administrative Agent, L/C
Issuer, or Swing Line Lender are affected thereby, the Administrative Agent,
such L/C Issuer, or Swing Line Lender, as applicable; provided that:
     (i) no amendment or waiver pursuant to this Section 13.14 shall
(A) increase any Commitment of any Lender without the consent of such Lender, or
(B) reduce the amount of or postpone the date for payment of any scheduled
principal of or interest on any existing or future Loan or of any Reimbursement
Obligation or of any fee payable hereunder without the consent of the Lender to
which such payment is owing or which has committed to make such Loan or Letter
of Credit (or participate therein) hereunder; and
     (ii) no amendment or waiver pursuant to this Section 13.14 shall, unless
signed by each Lender, extend the Revolving Credit Termination Date or change
the definition of Required Lenders, change the provisions of this Section 13.14,
release any material guarantor or all or substantially all of the Collateral
(except as otherwise provided for in the Loan Documents), or affect the number
of Lenders required to take any action hereunder or under any other Loan
Document or change the pro rata treatment of the Lenders as provided in the Loan
Documents.
     (b) If, in connection with any proposed change, waiver, discharge or
termination of any of the provisions of this Agreement which requires the
consent of all the Lenders, and the consent of the Required Lenders is obtained
but the consent of one or more of such other Lenders whose consent is sought is
not obtained, then the Borrower shall have the right, subject to the approval of
the Administrative Agent and so long as all non-consenting Lenders whose
individual consent is sought are treated as described in either clauses (A) or
(B) below, to either (A) replace each such non-consenting Lender or Lenders with
one or more replacement Lenders in accordance with the provisions of
Section 1.15 so long as the time of such replacement, each such replacement
Lender consents to the proposed change, waiver, discharge or termination or
(B) terminate each such non-consenting Lender’s Commitment and repay the
outstanding Obligations of each such non-consenting Lender in accordance with
Section 1.15, provided that, unless the Commitment that is terminated and the
Obligations that are repaid pursuant to preceding clause (B) are immediately
replaced in full at such time through the addition of new Lenders or the
increase of the Commitments and/or outstanding Loans and interests in
outstanding Letters of Credit of existing Lenders (who in each case must
specifically consent thereto), then in the case of any action pursuant to
preceding clause (B) the Required Lenders

- 77 -



--------------------------------------------------------------------------------



 



(determined without giving effect to the non-consenting Lenders) shall
specifically consent thereto, provided further, that in any event the Borrower
shall not have the right to replace a Lender if, immediately after the
termination of such Lender’s Commitment and the repayment of such Lender’s
Obligations, if immediately thereafter the sum of (i) the aggregate outstanding
principal amount of Revolving Loans plus (ii) the aggregate amount of Swing Line
Loans plus (iii) the aggregate amount of L/C Obligations, exceeds the aggregate
Revolving Credit Commitments as then in effect.
   Section 13.15. Headings. Section headings used in this Agreement are for
reference only and shall not affect the construction of this Agreement.
   Section 13.16. Costs and Expenses; Indemnification. (a) The Borrower agrees
to pay all reasonable costs and out-of-pocket expenses of the Administrative
Agent in connection with the preparation, negotiation, syndication, and
administration of the Loan Documents, including, without limitation, the
reasonable fees and disbursements of counsel to the Administrative Agent, in
connection with the preparation and execution of the Loan Documents, and any
amendment, waiver or consent related thereto, whether or not the transactions
contemplated herein are consummated, together with any fees and charges suffered
or incurred by the Administrative Agent in connection with periodic
environmental audits, fixed asset appraisals, title insurance policies,
collateral filing fees and lien searches. The Borrower further agrees to
indemnify the Administrative Agent, each L/C Issuer, each Lender, and any
security trustee therefor, and their respective directors, officers, employees,
agents, financial advisors, and consultants (each such Person being called an
“Indemnitee”), against all losses, claims, damages, penalties, judgments,
liabilities, and reasonable expenses (including, without limitation, all
reasonable expenses of litigation or preparation therefor, whether or not the
Indemnitee is a party thereto, or any settlement arrangement arising from or
relating to any such litigation) which any of them may pay or incur arising out
of or relating to any Loan Document or any of the transactions contemplated
thereby or the direct or indirect application or proposed application of the
proceeds of any Loan or Letter of Credit, other than those which arise from the
gross negligence or willful misconduct of the party claiming indemnification or
such party’s material breach of this Agreement. The Borrower, upon demand by the
Administrative Agent, a L/C Issuer, or a Lender at any time, shall reimburse the
Administrative Agent, such L/C Issuer, or such Lender for any reasonable legal
or other expenses incurred in connection with investigating or defending against
any of the foregoing (including any settlement costs relating to the foregoing)
except if the same is directly due to the gross negligence or willful misconduct
of the party to be indemnified. To the extent permitted by applicable law,
neither the Borrower nor any Guarantor shall assert, and each such Person hereby
waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement or the other Loan Documents or any agreement or instrument
contemplated hereby or thereby, the transactions contemplated hereby or thereby,
any Loan or Letter of Credit or the use of the proceeds thereof. The obligations
of the Borrower under this Section shall survive the termination of this
Agreement.
     (b) The Borrower unconditionally agrees to forever indemnify, defend, and
hold harmless, and covenants not to sue for any claim for contribution against,
each Indemnitee for

- 78 -



--------------------------------------------------------------------------------



 



any damages, costs, loss, or expense, including, without limitation, response,
remedial, or removal costs, arising out of any of the following: (i) any
presence, release, threatened release, or disposal of any hazardous or toxic
substance or petroleum by the Borrower or any Subsidiary or otherwise occurring
on or with respect to its Property (whether owned or leased), (ii) the operation
or violation of any environmental law, whether federal, state, or local, and any
regulations promulgated thereunder, by the Borrower or any Subsidiary or
otherwise occurring on or with respect to its Property (whether owned or
leased), (iii) any claim for personal injury or property damage in connection
with the Borrower or any Subsidiary or otherwise occurring on or with respect to
its Property (whether owned or leased), and (iv) the inaccuracy or breach of any
environmental representation, warranty, or covenant by the Borrower or any
Subsidiary made herein or in any other Loan Document evidencing or securing any
Obligations or setting forth terms and conditions applicable thereto or
otherwise relating thereto, except for damages arising from the willful
misconduct or gross negligence of the party claiming indemnification or such
party’s material breach of this Agreement. This indemnification shall survive
the payment and satisfaction of all Obligations and the termination of this
Agreement. This indemnification shall be binding upon the successors and assigns
of the Borrower and shall inure to the benefit of each Indemnitee and its
successors and assigns.
   Section 13.17. Set-off. In addition to any rights now or hereafter granted
under the Loan Documents or applicable law and not by way of limitation of any
such rights, upon the occurrence of any Event of Default, with the prior written
consent of the Administrative Agent, each Lender, each L/C Issuer, each
subsequent holder of any Obligation, and each of their respective affiliates, is
hereby authorized by the Borrower and each Guarantor at any time or from time to
time, without notice to the Borrower, any Guarantor or to any other Person, any
such notice being hereby expressly waived, to set-off and to appropriate and to
apply any and all deposits (general or special, including, but not limited to,
indebtedness evidenced by certificates of deposit, whether matured or unmatured,
and in whatever currency denominated, but not including trust accounts) and any
other indebtedness at any time held or owing by that Lender, L/C Issuer,
subsequent holder, or affiliate, to or for the credit or the account of the
Borrower or such Guarantor, whether or not matured, against and on account of
the Obligations of the Borrower or such Guarantor to that Lender, L/C Issuer, or
subsequent holder under the Loan Documents, including, but not limited to, all
claims of any nature or description arising out of or connected with the Loan
Documents, irrespective of whether or not (a) that Lender, L/C Issuer, or
subsequent holder shall have made any demand hereunder or (b) the principal of
or the interest on the Loans and other amounts due hereunder shall have become
due and payable pursuant to Section 9 and although said obligations and
liabilities, or any of them, may be contingent or unmatured.
   Section 13.18. Entire Agreement. The Loan Documents constitute the entire
understanding of the parties thereto with respect to the subject matter thereof
and any prior agreements, whether written or oral, with respect thereto are
superseded hereby.
   Section 13.19. Governing Law. This Agreement and the other Loan Documents,
and the rights and duties of the parties hereto, shall be construed and
determined in accordance with the internal laws of the State of Illinois.

- 79 -



--------------------------------------------------------------------------------



 



   Section 13.20. Severability of Provisions. Any provision of any Loan Document
which is unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such unenforceability without invalidating the
remaining provisions hereof or affecting the validity or enforceability of such
provision in any other jurisdiction. All rights, remedies and powers provided in
this Agreement and the other Loan Documents may be exercised only to the extent
that the exercise thereof does not violate any applicable mandatory provisions
of law, and all the provisions of this Agreement and other Loan Documents are
intended to be subject to all applicable mandatory provisions of law which may
be controlling and to be limited to the extent necessary so that they will not
render this Agreement or the other Loan Documents invalid or unenforceable.
   Section 13.21. Excess Interest. Notwithstanding any provision to the contrary
contained herein or in any other Loan Document, no such provision shall require
the payment or permit the collection of any amount in excess of the maximum
amount of interest permitted by applicable law to be charged for the use or
detention, or the forbearance in the collection, of all or any portion of the
Loans or other obligations outstanding under this Agreement or any other Loan
Document (“Excess Interest”). If any Excess Interest is provided for, or is
adjudicated to be provided for, herein or in any other Loan Document, then in
such event (a) the provisions of this Section shall govern and control;
(b) neither of the Borrower nor any guarantor or endorser shall be obligated to
pay any Excess Interest; (c) any Excess Interest that the Administrative Agent
or any Lender may have received hereunder shall, at the option of the
Administrative Agent, be (i) applied as a credit against the then outstanding
principal amount of Loans hereunder, accrued and unpaid interest thereon (not to
exceed the maximum amount permitted by applicable law) and any other
Obligations, or all of the foregoing; (ii) refunded to the Borrower, or
(iii) any combination of the foregoing; (d) the interest rate payable hereunder
or under any other Loan Document shall be automatically subject to reduction to
the maximum lawful contract rate allowed under applicable usury laws, and this
Agreement and the other Loan Documents shall be deemed to have been, and shall
be, reformed and modified to reflect such reduction in the relevant interest
rate; and (e) neither of the Borrower nor any guarantor or endorser shall have
any action against the Administrative Agent or any Lender for any damages
whatsoever arising out of the payment or collection of any Excess Interest.
   Section 13.22. Construction. Nothing contained herein shall be deemed or
construed to permit any act or omission which is prohibited by the terms of any
Collateral Document, the covenants and agreements contained herein being in
addition to and not in substitution for the covenants and agreements contained
in the Collateral Documents.
   Section 13.23. Lender’s Obligations Several. The obligations of the Lenders
hereunder are several and not joint. Nothing contained in this Agreement and no
action taken by the Lenders pursuant hereto shall be deemed to constitute the
Lenders a partnership, association, joint venture or other entity.
   Section 13.24. Submission to Jurisdiction; Waiver of Jury Trial. The Borrower
and the Guarantors hereby submit to the nonexclusive jurisdiction of the United
States District Court for the Northern District of Illinois and of any Illinois
State court sitting in the City of Chicago for purposes of all legal proceedings
arising out of or relating to this Agreement, the other Loan

- 80 -



--------------------------------------------------------------------------------



 



Documents or the transactions contemplated hereby or thereby. The Borrower and
the Guarantors irrevocably waive, to the fullest extent permitted by law, any
objection which they may now or hereafter have to the laying of the venue of any
such proceeding brought in such a court and any claim that any such proceeding
brought in such a court has been brought in an inconvenient forum. The Borrower,
the Guarantors, the Administrative Agent, the L/C Issuers, and the Lenders
hereby irrevocably waive any and all right to trial by jury in any legal
proceeding arising out of or relating to any Loan Document or the transactions
contemplated thereby.
   Section 13.25. USA Patriot Act. Each L/C Issuer and each Lender that is
subject to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”) hereby notifies the Borrower
that pursuant to the requirements of the Act, it is required to obtain, verify,
and record information that identifies the Borrower, which information includes
the name and address of the Borrower and other information that will allow such
L/C Issuer or such Lender to identify the Borrower in accordance with the Act.
   Section 13.26. Equalization of Loans and Commitments. Upon the satisfaction
of the conditions precedent set forth in Section 7.2 hereof, all loans and
letters of credit outstanding under the Prior Credit Agreement shall remain
outstanding as the initial Borrowing of Loans and Letters of Credit under this
Agreement and, in connection therewith, the Borrower shall be deemed to have
prepaid all outstanding Eurodollar Loans on the Effective Date and shall pay to
each Lender who is currently a party to the Prior Credit Agreement any
compensation due such Lender under Section 1.12 of the Prior Credit Agreement as
a result thereof. On the Effective Date, the Lenders each agree to make such
purchases and sales of interests in the outstanding Loans and interests in
outstanding Letters of Credit between themselves so that each Lender is then
holding its relevant Percentage of outstanding Loans and L/C Obligations. Such
purchases and sales shall be arranged through the Administrative Agent and each
Lender hereby agrees to execute such further instruments and documents, if any,
as the Administrative Agent may reasonably request in connection therewith.
   Section 13.27. Amendment and Restatement. This Agreement shall become
effective on the Effective Date and shall supersede all provisions of the Prior
Credit Agreement as of such date. From and after the Effective Date all
references made to the Prior Credit Agreement in any Loan Document or in any
other instrument or document shall, without more, be deemed to refer to this
Agreement. The Borrower and the Guarantors heretofore executed and delivered
certain Collateral Documents. The Borrower and the Guarantors hereby acknowledge
and agree that the Liens created and provided for by the Collateral Documents
continue to secure, among other things, the Obligations arising under this
Agreement; and the Collateral Documents and the rights and remedies of the
Administrative Agent thereunder, the obligations of the Borrower and the
Guarantors thereunder, and the Liens created and provided for thereunder remain
in full force and effect and shall not be affected, impaired or discharged
hereby. Nothing herein contained shall in any manner affect or impair the
priority of the liens and security interests created and provided for by the
Collateral Documents as to the indebtedness which would be secured thereby prior
to giving effect to this Agreement. Without limiting the foregoing, the parties
to this Agreement hereby acknowledge and agree that the “Credit Agreement” and
any other Loan

- 81 -



--------------------------------------------------------------------------------



 



Document referred to in any of the Collateral Documents shall from and after the
date hereof be deemed a reference to this Agreement and the Loan Documents
referred to herein
   Section 13.28. Removal of Lender and Assignment of Interests. The Departing
Lender hereby agrees to sell and assign without representation, recourse, or
warranty (except the Departing Lender represents it has authority to execute and
deliver this Agreement and sell its Obligations contemplated hereby, which
Obligations are owned by the Departing Lender free and clear of all Liens), and
upon the satisfaction of the conditions precedent set forth in Section 7.2
hereof the Lenders hereby agree to purchase, 100% of the Departing Lender’s
outstanding Obligations under the Prior Credit Agreement and the Loan Documents
(including, without limitation, all of the loans held by the Departing Lender,
together with all of its interests in outstanding letters of credit, provided
Harris N.A. shall remain a party to the Credit Agreement as the L/C Issuer of
the Existing Letters of Credit) for a purchase price equal to the outstanding
principal balance of loans and accrued but unpaid interest and fees owed to the
Departing Lender under the Prior Credit Agreement as of the Effective Date,
which purchase price shall be paid in immediately available funds on the
Effective Date. Such purchases and sales shall be arranged through the
Administrative Agent and the Departing Lender hereby agrees to execute such
further instruments and documents, if any, as the Administrative Agent may
reasonably request in connection therewith. Upon the execution and delivery of
this Agreement by the Departing Lender, the Lenders, the L/C Issuers, and the
Borrower and the payment of the Obligations owing to the Departing Lender, the
Departing Lender shall cease to be a Lender under the Credit Agreement and the
other Loan Documents (except Harris N.A., shall remain as an L/C Issuer with
respect to the Existing Letters of Credit), and (i) the Lenders shall have the
rights of the Departing Lender thereunder subject to the terms and conditions
hereof and (ii) the Departing Lender shall have relinquished its rights (other
than rights to indemnification and reimbursements referred to in the Prior
Credit Agreement which survive the repayment of the Obligations owed to the
Departing Lender in accordance with its terms, including Section 13.6 and 13.16
thereof, and Harris N.A.’s rights as L/C Issuer of the Existing Letters of
Credit) and be released from their obligations under the Prior Credit Agreement
(except Harris N.A. as an L/C Issuer with respect to the Existing Letters of
Credit).
[Signature Pages to Follow]

- 82 -



--------------------------------------------------------------------------------



 



     This Third Amended and Restated Credit Agreement is entered into between us
for the uses and purposes hereinabove set forth as of the date first above
written.

                      “Borrower”    
 
                    The Lamson & Sessions Co.    
 
               
 
  By   /s/ James J. Abel        
 
      Name:   James J. Abel    
 
      Title:   Executive Vice President, Secretary,
Treasurer & Chief Financial Officer    
 
                    “Guarantors”    
 
                    Carlon Chimes Co.    
 
               
 
  By   /s/ James J. Abel        
 
      Name:   James J. Abel    
 
      Title:   Vice President, Secretary and Treasurer    
 
                    Dimango Products Corporation    
 
               
 
  By   /s/ James J. Abel        
 
      Name:   James J. Abel    
 
      Title:   Secretary    
 
                    Pyramid Industries II, Inc.    
 
               
 
  By   /s/ James J. Abel        
 
      Name:   James J. Abel    
 
      Title:   Vice President and Treasurer    

 



--------------------------------------------------------------------------------



 



                      Bank of Montreal, as Administrative Agent and L/C Issuer  
 
 
               
 
  By   /s/ David L. Mistic      
 
      Name   David L. Mistic    
 
      Title  
Vice President
   
 
         
 
   

- 2 -



--------------------------------------------------------------------------------



 



                      “Lenders”    
 
                    BMO Capital Markets Financing, Inc., in its individual
capacity as Lender and as Swing Line Lender    
 
               
 
  By   /s/ David L. Mistic    
 
      Name   David L. Mistic    
 
      Title  
Vice President
   
 
         
 
   

- 3 -



--------------------------------------------------------------------------------



 



                      JPMorgan Chase Bank, N.A., in its individual capacity as a
Lender and as Co-Syndication Agent    
 
               
 
  By   /s/ Phillip R. Duryea    
 
      Name   Phillip R. Duryea    
 
      Title  
First Vice President
   
 
         
 
   

- 4 -



--------------------------------------------------------------------------------



 



                      National City Bank, in its individual capacity as a Lender
and as Co-Syndication Agent    
 
               
 
  By   /s/ Ronald J. Majka    
 
      Name   Ronald J. Majka    
 
      Title  
Sr. Vice President
   
 
         
 
   

- 5 -



--------------------------------------------------------------------------------



 



                      LaSalle Bank National Association, in its individual
capacity as a Lender and as Documentation Agent    
 
               
 
  By   /s/ Brian H. Gallagher    
 
      Name   Brian H. Gallagher    
 
      Title  
Vice President
   
 
         
 
   

- 6 -



--------------------------------------------------------------------------------



 



                      HSBC Bank USA, National Association    
 
               
 
  By   /s/ Robert J. McArdle    
 
      Name   Robert J. McArdle    
 
      Title  
Vice President
   
 
         
 
   

- 7 -



--------------------------------------------------------------------------------



 



                      Fifth Third Bank    
 
               
 
  By   /s/ Jeff Miller    
 
      Name   Jeff Miller    
 
      Title  
Vice President
   
 
         
 
   

- 8 -



--------------------------------------------------------------------------------



 



                      The Huntington National Bank    
 
               
 
  By   /s/ Donald W. Lambacher    
 
      Name   Donald W. Lambacher    
 
      Title  
Sr. Vice President
   
 
         
 
   

- 9 -



--------------------------------------------------------------------------------



 



                      Charter One Bank, N.A.    
 
  By   /s/ M. James Barry, III        
 
      Name   M. James Barry, III    
 
      Title  
Vice President
   
 
         
 
   

- 10 -



--------------------------------------------------------------------------------



 



                      The Northern Trust Company    
 
               
 
  By   /s/ Jeffrey P. Sullivan        
 
      Name   Jeffrey P. Sullivan    
 
      Title  
Vice President
   
 
         
 
   

- 11 -



--------------------------------------------------------------------------------



 



                      Harris N.A., as L/C Issuer with respect to Existing
Letters of Credit and as resigning Administrative Agent and Departing Lender    
 
               
 
  By   /s/ David L. Mistic        
 
      Name   David L. Mistic    
 
      Title  
Vice President
   
 
         
 
   

- 12 -